Exhibit 10.8

COMMERCIAL SUPPLY AGREEMENT

between

SAVIENT PHARMACEUTICALS INC.

and

BIO-TECHNOLOGY GENERAL (ISRAEL) LTD.



--------------------------------------------------------------------------------

COMMERCIAL SUPPLY AGREEMENT

This Commercial Supply Agreement (the “Agreement”) is made and entered into as
of the 20th day of March 2007, (hereinafter the “Effective Date”), by and
between Savient Pharmaceuticals, Inc., a public company organized under the laws
of the State of Delaware having its principal place of business at One Tower
Center, 14th Floor, East Brunswick, New Jersey 08816, USA (“Savient”), and
Bio-Technology General (Israel) Ltd., a private company organized under the laws
of the State of Israel having its principal place of business at Beer Tuvia
Industrial Zone, POB 571, Kiryat Malachi 83104, Israel (“BTG”) (hereinafter,
each of Savient and BTG a “Party” and, collectively, the “Parties”).

WITNESSETH:

WHEREAS, pursuant to the Share Purchase Agreement (the “SPA”) and the Asset
Purchase Agreement (“APA”), each dated March 23, 2005 (the SPA and APA,
collectively, the “Divestiture Agreements”), Savient has, on 17 July 2005, sold
to Ferring B.V. all of the issued and outstanding share capital of BTG, and to
Ferring International Centre S.A. all of Savient’s right, title and interest in
certain drug products and drug candidates developed and/or manufactured by BTG,
but not in any case in the drug candidate known as “PEG-uricase” (or also known
as “Puricase”); and

WHEREAS, the Parties to this Agreement have entered into a development agreement
dated March 20, 2007, (the “Development Agreement”) according to which BTG
renders continued development, manufacturing and other services in relation to
Puricase.

WHEREAS, Savient wishes BTG, and BTG is willing, to supply Bulk Product for
Commercial Launch and further commercial sales.

NOW THEREFORE, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are recited herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.01 “AE” shall mean, with respect to the Product, any adverse event associated
with the use of the Product in a patient or clinical investigation, whether or
not considered drug related, including the following: an adverse event occurring
in the course of the use of the Product in professional practice; an adverse
event occurring from drug overdose whether accidental or intentional; an adverse
event occurring from drug abuse; an adverse event occurring from drug
withdrawal; and any significant and consistent failure of expected
pharmacological action. AE shall include, without limitation, any unfavorable
and unintended sign (including, without limitation, an abnormal laboratory
finding), an exacerbation of a pre-existing condition, intercurrent illness,
drug interaction, significant worsening of a disease under investigation or
treatment, significant failure of expected pharmacological or biological action,
symptom or disease temporally associated with the use of the Product, whether or
not considered related to

 

- 1 -



--------------------------------------------------------------------------------

the Product. Notwithstanding anything foregoing to the contrary, with respect to
the Territory in which the Product is marketed, AEs shall include any experience
required to be reported to a relevant authority in any such country.

1.02 “Affiliate” shall mean any business entity which directly or indirectly
controls, is controlled by, or is under common control with any Party to this
Agreement. A business entity shall be deemed to “control” another business
entity if (i) it owns, directly or indirectly, at least fifty percent (50%) of
the issued and outstanding voting securities, capital stock, or other comparable
equity or ownership interest of such business entity, or (ii) it has the de
facto ability to control or direct the management of such business entity. If
the laws of the jurisdiction in which such entity operates prohibit ownership by
a Party of fifty percent (50%) or more, “control” shall be deemed to exist at
the maximum level of ownership allowed by such jurisdiction; provided, however,
that there is a de facto ability to direct or control its management.

1.03 “BLA” means a regulatory application filed with a governmental agency in a
country or a group of countries (e.g. FDA or EU EMEA) for the purpose of
lawfully marketing, selling, distributing, importing, exporting, manufacturing,
developing or using a therapeutic or prophylactic product for the treatment or
prevention of a disease or physical condition; a BLA shall include, without
limitation, a Product License Application or Marketing Authorization in the
European Union, and a Biologics License Application or a New Drug Application in
the United States.

1.04 “BTG Assigned Improvements” shall mean all developments, discoveries,
inventions, improvements, designs, methods, processes, techniques, devices,
formulae and trade secrets related to the Product (including, without
limitation, its pharmaceutical utility) and/or Processing of the Bulk Product or
Product which are (i) made, created, developed or conceived, or reduced to
practice, by BTG or an Affiliate of BTG and (ii) dominated by the Savient Patent
Rights or necessary or useful in the Processing of the Bulk Product or Product.
Notwithstanding the foregoing, BTG Assigned Improvements shall not include any
innovations which are of general use in biopharmaceutical manufacturing.

1.05 “BTG Licensed Improvements” shall mean all developments, discoveries,
inventions, improvements, designs, methods, processes, techniques, devices,
formulae and trade secrets related to the Product (including, without
limitation, its pharmaceutical utility) and/or Processing of the Bulk Product or
Product which are (i) made, created, developed or conceived, or reduced to
practice, by BTG or an Affiliate of BTG, and (ii) necessary or useful in the
Processing of the Bulk Product or (iii) of general use in biopharmaceutical
manufacturing.

1.06 “BTG Indemnitee” shall mean BTG and its Affiliates, and each of their
respective directors, officers, employees and agents.

1.07 “BTG Know-How” shall mean all Know-How developed by BTG or any of its
Affiliates during the Term or by BTG prior to July 17, 2005 relating to (i) the
Bulk Product or Product (including, without limitation, its pharmaceutical
utility) or (ii) the Processing of the Bulk Product or Product , and shall
include, without limitation, all data (in any form, raw or analyzed or reported
and whether maintained in paper, electronic or other media forms) relating to

 

- 2 -



--------------------------------------------------------------------------------

formulation, analytical methods, pre-clinical and clinical trials, pharmacology,
toxicology, regulatory information, and data relating to the manufacture and use
of such Bulk Product or Product.

1.08 “Bulk Product” shall mean the bulk solution of polyethylene glycol (PEG)
conjugate of uricase ordered by Savient from BTG pursuant to this Agreement.

1.09 “Business Day” shall mean any day other than (i) Friday, Saturday or Sunday
or (ii) a day on which banking institutions located in New York, New York,
United States of America or in Israel are permitted or required by law,
executive order or governmental decree to remain closed.

1.10 “cGMP” shall mean current good manufacturing practices as set forth in
Title 21, Parts 210 and 211 of the C.F.R. and 21 C.F.R. Part 312 (IND) and Part
314 (NDA), and 21 C.F.R. Part 600 (Biological Products), as established and
amended by the FDA.

1.11 “Claim” shall mean all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations, injunctions, damages (including all incidental and consequential
damages claimed by Third Parties), deficiencies, defaults, assessments, dues,
penalties, fines, costs, amounts paid in settlement, liabilities, obligations,
taxes, liens, losses, lost profits claimed by Third Parties, expenses, costs and
fees (including without limitation interest, court costs, reasonable fees of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment), and includes all
damages awardable pursuant to statute and treble damages.

1.12 “Commercial Bulk Product Specifications” shall mean the manufacturing and
quality specifications for the Bulk Product, including, without limitation, unit
descriptions established initially in accordance with Section 3.01(ii) and
amended from time to time in accordance with Section 3.01(iii) .

1.13 “Commercial Launch” shall mean the first commercial sale of the Product in
any country of the Territory.

1.14 “Competing Product” shall mean any prescription pharmaceutical product that
(i) contains uricase as an active ingredient or (ii) is used for the therapeutic
or prophylactic treatment of gout (in any form) or other diseases and conditions
involving hyperuricemia and/or monosodium urate crystals.

1.15 “Current Provisional Bulk Product Specifications” shall mean those
provisional specifications set forth on Exhibit C hereto and any amended and
restated Bulk Product specifications which are agreed to by the Parties in
accordance with Section 3.01(i) .

1.16 “Development Agreement” shall mean that certain Development Agreement by
and between the Parties hereto, dated as of the date hereof.

1.17 “Dollar” shall mean the United States dollar.

 

- 3 -



--------------------------------------------------------------------------------

1.18 “FDA” shall mean the United States Food and Drug Administration or its
foreign equivalent as may be appropriate in any given context.

1.19 “Facility” shall mean, the BTG facility located at Be’er Tuvia Industrial
Zone, POB 571, Kiryat Malachi 83104, Israel, within which, and for the purposes
of the calculation of “Pro Rata Basis” as defined in Section 1.37 there is the:

(i) “Purification Area” of the Facility used in the Processing of Bulk Product
and comprising the small purification line totaling166 square meters;

(ii) “Fermentation Area” of the Facility used from time to time for the
Processing of Bulk Product and comprising the fermentation suite, totaling 245
square meters;

(iii) “Recovery Area” of the Facility used from time to time for the Processing
of Bulk Product and comprising the recovery suite, totaling 124 square meters,
and;

(iv) “Total Manufacturing Area” of the Facility comprising the portion of the
Facility dedicated to product manufacturing, excluding common areas such as
buffer preparation, totaling 1182 square meters.

1.20 “Field” shall mean human therapeutic or prophylactic or diagnostic
applications for the prevention, treatment and/or cure of diseases and physical
conditions.

1.21 “Filled Product” shall mean sterile Product that is in Process and has been
filled into its final primary packaging for further labeling or packaging
activities.

1.22 “Genetic Material” shall mean the master cell bank of the E. coli strain
expressing the recombinant uricase variant used in the Processing of the Bulk
Product.

1.23 “IND” shall mean an Investigational New Drug application, as defined in 21
C.F.R. 312.3, and filed with the FDA or any equivalent foreign Regulatory
Agency.

1.24 “Joint Inventions” shall mean (i) all patentable inventions jointly
invented (as determined in accordance with United States patent law) by Savient
(or its Affiliates) and BTG (or its Affiliates) pursuant to their activities
relating to this Agreement during the Term, and (ii) all Know-How that Savient
(or its Affiliates) and BTG (or its Affiliates) jointly make, create, develop,
discover, conceive or reduce to practice pursuant to their activities relating
to this Agreement during the Term other than those inventions described in the
preceding clause (i).

1.25 “Know-How” shall mean all technical information, data (including, without
limitation, regulatory data) patentable and unpatentable inventions,
developments, discoveries, methods and processes that are, in each case, not
disclosed in a published patent application or patent or otherwise publicly
available, and includes, without limitation, BTG Know-How.

1.26 “Legal Requirements” shall mean (i) any present and future national, state,
local or similar laws (whether under statute, rule, regulation or otherwise),
(ii) requirements under permits, orders, decrees, judgments or directives, and
requirements of applicable Regulatory Agencies (including, without limitation,
cGMP) and (iii) regulations pertaining to commercially

 

- 4 -



--------------------------------------------------------------------------------

available biologic pharmaceutical products or to maintaining a BLA (with respect
to each of the foregoing, as amended or revised from time to time).

1.27 “Negligence” shall mean an act or omission implying either a failure to
exercise the care which a reasonable or prudent person would do in the
circumstances, or taking action which such a reasonable person would not; as
used herein, a reasonable or prudent person shall be considered to have such
expertise as would be required in order to allow such party to perform the
obligations of the parties hereunder with the level of skill and competence
which prevail in the pharmaceutical industry.

1.28 “Non-Conforming Bulk Product” shall mean any Bulk Product which, at the
time of delivery in accordance with ARTICLE 7, does not meet the Commercial Bulk
Product Specifications.

1.29 “OCS” shall mean Office of Chief Scientist, The Ministry of Industry and
Trade, State of Israel.

1.30 “OCS Requirements” shall mean the requirements of OCS which apply to the
Product, including, without limitation, as specified pursuant to The
Encouragement of Research and Development in Industry Law of 1984, as amended,
and in the agreements by and among Savient, BTG and the OCS.

1.31 “Person” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization or association, any trust or any
other business entity.

1.32 “Process” or “Processing” shall mean the act of purification, preparation,
filling, testing and any other pharmaceutical manufacturing procedures, or any
part thereof (including, but not limited to, product or process specifications,
testing or test methods, raw material specifications or suppliers, equipment,
etc.), relating to, as applicable, the Bulk Product and Product.

1.33 “Product” shall mean pharmaceutical products containing Bulk Product
ordered by Savient pursuant to this Agreement.

1.34 “Product Liability Claim” shall mean a Claim of a Third Party (other than a
Claim arising out of use of the Product in a clinical trial) that (i) arises as
a result of the use of the Product during the Term that results in personal
injury or death or (ii) is in anticipation of or intended to prevent or
forestall personal injury or death as a result of the use of the Product during
the Term.

1.35 “Product Technology” shall mean the (i) Savient Patent Rights, (ii) Savient
Know-How, (iii) BTG Assigned Improvements, (iv) BTG Licensed Improvements,
(v) BTG Know-How, (vi) any developments, discoveries, inventions, improvements,
designs, methods, processes, techniques, devices, formulae, and trade secrets
which are or may be (A) developed, acquired or conceived by Savient and/or BTG
and are derived from the Development Plan performed under the terms of the
Development Agreement, developed by BTG prior to July 17, 2005 and related to
the Bulk Product or used in the Processing of Bulk Product, or are derived from
the manufacture and supply of Bulk Product, or (B) used in the Processing of
Bulk Product.

 

- 5 -



--------------------------------------------------------------------------------

1.36 “Product Specifications” shall mean the manufacturing and quality
specifications for the Product as attached hereto as Exhibit G as they may be
modified from time to time.

1.37 “Pro-Rata Basis” shall mean when Facility changes will be implemented
pursuant to the provisions of Section 6.03(ii)(B) and:

(i) such Facility changes will impact the totality of the Total Manufacturing
Area and/or the common and technical areas related to manufacturing, the cost of
the changes multiplied by a percentage, where such percentage equals

 

Purification Area

   PLUS   

Fermentation Area

   X Time PLUS   

Recovery Area

   X Time Total Manufacturing Area       Total Manufacturing Area      
Total Manufacturing Area   

(ii) when such Facility changes will impact only the Fermentation Area, the cost
of the changes multiplied by Time;

(iii) when such Facility changes will impact only the Recovery Area, the cost of
the changes multiplied by Time;

1.38 “Quality Agreement” shall mean that certain Quality Agreement by and
between the Parties hereto, dated as of the date hereof and attached to this
Agreement as Exhibit D.

1.39 “Regulatory Agency” shall mean with respect to the United States, the FDA,
or, in the case of a country in the Territory other than the United States, such
other appropriate regulatory agency with similar responsibilities.

1.40 “Residual Rights Agreement” shall mean that certain Amended and Restated
Residual Rights Agreement by and between Savient and BTG, effective as of
July 17, 2005, and attached hereto as Exhibit F.

1.41 “SAE” shall mean, with respect to the Product, any serious adverse event
occurring during clinical trials of the drug at any dose that results in any of
the following outcomes: death, a life-threatening adverse drug experience,
inpatient hospitalization or prolongation of existing hospitalization, a
persistent or significant disability/incapacity, or a congenital anomaly/birth
defect. Important medical events that may not result in death, be
life-threatening or require hospitalization may be considered a serious adverse
drug experience when, based upon appropriate medical judgment, they may
jeopardize the patient or subject and may require medical or surgical
intervention to prevent one of the outcomes listed in this definition. Examples
of such medical events include allergic bronchospasm requiring intensive
treatment in an emergency room or at home, blood dyscrasias or convulsions that
do not result in patient hospitalization, or the development of drug dependency
or drug abuse.

1.42 “Savient Improvements” shall mean all inventions related to the Bulk
Product or Product (including, without limitation, its pharmaceutical utility)
and/or Processing of the Bulk Product or Product which are made, created,
developed or conceived, or reduced to practice or come to be owned, by Savient
or an Affiliate of Savient and are dominated by the Savient Patent Rights.

 

- 6 -



--------------------------------------------------------------------------------

1.43 “Savient Indemnitee” shall mean Savient and its Affiliates, and each of
their respective directors, officers, employees and agents.

1.44 “Savient Know-How” shall mean all Know-How developed by Savient or any of
its Affiliates during the Term relating to (i) the Bulk Product or Product
(including, without limitation, its pharmaceutical utility) or (ii) the
Processing of the Bulk Product or Product, and shall include, without
limitation, all data relating to formulation, analytical methods, pre-clinical
and clinical trials, pharmacology, toxicology, regulatory information, and data
relating to the manufacture and use of such Bulk Product or Product.

1.45 “Savient Patent Rights” shall mean all valid patent claims contained in
(i) the patent(s) and patent applications listed on Exhibit A; (ii) all
converted provisionals, divisions, continuations, continuations-in-part,
reissues, reexaminations or extensions thereof; (iii) any corresponding foreign
counterparts and equivalents thereof; and (iv) any patents or patent
applications filed after July 17, 2005.

1.46 “Sublicensee” shall mean any Third Party or Affiliate to whom a sublicense
has been granted pursuant to Section 2.05.

1.47 “Term” shall have the meaning set forth in Section 11.01.

1.48 “Territory” shall mean, collectively, each country in the world.

1.49 “Third Party” shall mean any Person who is not a Party or an Affiliate
under this Agreement.

1.50 “Time” shall mean for the purposes of the calculation of Pro Rata Basis, as
defined in Section 1.37, the percentage based on the number of weeks that either
the Fermentation Area or the Recovery Area, as applicable, is used for the
Processing of Bulk Product divided by (i) 46 in the case of an entire year or
(ii) the respective number of weeks in the billing term if the period is less
than a year.

1.51 “United States” shall mean the fifty states of the United States of
America, the District of Columbia and all territories and possessions of the
United States of America and any other location where the FDA has jurisdiction
over medicinal products intended for human use.

ARTICLE 2

INTELLECTUAL PROPERTY LICENSES

2.01 Grant of Licenses; Assignment.

(i) No restriction of license rights under the Residual Rights Agreement. The
parties are agreed that the following provisions shall not in any way remove or
restrict the rights pertaining to the grant of licenses to either party (“RRA
License Rights”) as they exist pursuant to the Residual Rights Agreement. In the
event of a conflict between this Agreement

 

- 7 -



--------------------------------------------------------------------------------

and the Residual Rights Agreement with respect to the RRA License Rights, the
relevant provisions of the Residual Rights Agreement shall take precedence.

(ii) Grant by Savient. Savient hereby grants to BTG, and, if applicable, shall
cause its Affiliates to grant to BTG, a fully paid-up, royalty-free,
non-exclusive license within the State of Israel (“BTG Territory”) to
manufacture, have manufactured, produce, have produced, develop, have developed,
use, have used, offer for sale, have offered for sale, sell, have sold, export,
and have exported Bulk Product under the Savient Patent Rights, the Savient
Know-How, and the rights to the Savient Improvements for supply exclusively to
Savient.

(iii) Grant by BTG. BTG hereby grants to Savient and, if applicable, shall cause
its Affiliates to grant to Savient, a fully paid-up, royalty-free, non-exclusive
license in the Territory to manufacture, have manufactured, produce, have
produced, develop, have developed, use, have used, offer for sale, have offered
for sale, sell, have sold, export, and have exported Bulk Product under the BTG
Licensed Improvements and BTG Know-How.

(iv) Assignment by BTG. BTG shall promptly assign (and, if applicable, shall
cause its Affiliates to assign) to Savient all right title and interest in and
to any invention or discovery which may be claimed as a BTG Assigned
Improvement. BTG shall execute (and, if applicable, shall cause its Affiliates
to execute) such documents as may be necessary to obtain, perfect or maintain
any patent rights arising out of the BTG Assigned Improvements, and shall
cooperate with Savient so far as reasonably necessary with respect to furnishing
all information and data in its possession which is reasonably necessary or
useful to obtain and maintain such patent rights.

2.02 Notice of Improvements & Joint Inventions. BTG shall give Notice to Savient
of all BTG Assigned Improvements, BTG Licensed Improvements and Joint Inventions
promptly within due course of the discovery or creation thereof, but in any
event at least thirty (30) days prior to any proposed publication thereof by
BTG, its Affiliates or Sublicensees. Savient shall give Notice to BTG of all
Savient Improvements and Joint Inventions promptly within due course of the
discovery or creation thereof, but in any event at least thirty (30) days prior
to any proposed publication thereof by Savient, its Affiliates or Sublicensees.
The Parties shall, in any event, notify each other no less than annually, of
whether they have made any BTG Assigned Improvements, BTG Licensed Improvements,
Savient Improvements or Joint Inventions, as the case may be.

2.03 Disclosure of Know-How. BTG shall disclose, and shall cause its Affiliates
to disclose, as soon as reasonably practicable, to Savient all BTG Know-How
acquired, developed or which comes to be possessed by the BTG or any of its
Affiliates after the date hereof (and upon reasonable request by Savient, shall
make such disclosure in writing).

2.04 Use of Joint Inventions.

(i) Subject to subsections (ii) and (iii) hereof, each Party shall have the
right to practice under the Joint Invention rights without any duty of
accounting to the other Party.

(ii) BTG agrees that, except as otherwise agreed by the Parties in writing, it
shall not (and shall, if applicable, ensure that its Affiliates shall not)
(A) grant any license under the

 

- 8 -



--------------------------------------------------------------------------------

Joint Invention Rights to any other Person to manufacture, have manufactured,
produce, have produced, develop, have developed, use, have used, market, have
marketed, import, have imported, export, have exported, sell or have sold any
Competing Product, or (B) practice any Claim under the Joint Inventions rights
to manufacture, have manufactured, produce, have produced, develop, have
developed, use, have used, market, have marketed, import, have imported, export,
have exported, sell or have sold any Competing Product.

(iii) Each Party agrees that it shall (and shall, if applicable, ensure that its
Affiliates shall) notify the other Party before granting any license to any
other Person to manufacture, have manufactured, produce, have produced, develop,
have developed, use, have used, import, have imported, export, have exported,
offer for sale, have offered for sale, sell or have sold any product outside the
Field under the Joint Invention rights; provided, however, that neither Party
shall grant or purport to grant any license under the Joint Invention rights
that is exclusive as to the other Party or its assignees or Sublicensees without
the prior written consent of such other Party.

2.05 Sublicensing. Savient shall have the right to grant sublicenses of licenses
granted to it in Section 2.01 of this Agreement to its Affiliates and to any
Third Party; provided, however, that Savient, to the extent applicable,
(i) ensures that each such Sublicensee and Third Party shall consent to be bound
by the terms of this Agreement as a Sublicensee or Third Party and to the same
extent as Savient with respect to such Sublicenses or Third Party’s activities,
(ii) informs BTG, in confidence, of each sublicense granted, and any
modification or termination thereof, within sixty (60) days after the
modification, or termination of a sublicense and (iii) guarantees to BTG the
performance of any of its obligations which it fulfills through sublicensing and
remains primarily liable for the performance of such obligations.

2.06 OCS Requirements. BTG shall not without prior written approval of Savient
(and, if applicable, shall ensure that its Affiliates shall not) take any action
(including, without limitation, Processing the Bulk Product outside the State of
Israel) which would (i) cause either Party (or any of their Affiliates) to
violate any of the OCS Requirements or (ii) result in any increase of royalties
due to OCS. Additionally, upon request by Savient, BTG shall cooperate and
collaborate with Savient in applying to the OCS for Savient to carry out the
manufacture of the Bulk Product through a Third Party outside the State of
Israel. The Parties acknowledge the rights and obligations of each Party under
Section 5 of the Residual Rights Agreement and each Party shall honor such
rights and obligations set forth therein.

ARTICLE 3

SPECIFICATIONS; ONGOING REGULATORY ASSISTANCE

3.01 Specifications.

(i) Current Provisional Bulk Product Specifications. The Current Provisional
Bulk Product Specifications are attached as Exhibit C. The Parties are agreed
that the Current Provisional Bulk Product Specifications may still be subject to
modification based on the outcome of the Validation, as defined and performed
pursuant to the Development

 

- 9 -



--------------------------------------------------------------------------------

Agreement, and subject to the mutual agreement of the parties, such agreement
not to be unreasonably conditioned, delayed or withheld.

(ii) Initial Commercial Bulk Product Specifications. The initial Commercial Bulk
Product Specifications shall be agreed upon in writing by the Parties, as soon
as reasonably practicable after the conclusion of the Validation, as defined and
performed pursuant to the Development Agreement, but in no event later than
ninety (90) days from the conclusion of the Validation, unless the Parties shall
mutually agree to extend such time period (hereinafter the “Commercial Bulk
Product Specifications”). The Commercial Bulk Product Specifications shall be
incorporated into this Agreement by formal amendment as Exhibit C-1 and shall be
the controlling standards for the manufacture of Bulk Product pursuant to this
Agreement unless and until they are changed by written agreement between the
parties. In determining the Commercial Bulk Product Specifications, the Parties
shall take into consideration particularly (i) the results of the subsequent
development activity of BTG under the Development Agreement and (ii) the results
of the Validation as defined and performed pursuant to the Development
Agreement.

(iii) Amendment of Commercial Bulk Product Specifications. Subject to the
provisions of Section 6.02 and 6.03 (including the cost reimbursements
provisions thereof), Savient shall have the right to amend the Commercial Bulk
Product Specifications from time to time; provided, however, that (i) Savient
shall use commercially reasonable efforts to minimize the frequency of such
changes and shall provide BTG with reasonable advanced Notice of any changes to
the Commercial Bulk Product Specifications (but, in any event, at least ninety
(90) days advance notice) and (ii) the Parties have agreed in writing upon the
implications and costs related to any contemplated changes pursuant to this
Section 3.01, which agreement shall not be unreasonably conditioned, withheld or
delayed. Without in any way limiting the foregoing, any modifications to the
Commercial Bulk Product Specifications required by any Regulatory Agency with
jurisdiction to require such modifications shall be made in accordance
therewith.

3.02 Ongoing Assistance by BTG for Initial and Subsequent Filings or
Applications.

(i) Upon the expiration or earlier termination of the Development Agreement, BTG
hereby agrees to provide, in respect to any jurisdiction within the Territory
(A) all information and assistance which is reasonably necessary for or useful
in the preparation of (i) comprehensive and complete INDs and BLAs, including,
without limitation, the Chemistry Manufacturing and Controls (CMC) section of
the BLAs for the Product, (ii) any amendments and supplements to such filings
and applications, (iii) subsequent filings and applications for secondary
indications or additional marketing, sale, importing, exporting authorizations,
or (iv) similar filings and applications and (B) access to the Facility and
pertinent information to FDA inspectors conducting the pre-approval inspection.
All documents to be supplied by BTG pursuant to this Section 3.02 or any other
provision of this Agreement shall be translated by BTG into the English language
as may be necessary. Any labor costs of BTG employees and/or Third Party
expenses incurred by BTG related to this assistance shall be reimbursed by
Savient in the manner and at the rates set forth on Exhibit B hereto.

 

- 10 -



--------------------------------------------------------------------------------

(ii) Ownership. The Parties agree that all INDs and BLAs arising under this
Agreement, including any and all modifications and supplements thereto, will be
owned by and held in the name of Savient and will list BTG in accordance with
its role as contemplated under this Agreement and in compliance with the Legal
Requirements. BTG shall have no rights in or to the IND or BLA and any and all
modifications and supplements thereto, other than any rights specifically
granted pursuant to this Agreement.

3.03 Record and Files. Upon the expiration or earlier termination of the
Development Agreement, BTG shall maintain those documents required by the
applicable Legal Requirements during the Term and for any period required by
such Legal Requirements. BTG shall maintain those records specified in 21 C.F.R.
§ 600.12(e) for cases of divided manufacturing responsibility for biologics and
shall provide the records as specified therein to any Third Party fillers or
manufacturers designated by Savient.

ARTICLE 4

SUPPLY OF INGREDIENTS AND MATERIALS

4.01 Procurement of Ingredients and Materials.

(i) Ordinary and Safety Stocks. Ingredients and materials necessary for the
Processing of Bulk Product shall be purchased and stored by BTG in accordance
with the terms of the Quality Agreement and in commercially reasonable and
prudent production and safety stock quantities necessary to meet the Bulk
Product Forecast (as defined in Section 5.03) giving due regard to the potential
for production and batch failures, Bulk Product loss until delivery to Savient
and the amendment of the Bulk Product Forecast in accordance with Section 5.06.

(ii) PEG Purchases from NOF. The foregoing notwithstanding, Savient, in its sole
and absolute discretion, shall have the right, but not the obligation, to
directly contract with NOF Corporation for m-PEG-NPC (mono-methoxy polyethylene
glycol nitro-phenyl carbonate) (hereinafter the “PEG”) necessary for BTG to
Process the Bulk Product, provided, however, in the event Savient elects to do
so, then (i) Savient shall use best efforts to ensure that adequate stock,
including safety stock quantities, of PEG, in amounts to be agreed upon between
the Parties, are delivered to BTG in a timely manner in order to enable BTG to
fulfill its obligations to Process Bulk Product to meet the requirements of all
Purchase Orders placed by Savient pursuant to Section 5.05; (ii) BTG agrees that
it will, in accordance with the terms of the Quality Agreement, store and test,
as applicable, such stock of PEG delivered by NOF; (iii) BTG shall reimburse
Savient for the cost of any PEG utilized in the Processing of Bulk Product that
is determined to be (a) Non-Conforming Bulk Product, or (b) a failed batch;
(iv) that such agreement between Savient and NOF shall not materially interfere
with the terms of this Agreement or unduly interfere with BTG’s ability to carry
out its work; and (v) the inability of BTG to perform under the terms of this
Agreement, where such failure is due to the failure of Savient to ensure the
timely delivery to BTG of adequate stock of PEG shall not be deemed to be a
breach by BTG of its obligations under this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

4.02 Maintenance of Genetic Material. From the Effective Date, BTG shall (or
shall procure one of its Affiliates to) maintain such quantity of Genetic
Material to meet Purchase Orders placed and the Bulk Product Forecast provided
by Savient pursuant to ARTICLE 5. In the event of the expiration or termination
of this Agreement, BTG shall, within thirty (30) days of the effective date of
such expiration or termination, transfer to Savient or its designee any and all
remaining quantities of Genetic Material. Any labor costs of BTG employees
and/or Third Party expenses incurred by BTG related to transfer of Genetic
Material shall be reimbursed by Savient in the manner and at the rates set forth
on Exhibit B hereto.

4.03 Reference Materials. BTG shall provide Savient with any physical, chemical
or biological material that is otherwise unavailable, which is to be used as a
reference standard in the testing of Bulk Product, ingredients or raw materials.
Such physical, chemical or biological material shall be provided to Savient at
cost plus 50% (fifty percent). Payments due by Savient under this Section 4.03
shall be payable by Savient no later than forty-five (45) days after the invoice
date.

 

ARTICLE 5

BTG FACILITY CAPACITY, FORECASTING, PURCHASE ORDERS

AND ORDER CONFIRMATIONS

5.01 BTG Facility Bulk Product Processing Capacity and Capacity Reservation Fee.

(i) Existing Facility Capacity. Savient and BTG acknowledge that based on the
(A) Purification Area used in the Processing of Bulk Product, (B) the
Fermentation Area and the Recovery Area used from time to time for the
Processing of Bulk Product, (C) methods, processes and procedures currently
utilized in the Processing of Bulk Material as of the Effective Date, and
(D) the current shift arrangement (one (1) — eight (8) hour shift operating five
(5) days per calendar week during a forty-six (46) work week calendar year) in
the Facility as of the Effective Date (hereinafter the “Capacity Parameters”),
the BTG Facility has the projected capacity to Process up to forty-two
(42) batches of Bulk Product per calendar year in the absence of other products
manufactured in the areas specified above. Additionally, Savient and BTG
acknowledge that this capacity could be increased, upon appropriate advance
notice, if additional shift operations were implemented and/or certain Facility
changes were made.

(ii) Subject to the terms set forth in this Section 5.01(ii), in order to
reserve capacity at BTG for the Processing of Bulk Product, for all Bulk Product
forecasted by Savient to be Processed by BTG and purchased by Savient prior to
the Commercial Launch of the Product and through December 31, 2010 (hereinafter
the “Reservation Fee Period”), Savient shall remit to BTG a Processing Capacity
Reservation Fee in the amounts and manner set forth below:

(A) Within ten (10) Business Days of the provision of the Preliminary Bulk
Product Forecast pursuant to Section 5.02, Savient shall remit to BTG a
Processing Capacity Reservation Fee of Three Million Dollars ($3,000,000).

 

12



--------------------------------------------------------------------------------

(B) Within ten (10) Business Days of the provision of the Bulk Product Launch
Forecast pursuant to Section 5.03, Savient shall remit to BTG a Processing
Capacity Reservation Fee equal to the amount required to bring Savient’s
Processing Capacity Reservation Fee, when added to the amount remitted under
Section 5.01(ii)(A), to twenty percent (20%) of the applicable Price, as defined
in Section 8.01, of the number of batches of Bulk Product reflected on such Bulk
Product Launch Forecast, provided, however, if the amount calculated under this
Section 5.01(ii)(B) is less than the Processing Capacity Reservation Fee
remitted under Section 5.01(ii)(A) the Processing Capacity Reservation Fee shall
remain at such higher amount. In the event that the initial Bulk Product Launch
Forecast pursuant to section 5.03 is not provided by September 30, 2007, then
Savient shall remit monthly to BTG an additional Processing Capacity Reservation
Fee of $125,000 for each additional month that passes until the provision of the
initial Bulk Product Launch Forecast.

(C) Within ten (10) Business Days of the provision of any Bulk Product Forecast
pursuant to Section 5.03 or any Amended Bulk Product Forecast provided by
Savient pursuant to Section 5.06 provided by Savient on or before July 1, 2009,
Savient shall remit to BTG a Processing Capacity Reservation Fee equal to the
amount required to bring Savient’s Processing Capacity Reservation Fee, when
added to the amount remitted under Sections 5.01(ii)(A) and 5.01(ii)(B), to
twenty percent (20%) of the applicable Price, as defined in Section 8.01, of the
number of batches of Bulk Product reflected on such Bulk Product Forecast or
Amended Bulk Product Forecast that are projected for purchase during the
Reservation Fee Period, provided, however, if the amount calculated under this
Section 5.01(ii)(C) is less than the aggregate of the Processing Capacity
Reservation Fee remitted under Sections 5.01(ii)(A) and 5.01(B) the Processing
Capacity Reservation Fee shall remain at such higher amount.

(D) All Processing Capacity Reservation Fee amounts remitted by Savient to BTG
under this Section 5.01(ii) shall:

(1) earn interest at the one (1) year London Interbank Offering Rate (“LIBOR”)
with the interest earned thereon inuring to the sole benefit of Savient;

(2) be credited, inclusive of interest, by BTG on a per batch basis by providing
a 20% discount on the value of each batch at the time of invoicing for Bulk
Product purchased by Savient during the Reservation Fee Period until it is fully
utilized, provided however, except as otherwise provided in Sections
5.01(ii)(F), 5.01(ii)(G) and 5.01(ii)(H), any uncredited Processing Capacity
Reservation Fee, inclusive of interest, remaining at the end of the Reservation
Fee Period due to a failure by Savient to take delivery of Bulk Product which
conforms to the Commercial Bulk Product Specifications and which is ordered
pursuant to a Bulk Product Forecast provided pursuant to Section 5.03 or an
Amended Bulk Product Forecast provided pursuant to Section 5.06 and which is
otherwise properly amended pursuant to Section 5.05 shall be forfeited by
Savient to BTG. For purposes of clarity, the credit of the Processing

 

- 13 -



--------------------------------------------------------------------------------

Capacity Reservation Fee shall accrue upon the delivery of the Bulk Product by
BTG to Savient and shall be reflected on the invoice which relates to the Bulk
Product shipment in question; and

(3) BTG shall provide to Savient a quarterly statement within ten (10) Business
Days of the end of each calendar quarter of the then current balance of the
Processing Capacity Reservation Fee, inclusive of interest, available for credit
to the purchase of Bulk Product by Savient.

(E) Subject to the last sentence of this Section 5.01(ii)(E), Savient and BTG
acknowledge and agree that by the conclusion of the Reservation Fee Period the
demand for Savient’s Product will be sufficiently capable of reliable
forecasting as to negate the need for a Processing Capacity Reservation Fee and
that such will not be required for Bulk Product forecasted for purchase beyond
the expiration of the Reservation Fee Period. On that basis, the final
Processing Capacity Reservation Fee shall be due based on twenty percent
(20%) of the applicable Price, as defined in Section 8.01, of the number of
batches of Bulk Product reflected on the Bulk Product Forecast or Amended Bulk
Product Forecast that is submitted for the period July 2009 through December
2010. If there is a delay in the commercial launch of the Product beyond the
first calendar quarter of 2009 or any other factor reasonably preventing a
reliable Bulk Product forecasting by the conclusion of the Reservation Fee
Period, then the Parties will meet in good faith and discuss whether a further
capacity reservation fee is necessary or appropriate and, if it is agreed
necessary, for what duration and amount, if any.

(F) Anything to the contrary notwithstanding, in the event that any amount of
the Processing Capacity Reservation Fee, inclusive of interest, remains unused
or unapplied at the end of the Reservation Fee Period due to a failure by BTG
for any reason, including Force Majeure conditions affecting BTG or the import,
export or transportation of the Bulk Product which is beyond the reasonable
control of BTG or Savient, to timely deliver any number of batches of Bulk
Product properly ordered and accepted in accordance with the terms of this
Agreement, then any amount of the Processing Capacity Reservation Fee, inclusive
of interest, which would have been used for or applied to the purchase of Bulk
Product but for the non-delivery or untimely delivery thereof, shall be refunded
to Savient by wire transfer within fifteen (15) Business Days of the end of the
Reservation Fee Period. For purposes of determining timely delivery pursuant to
this section, the delivery dates identified in a Purchase Order submitted and
accepted in accordance with Section 5.05 herein shall be considered binding,
except in the event of a Force Majeure condition affecting BTG or the import,
export or transportation of the Bulk Product which is beyond the reasonable
control of BTG or Savient, in which case the Parties shall agree upon a
reasonable extension of the delivery date in accordance with Section 14.14
hereof.

(G) In the event this Agreement is terminated by Savient pursuant to Sections
11.02 (ii) (for Force Majeure conditions affecting BTG), 11.02 (iii) (Material
Breach by BTG), or 11.02 (v) (for insolvency of BTG) hereof, any amount of the
Processing Capacity Reservation Fee and accrued interest thereon which has not
been applied to payments for Bulk Product actually purchased by and delivered to
Savient, shall be

 

- 14 -



--------------------------------------------------------------------------------

returned to Savient via wire transfer within thirty (30) days of the effective
date of termination of this Agreement. In the event this Agreement is terminated
with the mutual consent of both Parties, then, as part of such mutual consent,
the Parties shall discuss in good faith and reach resolution with regard to the
disposition of the then-existing Capacity Reservation Fee, including any
interest thereon, having due regard for the reasons and basis that lead the
Parties to terminate this Agreement by mutual consent.

(H) Savient and BTG further acknowledge and agree that in the event the BLA for
Savient’s Product is not filed with the FDA on or before December 31, 2008 then
the Processing Capacity Reservation Fee previously paid by Savient to BTG and
accrued interest thereon relating to Bulk Product Forecasts provided by Savient
before December 31, 2008 shall be refundable to Savient only in the event and to
the extent that BTG is able, with the use of best efforts, to mitigate its
losses by scheduling into the Processing Capacity reserved for Savient during
such period production of a product or products on behalf of BTG, an Affiliate,
or a third party, or any combination thereof.

5.02 Preliminary Bulk Product Forecast. As soon as reasonably practicable, but
in no event later than thirty (30) days from the date of full execution of this
Agreement, Savient shall provide BTG a preliminary, non-binding projection of
its first eighteen month rolling forecast that sets forth Savient’s then best
estimate of the date for the delivery of the first commercial quantity of Bulk
Product and the total quantity of Bulk Product for commercial supply that
Savient expects to order from BTG within the eighteen (18) month period
following delivery of such first commercial quantity (“Preliminary Bulk Product
Forecast”). In the Preliminary Bulk Product Forecast, Savient shall:

(i) set forth the assumptions it is utilizing for the establishment of the date
for the delivery of the first commercial quantity of Bulk Product;

(ii) include a breakdown of the total quantity of Bulk Product by month for the
eighteen months following the delivery of the first commercial order; and

(iii) identify the variables, Process and regulatory questions and issues and
logistical considerations that could impact the date for the delivery of the
first commercial quantity of Bulk Product.

Within thirty (30) days of the issuance of the Preliminary Bulk Product
Forecast, Savient and BTG shall meet to commence good faith discussions and
agree on the methodology and timeline for bringing to resolution and conclusion
any and all Process and regulatory questions, issues and logistical
considerations outlined in the Preliminary Bulk Product Forecast. Savient and
BTG shall use their mutual best efforts to conclude these discussions and reach
final resolution as soon as reasonably practicable, but in no event later than
July 30, 2007, unless the parties mutually agree that additional time is
required.

5.03 Bulk Product Launch Forecast and Bulk Product Forecast. Commencing at least
twelve (12) months prior to the delivery date of the first Firm Order, Savient
shall submit to BTG its final initial launch Bulk Product forecast which shall
set forth month by month an eighteen (18) month rolling forecast that sets forth
the total quantity of Bulk Product for commercial supply

 

- 15 -



--------------------------------------------------------------------------------

that Savient either has ordered, desires to order, or expects to order from BTG
within the eighteen (18) month period following delivery of such first
commercial quantity (“Bulk Product Launch Forecast”). Thereafter, Savient shall
provide on a monthly basis on or before the first Business Day of each calendar
month an updated Bulk Product forecast for the next ensuing eighteen (18) month
rolling period (“Bulk Product Forecast”). In the Bulk Product Forecast, Savient
shall:

(i) include a breakdown of the total quantity of Bulk Product by month for the
following eighteen (18) month rolling period; and

(ii) in respect of the monthly breakdown under (i) above, identify the relevant
set of Bulk Product Specifications.

As used herein, the term “Forecast” shall mean, as applicable, the Bulk Product
Launch Forecast or Bulk Product Forecast, as may be amended from time to time
pursuant to Section 5.06 hereof.

5.04 Firm Orders and Firm Forecasts. The Bulk Product Forecast submitted monthly
by Savient shall breakdown by month of the next ensuing eighteen (18) months of
the Bulk Product Forecast and shall consist of:

i. a rolling firm irrevocable order for the first two (2) quarters (i.e.
quarters 1 and 2) of the Bulk Product Forecast (“Firm Order”), which shall each
be the subject of a Purchase Order delivered and confirmed in accordance with
Section 5.05;

ii. a rolling two (2) quarter forecast for the second two (2) quarters (i.e.
quarters 3 and 4) of the Bulk Product Forecast (each a quarterly “Firm
Forecast”); and

iii. a rolling two (2) quarter estimate for the third two (2) quarters (i.e.
quarters 5 and 6) of the Bulk Forecast (each a quarterly “Estimated Forecast”).

5.05 Purchase Orders and Order Confirmations. Savient will accompany its monthly
update of the Bulk Product Forecast with a written purchase order (“Purchase
Order”) for each new Firm Order that was only a Firm Forecast in the previous
month’s Bulk Product Forecast. Each Purchase Order shall specify the Bulk
Product ordered and the time, manner and address of delivery, all of which shall
be subject to this ARTICLE 5. BTG shall confirm each Purchase Order in a written
order confirmation within seven (7) Business Days after receipt of the Purchase
Order.

5.06 Amending Forecasts. Any Bulk Product Forecast that is not a Firm Order is
to be considered a forecast or estimate to be used for planning purposes, and
shall not be construed as a firm commitment by Savient to BTG and thus can be
increased or reduced by Savient from time to time. Savient shall be entitled at
any time up until and including the time that a Firm Forecast or Estimated
Forecast becomes a Firm Order, to increase or decrease such monthly Firm
Forecast or Estimated Forecast for Bulk Product, provided, however, such
increases or decreases on a monthly basis shall not be greater than twenty-five
percent (25%) of the originally forecasted quantity for such month and each
month may not be increased and decreased more than one time. As a request by
Savient to increase the quantity of Bulk Product in a Firm Forecast prior to its
becoming a Firm Order may require longer lead times for delivery than

 

- 16 -



--------------------------------------------------------------------------------

requested by Savient, both Parties shall agree jointly on a new delivery date as
close as possible to the requested date having due regard for BTG’s commercial
commitments to Third Parties and its own production needs, such agreement to not
be unreasonably withheld, conditioned or delayed. Once a Firm Forecast becomes a
Firm Order, Savient may not reduce it, but may request that BTG increase the
quantity of Bulk Product subject to a Firm Order and BTG shall use commercially
reasonable efforts to fill the increased order.

5.07 Fulfillment of Purchase Orders; Review of Forecasts.

(i) BTG shall satisfy, in accordance with their terms, Savient’s Purchase
Orders, provided and confirmed in accordance with Section 5.05. BTG shall
promptly notify Savient if it becomes aware or believes that it will not be able
to satisfy such Purchase Orders on time, in full, or at all, which Notice shall
include an explanation in reasonable detail of the reason for BTG’s failure to
comply with a confirmed Purchase Order and its proposed course of action for
remedying such failure. Savient shall be entitled to request BTG to produce
evidence to support its Notice, BTG’s response to such request shall not be
unreasonably denied or delayed.

(ii) Within ten (10) Business Days of its receipt of the Bulk Product Launch
Forecast or a Bulk Product Forecast or any amendment thereto, BTG shall review
such Forecast and in the event that BTG believes that it will not be able to
satisfy the quantity, time or manner for delivery of any portion of the order
for any amount of Bulk Product identified in any portion therein (i.e.: in the
Firm Order, Firm Forecast or Estimated Forecast portions), BTG shall notify
Savient of the same, provide a reasonable explanation of the cause of its
inability to do so and provide alternatives for the delivery of the quantity
and/or scheduling or manner of delivery to satisfy the requirements of Savient.

(iii) Unless BTG has indicated, in accordance with Section 5.07(ii), an
inability to satisfy the identified quantities of Bulk Product in the Bulk
Product Launch Forecast, any Bulk Product Forecast, or any amendment thereto,
BTG may not refuse to accept a Purchase Order which does not deviate from the
previously provided Bulk Product Launch Forecast, Bulk Product Forecast or
amended forecast, as the case may be when, on a rolling basis, months contained
in a Firm Forecast or Estimated Forecast period becomes a Firm Order.

(iv) In the event that BTG notifies Savient of its inability to supply any
subject quantity of Bulk Product identified in the Bulk Product Launch Forecast,
any Bulk Product Forecast or amended forecast, the parties agree to work
together in good faith to expeditiously resolve the discrepancy between the
subject forecast and BTG’s inability to supply Bulk Product in accordance
therewith.

5.08 Effect of Supply Failure. In the event of a Supply Failure (as defined
herein), no forecast or estimate shall be considered a Firm Order until such
time as BTG proves to Savient’s reasonable satisfaction that the cause of such
Supply Failure has been corrected. “Supply Failure” shall mean BTG has
experienced three (3) failed batches of Bulk Product within a calendar quarter,
or four (4) failed batches of Bulk Product aggregated over the course of two
consecutive quarters, or six (6) failed batches of Bulk Product aggregated over
the course of a calendar year. For purposes of this definition, any Bulk Product
that is discovered and notified by Savient in accordance with Section 6.04
(iv) to be Non-Conforming Bulk Product after

 

- 17 -



--------------------------------------------------------------------------------

delivery shall be considered a failed batch. In the event of a Supply Failure
during the Reservation Fee Period, the period covered by the Reservation Fee
Period shall be extended by the quarterly or other period of such Supply
Failure.

5.09 Preferential Right of Supply. BTG shall schedule its own products or those
of an Affiliate for processing at the Facility and shall not accept from a
customer that is a Third Party any orders for product processed at the Facility
to the extent the fulfillment of such scheduling or order could, at the time of
BTG’s scheduling or acceptance of such Third Party order, reasonably be expected
to impede BTG’s ability to fulfill Savient’s Bulk Product Requirements as
reflected on the then current monthly Firm Orders, Firm Forecast and Estimated
Forecast submitted by Savient pursuant to Section 5.04 and acted upon by the
Parties pursuant to Sections 5.05, 5.06, and 5.07 supra.

5.10 Alternative Supplier. Savient shall have the right to establish an
alternative supplier for Bulk Product for up to twenty percent (20%) of its
annual world-wide Bulk Product requirements; provided, however,

(i) in the event of a Supply Failure under Section 5.08 above, Savient shall
have the right to purchase all of its Bulk Product requirements from an
alternative supplier upon reasonable prior written notice to BTG until BTG
demonstrates to Savient’s reasonable satisfaction that BTG has fully remedied
such Supply Failure, and

(ii) if despite the good faith efforts of BTG to modify its Capacity Parameters
to meet the needs of Savient, or, as applicable, the Parties good faith efforts
to agree on cooperative methods to modify the BTG Capacity Parameters, Savient’s
Forecasts for orders of Bulk Product up to the OCS Requirements are reasonably
anticipated to exceed BTG’s available capacity for the Processing of Bulk
Product, then Savient shall have the right to purchase any and all of its
requirements of Bulk Product that Savient reasonably determines in good faith
may exceed BTG’s available capacity from Savient’s alternate supplier.

BTG acknowledges its obligation to assist Savient with Technology Transfer to an
alternative contract manufacturing organization in accordance with the terms and
conditions of Section 5.02 of the Development Agreement.

5.11 Effect of Termination on Purchase Order. Unless otherwise agreed to in
writing by the Parties, the termination of this Agreement shall automatically
terminate all then existing Purchase Orders, except when the termination of this
Agreement is pursuant to Sections 11.02 (i) (Elective) and 11.02(iv) (Material
Breach by Savient), provided such material breach by Savient is not based on the
non-payment of non-disputed amounts for Bulk Product deliveries, in which case
BTG shall honor and fulfill any then existing Purchase Order and Savient shall
pay BTG for any Purchase Order so honored and fulfilled by BTG pursuant to the
terms of this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 6

PRODUCTION

6.01 Obligation to Supply and Purchase. BTG shall manufacture and supply all
Bulk Product quantities ordered by Savient and confirmed by BTG in accordance
with the provisions of this Agreement. The Parties acknowledge and agree that,
pursuant to the OCS Requirements and subject to the terms of this Agreement,
Savient is obligated to order at least 80% of its annual world-wide Bulk Product
requirements from BTG (“OCS Annual Requirements”) and BTG is obligated to
provide such OCS Annual Requirements. BTG shall bear all risk of loss associated
with production and batch failures or loss of Bulk Product until delivery to
Savient, in accordance with the provisions of Section 7.01.

6.02 Process Changes.

(i) Prior Approval of Savient Required. Except as set forth in this
Section 6.02, BTG shall not make any change to the Process for the Bulk Product
that would have an impact on the Bulk Product or Product, result in a change to
the Commercial Bulk Product Specifications or the Product Specifications or
require submissions to or approvals from any Regulatory Agency, except by prior
written approval of Savient for such change, which approval shall not be
unreasonably conditioned, withheld or delayed.

(ii) Changes Based on Applicable Legal Requirements. BTG shall make such
changes to the Process for the Bulk Product as may be required pursuant to
applicable Legal Requirements; provided that BTG shall have notified Savient in
advance of any required change and shall have obtained the prior written
approval of Savient for such change, which approval shall not be unreasonably
conditioned, withheld or delayed. Costs incurred by BTG in connection with
changes to the Process for the Bulk Product that are required pursuant to Legal
Requirements applicable solely to the Process for the Bulk Product, including
but not limited to the purchase of equipment, shall be paid by Savient in
advance, or on such other basis as the parties may agree at such time, of the
incurrence of such charges at (x) one hundred fifteen percent (115%) of cost
excluding labor and equipment; (y) labor costs, if applicable, as per Exhibit B;
(z) equipment at one hundred eight percent (108%) of cost; provided, however,
that Savient shall have explicitly approved in writing any contemplated changes
pursuant to this Section 6.02(ii) prior to BTG implementing any such changes. To
the extent that the cost of any purchase of equipment is fully allocated to
Savient, title to such equipment shall vest in Savient and Savient shall have
the right, but not the obligation, to remove such equipment at its sole cost and
expense upon the expiration or termination of this Agreement.

(iii) Changes Made at the Request of Savient. From time to time, Savient may
request that BTG make certain changes (other than those required by Legal
Requirements) to the Processing of the Bulk Product; provided, however, that
(A) Savient shall seek to minimize such changes, (B) Savient shall enter into
good faith negotiations with BTG regarding the implementation of any such change
to the Processing of the Bulk Product, with BTG’s consent to such change not
being unreasonably withheld, conditioned, delayed or denied and (C) after the
Parties have agreed upon the implications and costs related to a change to the
Processing

 

- 19 -



--------------------------------------------------------------------------------

of the Bulk Product, BTG shall implement such change. Costs incurred by BTG in
connection with such changes shall be reimbursed by Savient at (x) one hundred
fifteen percent (115%) of cost excluding labor and equipment; (y) labor costs,
if applicable, as per Exhibit B; (z) equipment at one hundred eight percent
(108%) of cost. To the extent that the contemplated changes requested by Savient
necessitate the purchase of equipment and the cost of such purchase of equipment
is fully allocated to Savient, title to such equipment shall vest in Savient and
Savient shall have the right, but not the obligation, to remove such equipment
at its sole cost and expense upon the expiration or termination of this
Agreement.

(iv) Improvements by BTG. If BTG identifies a potential improvement that would
(A) require changes to the Process, (B) have an impact on the Product or Bulk
Product or (C) require submissions to or approvals from any Regulatory Agency,
then BTG shall notify Savient of such improvement and the Parties shall, in good
faith, discuss implementation of such improvement. Such improvement shall not be
made unless the Parties reach agreement including, without limitation, agreement
on allocation of cost, which agreement shall be at the sole discretion of the
Parties. To the extent that the contemplated changes necessitate the purchase of
equipment and the cost of such purchase of equipment is fully allocated to
Savient, title to such equipment shall vest in Savient and Savient shall have
the right, but not the obligation, to remove such equipment at its sole cost and
expense upon the expiration or termination of this Agreement.

(v) Price Adjustment. In the event of any changes to the Process, pursuant to
this Section 6.02, the Parties will meet and discuss the impact such Process
changes have on the cost of Processing Bulk Product, either negative or
positive, and will negotiate the resulting adjustment to the Price, as defined
in Section 8.01, such adjustment to appropriately reflect the investment made by
each Party in such Process changes relative to the manner in which such changes
impact the cost of Processing the Bulk Product. To effectuate this
Section 6.02(v), both parties shall exchange appropriately detailed
documentation and analysis required to adequately assess the negative or
positive impact such Process changes have on the cost of Processing Bulk
Product.

6.03 Facility Changes.

(i) Facility Changes by BTG. From time to time, BTG may desire to make certain
changes or modifications to its Facility (other than those required by Legal
Requirements) (“Facility Changes”) which Facility Changes impact, directly or
indirectly, the Processing of the Bulk Product. BTG shall be entitled to make
Facility Changes which impact, directly or indirectly, the Processing of the
Bulk Product without the prior approval of Savient, provided, however:

(A) prior to the approval of the BLA for Savient’s Product, BTG shall (x) use
its best efforts to minimize Facility Changes which impact, directly or
indirectly, the Processing of the Bulk Product, and (y) not implement any
Facility Changes that will inhibit BTG’s ability to meet its obligations to
supply Savient’s requirements under this Agreement or require the approval of a
Supplement to the BLA for Savient’s Product, unless such change is unavoidable;

 

- 20 -



--------------------------------------------------------------------------------

(B) after the approval of the BLA for Savient’s Product, BTG shall not implement
any Facility Changes that will inhibit BTG’s ability to meet its obligations to
supply Savient’s requirement under this Agreement unless and until the Parties
have agreed to a plan for inventory stockpiling to satisfy Savient’s
requirements, and;

(C) BTG shall promptly provide Savient notice of its Facility Changes which may
impact, directly or indirectly, the Processing of the Bulk Product prior to the
anticipated commencement of such Facility Changes and shall enter into good
faith negotiations with Savient regarding the implementation of any such
Facility Change and the satisfaction of Savient’s requirements for the
stockpiling of safety stocks on Bulk Product in order that Savient can meet the
clinical and market demands of its Product.

Under no circumstances shall BTG implement a Facility Change which may endanger
the quality of the Bulk Product. Costs incurred by BTG in connection with such
Facility Changes shall be borne by BTG. As used in this Section 6.03(i),
“promptly” shall mean, given the nature and substance of the Facility Change,
that period of time commercially reasonably necessary to complete the
discussions and negotiations envisaged herein.

(ii) Facility Changes Based on Applicable Legal Requirements. BTG shall make
such changes to the Facility as may be required pursuant to applicable Legal
Requirements; provided that BTG shall promptly notify Savient in advance of such
planned Facility Change; provided, however, that such notice from BTG shall be
provided not later than ten (10) Business Days following BTG’s being notified of
the necessity of changes to the Facility pursuant to Legal Requirements. Costs
incurred by BTG in connection with such changes shall be reimbursed by Savient
as follows:

(A) Changes Specific to Savient’s Bulk Product. To the extent that changes to
the Facility, including but not limited to the purchase of equipment, are
required pursuant to Legal Requirements applicable solely to the Bulk Product,
costs incurred for such changes shall be paid by Savient in advance of the
incurrence of such charges, or on such other basis as the parties may agree at
such time, at (x) one hundred fifteen percent (115%) of cost excluding labor and
equipment; (y) labor costs, if applicable, as per Exhibit B, and; (z) equipment
at one hundred eight percent (108%) of cost; provided, however, that the Parties
shall have agreed to a plan for the satisfaction of Savient’s requirements for
safety stock of the Bulk Product to meet the clinical and market demands of its
Product. To the extent that the cost of any purchase of equipment is fully
allocated to Savient, title to such equipment shall vest in Savient and Savient
shall have the right, but not the obligation, to remove such equipment at its
sole cost and expense upon the expiration or termination of this Agreement.

(B) Changes Not Specific to Savient’s Bulk Product. To the extent that changes
to the Facility are required pursuant to Legal Requirements applicable to
biopharmaceutical manufacturing in general, costs incurred for such changes
shall be reimbursed by Savient on a Pro Rata Basis, at cost.

(C) Changes in Connection With Another Product. If changes to the Facility are
required pursuant to Legal Requirements applicable solely to other activities or
the

 

- 21 -



--------------------------------------------------------------------------------

manufacture of other products in the Facility (even if such changes would not be
required in the absence of the Processing of the Bulk Product at the Facility or
if the Processing of the Bulk Product benefits from such changes) the costs
incurred for such changes shall not be reimbursed by Savient.

Provided, however, that in the event of changes to the Facility required
pursuant to applicable Legal Requirements, the Parties shall enter into good
faith negotiations regarding the implementation of any such Facility Change in a
manner intended to minimize the interruption of the supply of Bulk Product and,
in any event, shall agree on a method for the satisfaction of Savient’s
requirements for the stockpiling of safety stocks of Bulk Product in order that
Savient can meet the clinical and market demands of its Product.

(iii) Changes Made at the Request of Savient. From time to time, Savient may
request that BTG make certain changes to the Purification Area (other than those
required by Legal Requirements); provided, however, that

(A) Savient shall seek to minimize such changes,

(B) Savient shall enter into good faith negotiations with BTG regarding the
implementation of any such change, with BTG’s consent to such change not being
unreasonably withheld, conditioned, delayed or denied and

(C) after the Parties have agreed upon the implications and costs related to the
Savient requested changes, BTG shall implement such changes.

Costs incurred by BTG in connection with such changes to the Facility shall be
reimbursed by Savient at (x) one hundred fifteen percent (115%) of cost
excluding labor and equipment; (y) labor costs, if applicable, as per Exhibit B,
and; (z) equipment at one hundred eight percent (108%) of cost. To the extent
that the contemplated changes requested by Savient necessitate the purchase of
equipment and the cost of such purchase of equipment is fully allocated to
Savient, title to such equipment shall vest in Savient and Savient shall have
the right, but not the obligation, to remove such equipment at its sole cost and
expense upon the expiration or termination of this Agreement.

(iv) Price Adjustment. In the event of any changes to the Facility, pursuant to
this Section 6.03, the Parties will meet and discuss the impact such Facility
changes have on the cost of Processing Bulk Product, either negative or
positive, and will negotiate the resulting adjustment to the Price, as defined
in Section 8.01, such adjustment to appropriately reflect the investment made by
each Party in such Facility changes relative to the manner in which such changes
impact the cost of Processing the Bulk Product. To effectuate this
Section 6.03(iv), both parties shall exchange appropriately detailed
documentation and analysis required to adequately assess the negative or
positive impact such Facility changes have on the cost of Processing Bulk
Product.

(v) Alternate Use of Purification Area. BTG shall have the right, but not the
obligation, to utilize the Purification Area for the production, handling or
storage of other

 

- 22 -



--------------------------------------------------------------------------------

products during periods when the Purification Area is not being utilized for the
Processing of Bulk Product pursuant to the terms and conditions of Section 5.7
in the Quality Agreement.

6.04 Quality Assurance.

(i) Testing by BTG. BTG shall perform quality testing using assays proposed by
BTG and acceptable to Savient (which acceptance shall not be unreasonably
conditioned, withheld or delayed) in order to assure that the Bulk Product
complies with the Commercial Bulk Product Specifications, and shall retain
samples of Bulk Product produced and records of the tests made on each such
batch in accordance with applicable Legal Requirements. In addition, except as
otherwise agreed by the Parties in writing, no Bulk Product shall be delivered
until such Bulk Product has been processed in accordance with the tests,
inspections and controls required under the Commercial Bulk Product
Specifications and such other tests as the Parties may mutually agree upon in
writing; provided, however, that the foregoing shall not relieve BTG of its
obligation under ARTICLE 5. BTG shall maintain records with respect to the
quality testing and shall deliver such records to Savient by facsimile or email
and overnight courier prior to shipment of the Bulk Product. Savient shall pay
for any and all costs and expenses related to the delivery of records to Savient
by overnight courier. Such records shall also be made available to Savient
during normal Israeli business hours, upon prior written request.

(ii) Notice of Non-Conforming Bulk Product. BTG shall promptly notify Savient of
any Non-Conforming Bulk Product of which it becomes aware, whether or not such
Non-Conforming Bulk Product been delivered to Savient or its designee,
specifying the Bulk Product release testing and batch number.

(iii) Testing by Savient. At Savient’s election, Bulk Product may be subjected
to testing by Savient at Savient’s facilities or facilities of a Third Party
designated by Savient in order to verify conformance with the Commercial Bulk
Product Specifications, using assays proposed by BTG and acceptable to Savient
(which acceptance shall not be unreasonably conditioned, withheld or delayed).
Savient shall maintain records with respect to the scope and nature of any such
testing and shall disclose such records to BTG in a timely fashion.

(iv) Notice of Delivery of Non-Conforming Bulk Product. Savient shall notify BTG
in writing of any Non-Conforming Bulk Product within

(A) forty-five (45) days of delivery of such Non-Conforming Bulk Product in the
event of a defect which was discovered or could have been discovered by Savient
through the use of reasonable testing methods and procedures mutually agreed to
by the Parties in writing or

(B) ten (10) Business Days of Savient’s discovery of the Non-Conforming status
of the Bulk Product in the event of a defect not recognizable for Savient
through the use of such testing methods and procedures (hereinafter “Hidden
Defect”).

Savient’s notices of any non-conforming Bulk Product shall specify the manner in
which the Bulk Product fails to meet the Commercial Bulk Product
Specifications,. BTG shall have the

 

- 23 -



--------------------------------------------------------------------------------

right to examine and test any Bulk Product in Savient’s possession that Savient
claims is Non-Conforming. The Parties shall cooperate to determine the point at
which the Bulk Product became Non-Conforming. In the event that the Parties
cannot agree as to whether any Bulk Product was Non-Conforming at the time of
delivery, the Parties shall promptly appoint an independent specialist
(appointed by mutual agreement between the Parties, which agreement shall not be
unreasonably withheld, conditioned or delayed) who shall determine whether such
Bulk Product was Non-Conforming at the time of delivery. In the absence of
manifest error, the independent specialist’s decision shall be conclusive and
binding on the Parties.

Except as otherwise provided herein relating to Hidden Defects in the Bulk
Product, if Savient fails to notify BTG in writing of any non-conforming Bulk
Product within forty-five (45) days of delivery, then the Bulk Product delivered
by BTG to Savient shall be deemed to be in all respects in accordance with this
Agreement and Savient shall be bound to accept and pay for the same accordingly.
For the avoidance of doubt, this shall apply irrespective of whether or
not Savient has carried out quality testing in accordance with Section 6.04
(iii).

(v) Observation by Savient. During the Term, Savient (including Savient’s agents
and consultants) shall have the right, at Savient’s sole cost and expense,
during normal business hours and upon reasonable notice, to visit the Facility
as per the Quality Agreement.

(vi) Recalls and Voluntary Withdrawals. If either Party becomes aware of
information about distributed Product containing Bulk Product indicating that it
may be Non-Conforming with respect to the Bulk Product or that there is
potential adulteration, misbranding and/or any potential issues regarding safety
or effectiveness with respect to the Bulk Product, it shall promptly serve
Notice to that effect on the other Party. Savient will initiate an investigation
and assessment of such circumstances and shall promptly notify BTG of its
findings and any proposed course of action. The Parties shall meet to discuss
such circumstances and to consider appropriate courses of action. Savient shall
bear all costs associated with a recall of the Product unless such recall is
caused by a Hidden Defect with respect to the Bulk Product, in which case BTG
shall pay all costs associated with the recall, up to the maximum value of the
Product Price paid by Savient to BTG for the Bulk Product containing such Hidden
Defect.

(vii) Filled Product Release Testing. The Parties acknowledge that BTG is
performing the Filled Product release testing for Savient under the terms of
this Agreement and the Development Agreement until such time as the Filled
Product release testing and methods can be transferred to Savient’s new third
party fill/finisher of Product (hereinafter “Third Party Fill/Finisher”) or
alternate Bulk Product or Product supplier. Savient will use its best efforts to
effectuate the Technology Transfer of Product Technology to enable such Filled
Product release testing to be performed by Savient’s Third Party Fill/Finisher
or its alternate Product supplier as expeditiously as commercially practicable,
and upon the approval of such amendments to this Agreement, and, if still in
effect at such time, the Development Agreement shall be entered into relieving
BTG of its obligation to perform release testing on Filled Product. It is the
express intention of the Parties to mutually use best efforts to accomplish this
Technology Transfer in adequate time to file the Product BLA with both BTG and
Savient’s Third Party Fill/Finisher as alternate parties designated to perform
the release testing of Filled Product, provided, however, the failure to succeed
in this regard shall not be deemed

 

- 24 -



--------------------------------------------------------------------------------

a breach by Savient, nor shall it relieve BTG of its obligations to perform such
release testing until such time as Savient’s Third Party Fill/Finisher is
approved to perform such release testing.

6.05 Labeling and Packaging. BTG shall label and package the Bulk Product in
accordance with Legal Requirements applicable to pharmaceutical products shipped
in bulk for further processing, labeling, or repackaging.

6.06 Stability. Stability related activities for which BTG is responsible shall
be completed in accordance with Quality Agreement. All costs incurred by BTG
related to such activities shall be reimbursed by Savient in the manner and at
the rates set forth on Exhibit B hereto.

ARTICLE 7

DELIVERY; INVOICES; WARRANTY

7.01 Shipment and Delivery. BTG shall use its best efforts to deliver Bulk
Product in accordance with the delivery dates specified in its order
confirmations or the Purchase Orders, as may be appropriate. All shipments shall
be made by BTG pursuant to Savient’s instructions FCA Ben Gurion Airport, Tel
Aviv, Israel, (Incoterms 2000) with BTG being responsible for delivering the
Bulk Product cleared for export to the freight forwarder nominated by Savient.

7.02 Certificate of Analysis. An appropriate Certificate of Analysis and all
relevant batch records shall precede the shipment of each Bulk Product batch
delivered to Savient. BTG shall, for customs purposes, upon delivery of the Bulk
Product, provide Savient with a valid declaration of origin, in a form
reasonably acceptable to Savient, in respect of all Bulk Product supplied to
Savient under this Agreement, together with such other supporting documents
relating to the origin of such Bulk Product as Savient may reasonably require.
If any of the foregoing documents are only available in a language other than
English, the Parties shall agree upon an English language template for such
document(s), and BTG shall provide to Savient an English language translation of
any deviations from the template(s); provided, however, that any documentation
required by any Regulatory Authority to be supplied for the purpose of
importing, exporting, selling, storing, transferring, or otherwise disposing of
Bulk Product, shall be provided in the English language.

7.03 Method of Invoicing. All orders under this Agreement shall be invoiced at
the price which is in effect at the time of shipment.

7.04 Warranty. BTG hereby represents and warrants to Savient that (i) the
quality (purity, physical and chemical properties) of the Bulk Product supplied
by it to Savient shall be in accordance with its Specifications, shall not be
adulterated or misbranded within the meaning of the applicable US food and/or
drug law or regulation, and shall comply with all Legal Requirements (including
cGMP) and those applicable laws, rules and regulations governing the
formulation, manufacture, testing prior to delivery, packaging, labeling
according to the Specifications for the Bulk Product and storage and delivery of
the Bulk Product and (ii) the Processing of the Bulk Product at the Facility
shall be in compliance with the CMC section of

 

- 25 -



--------------------------------------------------------------------------------

the BLA, as reviewed and attested to as accurate by BTG. This warranty is
exclusive and is in lieu of all other warranties, whether written or oral,
express, implied or statutory.

ARTICLE 8

PRICE

8.01 Price. The Parties agree that the Bulk Product shall be charged to Savient
at the price set out in Exhibit E attached hereto (the “Price”).

8.02 Remittance of Payments. Payments due by Savient under Section 8.01 shall be
payable by Savient no later than forty-five (45) days after the invoice date;
provided, however, that Bulk Product associated with such payment was actually
delivered in accordance with Section 7.01. Savient shall make payment by wire
transfer of Dollars from a single source in the United States to a bank account
designated by BTG or by such other payment method as the Parties may agree upon
from time to time. Except where any amounts payable are in dispute under this
Agreement and to the extent such dispute is resolved in favor of Savient, in the
event of late payment, interest on any past due payments shall accrue at the
rate of 1.5 percent per month, or if such rate shall exceed the maximum rate
allowed by law, then at such maximum rate, and shall be payable on demand.

ARTICLE 9

REPORTING OF EVENTS

9.01 Exchange of Drug Safety Information. The Parties shall have the rights and
responsibilities pertaining to AEs, SAEs and biologic product deviations in
accordance with the provisions of the Quality Agreement attached hereto as
Exhibit D.

9.02 Events Affecting Integrity or Reputation. During the Term, the Parties
shall notify each other immediately of any circumstances of which they are or
become aware of whereby the integrity and reputation of the Product or of the
Parties are threatened by the unlawful activity of any Third Party in relation
to the Product. In any such circumstances, the Parties shall cooperate to limit
any damage to the Parties and/or to the Product.

9.03 Governmental Inspection. Each Party shall advise the other of any
governmental communication, inspection or report which addresses or affects the
Bulk Product promptly after becoming aware of it. Savient shall have the right
to observe any such governmental inspection; provided, however that such
governmental inspection is specifically related to the Bulk Product.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE 10

NON-COMPETITION AND NON-SOLICITATION

10.01 Non-Competition. During the Term of this Agreement, and for a period of
thirty (30) months after the termination thereof, BTG agrees not to, and shall
cause its Affiliates not to, use the Product Technology to manufacture, promote,
market or sell any Competing Product in the Territory, nor will BTG acquire
directly or indirectly any rights or interest in or to a Competing Product which
is being manufactured, promoted, marketed or sold in the Territory. The Parties
agree that an acquisition by BTG’s Affiliates of any rights or interest in or to
a Competing Product which is being manufactured, promoted, marketed or sold in
the Territory shall not be deemed to be an indirect acquisition by BTG, provided
BTG has not participated in the acquisition process of its Affiliate.

10.02 Non-Solicitation. During the Term and for a period of thirty (30) months
after the termination of this Agreement, the Parties agree that neither Party
shall solicit any employee of the other Party or any of its Affiliates, with
whom it has come in contact or interacted for the purposes of the performance of
this Agreement, to leave the employment of the other Party or its Affiliate and
accept employment or work as a consultant with the first Party, except in the
event the other Party has approved such solicitation in writing. Notwithstanding
the foregoing, nothing herein shall restrict or preclude either Party’s right to
make generalized searches for employees by the issue of advertisement in the
media (including trade media) or by engaging search firms to engage in searches
that are not targeted or focused on an employee or employees of the other Party.

ARTICLE 11

TERM & TERMINATION

11.01 Term. This Agreement shall be in effect from the Effective Date and shall
continue in effect until terminated pursuant to a Notice served by either Party
in accordance with Section (the “Term”).

11.02 Termination. This Agreement may be terminated in accordance with the
following sections:

(i) Elective. Either Party may terminate this Agreement by giving at least three
(3) years’ advance Notice (“Elective Termination Notice”) to the other Party,
which Elective Termination Notice may not be given prior to the seventh
(7th) anniversary of the first delivery of Bulk Product by BTG under this
Agreement but may be given at any time thereafter. Upon the third
(3rd) anniversary of the Elective Termination Notice, this Agreement shall
terminate, unless extended by mutual agreement of the Parties.

(ii) Force Majeure. In the event a Party (“Affected Party”) continues to
experience a Force Majeure condition for a period of at least six (6) months
after Notice of the Force Majeure was given pursuant to Section 14.04, the other
Party shall be entitled to terminate this Agreement by giving a Notice of
termination to Affected Party at any time while such Force

 

- 27 -



--------------------------------------------------------------------------------

Majeure persists thereafter with the termination becoming effective on the date
specified in the Notice of termination.

(iii) Material Breach by BTG. Savient shall be entitled to terminate this
Agreement, in the event that BTG commits a material breach of this Agreement
(including, without limitation, in the event of a Supply Failure pursuant to
Section 5.08 that is not due to an event of Force Majeure or a failure on the
part of Savient to supply critical raw materials which it is obligated to supply
pursuant to the terms of this Agreement) and BTG fails to cure such breach
within sixty (60) days of receiving a Notice of default from Savient (or such
longer period as Savient may reasonably agree if said breach is incapable of
cure within such sixty (60) days) (“BTG’s Cure Period”), by giving a Notice of
Termination to BTG (after expiration of BTG’s Cure Period, if applicable), with
the termination to take effect on the date specified therein, provided, however,
that if BTG experiences a second Supply Failure within any twelve (12) month
period then BTG’s Cure Period shall be zero (0) days unless otherwise specified
in the Notice of Termination provided by Savient in its sole discretion.

(iv) Material Breach by Savient. BTG shall be entitled to terminate this
Agreement, in the event that Savient commits a material breach of this Agreement
and Savient fails to cure such breach within sixty (60) days of receiving a
Notice of default from BTG (or such longer period as BTG may reasonably agree if
said breach is incapable of cure within such sixty (60) days) (“Savient’s Cure
Period”), by giving a Notice of termination to Savient (after expiration of the
Savient Cure Period, if applicable), with the termination to take effect on the
date specified therein. For purposes of this Section only, any amount of the
Processing Capacity Reservation Fee and accrued interest thereon which has not
been applied to payments for Bulk Product actually purchased by and delivered to
Savient shall be forfeited by Savient to BTG as of the effective date of
termination of this Agreement.

(v) Insolvency. Either Party shall be entitled to terminate this Agreement, by
giving Notice to the other Party (“Insolvent Party”), in the event of an
Insolvency Event occurring in relation to the Insolvent Party, such termination
to take effect upon delivery of the Notice of termination to the Insolvent
Party. “Insolvency Event” for the purpose of this Clause shall mean any
commencement – whether voluntarily or involuntarily – of any action seeking any
relief by liquidation, reorganization (other than for corporate reorganization),
dissolution or similar act under any bankruptcy, insolvency or similar law or
otherwise any action seeking any arrangement between or with its creditors or
any commencement of a proceeding or receipt of an order, judgment or decree
seeking the liquidation, reorganization or dissolution of a Party or any other
relief under any bankruptcy, insolvency or similar law or an arrangement is made
with respect to such Party’s debts or business by its creditors with or without
the consent of that Party.

11.03 Savient’s Rights Upon Termination. In the event Savient terminates this
Agreement pursuant to Sections 11.02 (i) (Elective), 11.02 (ii) (for Force
Majeure conditions affecting BTG), 11.02 (iii) (Material Breach by BTG), or
11.02 (v) (for insolvency of BTG) or in the event BTG terminates this Agreement
pursuant to Section 11.02 (i), BTG shall promptly, upon request by Savient,
convey to Savient all Know-How, BTG Licensed Improvements and other information
related to the Processing of the Product and/or Bulk Product sufficient to
enable Savient or any other Persons engaged by Savient to manufacture, produce
or provide the Product

 

- 28 -



--------------------------------------------------------------------------------

and/or Bulk Product and BTG shall provide all other assistance that Savient may
reasonably request, at no cost to Savient. Such Know-How, BTG Licensed
Improvements and other information shall include, without limitation, all
records and reports related to (i) the development of the Bulk Product, Product
and/or Process, (ii) the Processing of the Bulk Product and Product,
(iii) testing for compliance with the Specifications, and (iv) batch records.
Unless this Agreement is terminated pursuant to Section 11.02 (iii), Savient
shall be responsible for the reasonable labor costs and expenses incurred by BTG
in conveying such Know-How, BTG Licensed Improvements and other information and
providing such assistance. Such labor costs of BTG employees and/or Third Party
expenses shall be reimbursed by Savient in the manner and at the rates set forth
on Exhibit B hereto.

11.04 BTG’s Rights Upon Termination. In the event that BTG terminates this
Agreement pursuant to Sections 11.02(i) (Elective), 11.02(ii) (for Force Majeure
conditions affecting Savient), 11.02(iv) (Material Breach by Savient) or
11.02(v) (for insolvency of Savient), any and all outstanding non-disputed
payments due from Savient pursuant to this Agreement shall become immediately
due and payable. Anything to the contrary notwithstanding, upon termination by
BTG, BTG shall promptly, upon request by Savient and at Savient’s cost, convey
to Savient, all Know-How, BTG Licensed Improvements and other information
related to the Processing of the Bulk Product and/or Product sufficient to
enable Savient or any other Persons engaged by Savient to manufacture, product
or provide the Bulk Product and/or Product and BTG shall provide all other
assistance that Savient may reasonably request, at Savient’s sole cost.

11.05 Effect of Termination. Termination of this Agreement for any reason is
without prejudice to the Parties’ accrued rights and shall not be construed to
release either Party of any obligation matured prior to the effective date of
such termination.

11.06 Survival. The following provisions shall survive the expiration or
termination of this Agreement: 2.01(iii), 2.01(iv), 2.04, 3.02, 3.03, 4.01 (ii),
5.11, 6.04 (i), 6.04(ii), 6.04 (iv), 6.04 (vi), 6.04 (vii), 6.06, ARTICLE 7,
ARTICLE 8, ARTICLE 9, Section 10.01 (except in the event of a termination by BTG
pursuant to Section 11.02 (iv) (Material Breach by Savient)), 10.02, 11.03,
11.04, 11.05, 11.06, ARTICLE 12, ARTICLE 13, ARTICLE 14. The survival of
Sections 3.02, 3.03, 6.04 (vii) and 6.06 shall be subject to BTG being
compensated for any actions on their part under these provisions post expiration
or termination on the basis of the principles set forth in this Agreement. The
Parties expressly understand and agree that Section 2.01 (ii) shall not survive
the expiration or termination of this Agreement. For the avoidance of doubt,
even after the termination of this Commercial Agreement pursuant to either
Section 11.02 (iii) or Section 11.02 (iv), each Party’s rights under the
Residual Rights Agreement shall subsist in full and irrespective of the grounds
for such termination, except Savient may not compel BTG to perform any
additional manufacturing services as may be required by the Residual Rights
Agreement.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE 12

REMEDIES

12.01 Remedies for Non-Conforming Bulk Product. In the event BTG delivers to
Savient Bulk Product that does not meet the Commercial Bulk Product
Specifications, Savient shall, at its option, be entitled to (A) the replacement
of such Non-Conforming Bulk Product with corresponding Bulk Product meeting the
Bulk Product Specifications and with the cost of the PEG material supplied by
Savient and the cost of shipment for such replacement Bulk Product being borne
by BTG; or (B) a refund of (x) any price paid by Savient for such Non-Conforming
Bulk Product, (y) the cost of the PEG material supplied by Savient for such
Non-Conforming Bulk Product, and (z) the shipment costs associated with such
Non-Conforming Bulk Product, provided, however, that Savient has notified BTG in
writing of the non-conforming Bulk Product in accordance with Section 6.04 (iv).
In addition, Savient shall, at BTG’s option and cost, either destroy or return
to BTG at its Facility any Non-Conforming Bulk Product.

12.02 Indemnity by BTG.

(i) BTG shall defend, indemnify and hold harmless each Savient Indemnitee from
and against (i) all Claims of Third Parties that arise as a result of a material
breach of any covenant, agreement, warranty or representation made by BTG under
this Agreement, and (ii) all Product Liability Claims, or such portion of
Product Liability Claims, as are allocated to BTG pursuant to Section 12.04.

(ii) BTG shall not be obligated under this Section 12.02 to the extent it is
shown that the Claim was the direct result of a material breach of any covenant,
warranty or representation made by Savient under this Agreement.

(iii) BTG shall have no obligation under this Section 12.02 unless

(A) Savient gives BTG prompt written notice of any Claim for which it seeks to
be indemnified under this Agreement,

(B) BTG is granted full authority and control over the defense against such
Claim, and

(C) Savient cooperates fully with BTG in defense of the Claim (all reasonable
out-of-pocket expenses of such cooperation to be borne by BTG).

Savient shall have the right to participate in the defense of any such Claim
utilizing attorneys of its choice, at its own expense; provided, however, that
BTG shall have full authority and control to handle any such Claim, including
without limitation any settlement or other disposition thereof, for which
Savient seeks indemnification under this Section 12.02; provided, however,
further that any settlement that includes an admission of fault, culpability or
liability on the part of Savient shall not be concluded without Savient’s
consent, which consent shall not be unreasonably conditioned, withheld, delayed
or denied.

 

- 30 -



--------------------------------------------------------------------------------

(iv) BTG shall indemnify and hold Savient harmless for any income tax or other
taxes which Savient may be required by current or future Legal Requirements to
pay on behalf of BTG with respect to any monies payable to BTG under this
Agreement, including without limitation, any associated penalties, fines and
interest (hereinafter, a “Tax Claim”); provided, however, that if Savient
becomes aware of any Legal Requirements according to which Savient is required
to pay any taxes on behalf of BTG or to withhold any amounts with respect to any
such Tax Claim, then Savient shall act in strict compliance with such Legal
Requirements and shall promptly serve written notice to that effect on BTG.
Furthermore, upon learning of the existence of a Tax Claim, Savient shall
provide prompt written notice to BTG where such notice shall include copies of
all materials received by Savient which pertain to the Tax Claim. Additionally,
upon request by BTG, Savient shall provide reasonable assistance to BTG to
enable BTG to defend any such Tax Claim and/or support a claim for a refund or a
foreign tax credit with respect to any such Tax Claim; provided that BTG shall
reimburse Savient for any out-of-pocket expenses which Savient incurs in
rendering any assistance to BTG pursuant to this provision within thirty
(30) days of receipt of a reasonably specific demand for reimbursement with
accompanying documentation demonstrating such amounts claimed. Savient shall
obtain the approval of BTG for any individual out-of-pocket expense in excess of
Fifty Thousand Dollars ($50,000), such approval not to be unreasonably withheld,
delayed or conditioned. BTG shall have the sole right to handle any such Tax
Claim utilizing attorneys of its choice, at its own expense; provided, however,
that any settlement that includes an admission of fault, culpability, penalty
fine or any other liability on the part of Savient shall not be concluded
without Savient’s consent, which consent shall not be unreasonably conditioned,
withheld, delayed or denied.

12.03 Indemnity by Savient.

(i) Savient shall defend, indemnify and hold harmless each BTG Indemnitee from
and against all Claims of Third Parties that arise as a result of (A) a material
breach of any covenant, agreement, warranty or representation made by Savient
under this Agreement, and (B) patent infringement involving the manufacture,
use, importation, sale or marketing of the Bulk Product or Product, and (C) all
Product Liability Claims, or such portion of Product Liability Claims, as are
allocated to Savient pursuant to Section 12.04.

(ii) Savient shall not be obligated under this Section 12.03 to the extent it is
shown that the Claim was the direct result of a material breach of any covenant,
warranty or representation made by BTG under this Agreement.

(iii) Savient shall not be obligated under this Section 12.03 unless

(A) BTG provides Savient with prompt written Notice of any Claim for which it
seeks to be indemnified under this Agreement,

(B) Savient is granted full authority and control over the defense against such
Claim, and

 

- 31 -



--------------------------------------------------------------------------------

(C) BTG cooperates fully with Savient in defense of the Claim (all reasonable
out-of-pocket expenses of such cooperation to be borne by Savient).

BTG shall have the right to participate in the defense of any such Claim
utilizing attorneys of its choice, at its own expense; provided, however, that
Savient shall have full authority and control to handle any such Claim,
including without limitation any settlement or other disposition thereof, for
which BTG seeks indemnification under this Section12.03; provided, however,
further that any settlement that includes an admission of fault, culpability or
liability on the part of BTG shall not be concluded without BTG’s consent, which
consent shall not be unreasonably conditioned, withheld, delayed or denied.

12.04 Product Liability Claims. Notwithstanding the foregoing Sections 12.02 and
12.03, the Parties’ responsibilities with respect to Product Liability Claims
shall be governed by this Section12.04.

(i) BTG shall be solely responsible for all Product Liability Claims that arise
out of Non-Conforming Bulk Product, provided, however, that the following
conditions are cumulatively satisfied: (A) such nonconformance existed at the
time the Bulk Product was delivered by BTG and (B) such nonconformance was the
result of BTG’s failure to manufacture the Bulk Product in strict adherence with
the Process and (C) such Non-Conformance was the result of a Hidden Defect.
Savient shall be solely responsible for all Product Liability Claims that arise
out of Non-Conforming Bulk Product in each of the following cases: (A) such
non-conformance occurred after the Bulk Product was delivered to Savient or
(B) the Non-Conforming Bulk Product was manufactured by BTG in strict adherence
with the Process or (C) such Non-Conformance was not the result of a Hidden
Defect.

(ii) Each Party shall give the other prompt written notice of any Product
Liability Claim, but the omission of such notice shall not relieve either Party
from its obligations under this Section 12.04, except to the extent the other
Party can establish actual prejudice and direct damages as a result thereof.
With respect to each Product Liability Claim, Savient shall have the first right
to defend and settle such Product Liability Claim. In the event that Savient
does not assume the defense of such Product Liability Claim within ninety
(90) days following Savient’s receipt of notice of the commencement or assertion
of such Product Liability Claim, BTG may notify Savient of BTG’s desire to take
the lead role in the defense of such Product Liability Claim. If, within ten
(10) days after BTG notifies Savient of such desire, Savient does not assume the
defense of such Product Liability Claim, then BTG may take the lead role in the
defense of such Product Liability Claim.

The Party assuming the defense of any Product Liability Claim as permitted under
this Section 12.04 (the “Controlling Party”) shall consult with the other Party
on all material aspects of the defense, including without limitation settlement,
of such Product Liability Claim, and the Parties shall cooperate fully with each
other in connection therewith. The non-defending Party shall also have the right
to participate in the defense of any Product Liability Claim utilizing attorneys
of its choice, at its own expense. In furtherance of the Parties’ cooperation,
the Controlling Party will consult with the other Party regarding strategic
decisions, including without limitation the retention of counsel and defense of
each Product Liability Claim. The Controlling Party will otherwise keep the
other Party fully informed of the status and progress of the defense and any

 

- 32 -



--------------------------------------------------------------------------------

settlement discussions concerning the Product Liability Claim. Any settlement of
a Product Liability Claim that would admit liability on the part of any Party or
its Affiliates or Agents, or that would involve any relief other than the
payment of money damages, shall be subject to the prior written approval of both
Parties, such approval not to be unreasonably withheld or delayed. All damages
and expenses (including attorney’s fees) incurred in connection with the defense
of a Product Liability Claim shall be allocated between the Parties in
accordance with Section 12.04 (i).

12.05 Limitation of Damages. Notwithstanding anything to the contrary set forth
in this Agreement, in no event shall either Party be liable to the other Party
for, and each Party shall procure that none of its Affiliates or Sublicensees
shall make any claim against the other Party (or its Affiliates and
Sublicensees) for, any lost profits, loss of business, loss of contracts,
diminished goodwill, diminished reputation, or consequential, indirect,
incidental or special damages arising under or in connection with this Agreement
or the Bulk Product.

ARTICLE 13

DISPUTE RESOLUTION AND ARBITRATION

13.01 Governing Law. This Agreement and any and all matters arising directly or
indirectly herefrom shall be governed by and construed in accordance with the
laws of the State of New York, United States of America, without giving effect
to (A) its conflict of law principles and (B) the United Nations Convention on
Contracts from the International Sale of Goods.

13.02 Arbitration. Any dispute, controversy or claim arising out of or in
relation to this contract, including the validity, invalidity, breach or
termination thereof, shall be resolved by arbitration in accordance with the
Swiss Rules of International Arbitration of the Swiss Chambers of Commerce in
force on the date when the Notice of Arbitration is submitted in accordance with
these Rules. The number of arbitrators shall be three; the seat of the
arbitration shall be Zurich, Switzerland; the arbitral proceedings shall be
conducted in English and shall take place in London, England.

ARTICLE 14

MISCELLANEOUS

14.01 Confidentiality. During the Term of this Agreement or the Commercial
Agreement, whichever expires later, and for a period of three (3) years
thereafter, each Party (the “Receiving Party”) shall keep strictly confidential
any Confidential Information disclosed by any other Party (the “Disclosing
Party”), using at least the same degree of care that it uses to protect its own
confidential or proprietary information, but in no event less than reasonable
care. The provisions of this ARTICLE 14 shall apply to all Confidential
Information, and to all proprietary information of the Disclosing Party relating
to the Product and/or the Process that is disclosed (or known) to a Receiving
Party prior to the date hereof (which shall be deemed to be Confidential
Information, subject to the exceptions in clauses (i) through (iv) below, for
purposes of this Agreement). The nature and terms of this Agreement shall be
deemed to be Confidential

 

- 33 -



--------------------------------------------------------------------------------

Information of each Party, subject to the exceptions set forth in clauses
(i) through (iv) below, for purposes of this Agreement. The Receiving Party
shall use Confidential Information solely for the purposes of this Agreement and
the activities contemplated hereby and shall not disclose or disseminate any
Confidential Information to any Person at any time, except for disclosure to
those of its Affiliates, directors, officers, employees, consultants,
accountants, attorneys, advisers and agents that have a need to know such
information to permit the Receiving Party to exercise its rights or fulfill its
obligations pursuant to this Agreement, provided that such Persons are bound to
maintain the confidentiality of such Confidential Information to the same extent
as if they were parties hereto. The obligations set forth in this Section 14.01
are subject to the following exceptions:

(i) The Receiving Party may disclose the Disclosing Party’s Confidential
Information that is required to be publicly disclosed by law or by regulation;
provided, however, that: (A) the Receiving Party shall, where possible, seek
confidential treatment for any Confidential Information of the Disclosing Party,
and shall provide the Disclosing Party with prompt advance notice of such
disclosure and reasonable opportunity to review any such disclosure so that the
Disclosing Party may, if it desires, seek a protective order or other
appropriate remedy; and (B) the Parties or their Affiliates may disclose the
terms of this Agreement in any filings with the U.S. Securities and Exchange
Commission (provided that the Parties or their Affiliates, as applicable, use
commercially reasonable efforts to seek confidential treatment for any trade
secrets, commercial terms or information, or financial terms or information).

(ii) Pursuant to an agreement to maintain confidentiality, any Party may
discuss, or provide a copy of, this Agreement to its accountants, its attorneys,
and its current, future or potential investors or shareholders.

(iii) Pursuant to an agreement containing confidentiality obligations and
subject to the other Parties’ written consent, either Party may provide a copy
of this Agreement or relevant portions thereof to any Third Party sublicensee,
if required pursuant to the relevant license agreement with such Third Party.

(iv) Any other disclosure of the nature or terms of this Agreement (including,
without limitation, any public announcements, press releases or similar
publicity with respect to this Agreement) by any Party, must be approved in
advance in writing by Savient, in its sole discretion, as to form and content of
such disclosure; provided, however, that the contents of any public
announcement, press release or similar publicity which has been reviewed and
approved can be re-released by any Party in any form without a requirement for
re-approval.

14.02 BTG Insurance. BTG and/or its Affiliates shall obtain and maintain during
the Term and for five (5) years thereafter comprehensive general liability
insurance on a claims-made basis, with endorsements for product liability with
annual coverage limits of not less than one million Dollars ($1,000,000) per
claim and ten million Dollars ($10,000,000) annual aggregate. All of BTG’s
insurance policies shall be issued by “A-rated” insurers as designated by
Standard and Poor’s Corporation and/or by acceptable other means. The minimum
level of insurance set forth herein shall not be construed to create a limit on
BTG’s liability hereunder. On the Effective Date and upon the request of Savient
(provided that such request shall be made no more than

 

- 34 -



--------------------------------------------------------------------------------

once per calendar year), BTG shall furnish to Savient a certificate of insurance
evidencing such coverage as of such date. Each such certificate of insurance, as
well as any certificates evidencing new or modified coverages of BTG, shall
include a provision whereby thirty (30) days written notice must be received by
Savient prior to coverage modification or cancellation by either BTG or the
insurer. In addition, BTG shall promptly notify Savient of any cancellation or
modification of such insurance coverage and of any new or modified coverage. In
the case of a modification or cancellation of such coverage, BTG shall promptly
provide Savient with a new certificate of insurance evidencing that BTG’s
coverage meets the requirements in the first sentence of this Section 14.02.

14.03 Savient Insurance. Savient shall obtain and maintain during the Term and
for five (5) years thereafter comprehensive general liability insurance on a
claims-made basis, with endorsements for product liability with annual coverage
limits of not less than one million Dollars ($1,000,000) per claim and fifteen
million Dollars ($15,000,000) annual aggregate. All of Savient’s insurance
policies shall be issued by “A-rated” insurers as designated by Standard and
Poor’s Corporation and/or by acceptable other means. The minimum level of
insurance set forth herein shall not be construed to create a limit on Savient’s
liability hereunder. On the Effective Date and upon the request of BTG (provided
that such request shall be made no more than once per calendar year), Savient
shall furnish to BTG a certificate of insurance evidencing such coverage as of
such date. Each such certificate of insurance, as well as any certificates
evidencing new or modified coverages of Savient, shall include a provision
whereby thirty (30) days written notice must be received by BTG prior to
coverage modification or cancellation by either Savient or the insurer. In
addition, Savient shall promptly notify BTG of any cancellation or modification
of such insurance coverage and of any new or modified coverage. In the case of a
modification or cancellation of such coverage, Savient shall promptly provide
BTG with a new certificate of insurance evidencing that Savient’s coverage meets
the requirements in the first sentence of this Section 14.03.

14.04 Notices. All notices, requests, demands, claims and other communications
hereunder (each, a “Notice”) shall be in writing. Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
(4) Business Days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, or one (1) Business Day after it is sent by
overnight delivery via a reputable national courier service, in each case to the
intended recipient as set forth below:

If to Savient, to:

Savient Pharmaceuticals Inc.

One Tower Center, 14th Floor

East Brunswick, New Jersey 08816, USA

Telecopy: +1-732-418-9065

Attention: Philip K. Yachmetz, EVP & CBO

 

- 35 -



--------------------------------------------------------------------------------

with copies, which shall not constitute notice hereunder, sent to:

 

Savient Pharmaceuticals, Inc.

One Tower Center, 14th Floor

East Brunswick, NJ 08816 U.S.A.

Attention: John Petrolino

   and   

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Telecopy: +1-617-526-5000

Attention: David E. Redlick, Esq.

If to BTG, to:

Bio-Technology General (Israel) Ltd.

Beer Tuvia Industrial Zone

POB 571

Kiryat Malachi 83104, Israel

Telecopy: +972-8-8612288

Attention: General Manager

with copies, which shall not constitute notice hereunder, sent to:

 

Ferring International Center SA

 

Chemin de la Vergognausaz 50

CH-1162 Saint-Prex

Switzerland

Attention: General Counsel

   and   

Ferring International Center SA

 

Chemin de la Vergognausaz 50

CH-1162 Saint-Prex

Switzerland Attention:

EVP, Technical Operations

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are not be
delivered by giving the other Party notice in the manner herein set forth.

14.05 Entire Agreement. This Agreement and all attachments, including the
exhibits hereto, constitutes the entire agreement between Savient and BTG with
respect to the subject matter hereof, and supersedes any prior agreements or
understandings, both written and oral, between Savient and BTG with respect to
such matters, other than the Divestiture Agreements and the Residual Rights
Agreement, which shall be read together with this Agreement.

14.06 Order of Precedence. In the event of a conflict or inconsistency that
relates to the subject matter hereof between any of the terms of the following
documents, the following order of precedence shall control:

 

- 36 -



--------------------------------------------------------------------------------

  (i) this Commercial Supply Agreement between the Parties, and Exhibits hereto

 

  (ii) the Development Agreement between the Parties, and Exhibits thereto

 

  (iii) the Residual Rights Agreement, and Exhibits thereto

Without limiting the generality of the foregoing, and for the avoidance of any
doubt, the following sections of the Residual Rights Agreement are hereby
superseded by this Agreement as far as the subject matter hereof is concerned:
(A) Section 3—Research & Development; Regulatory Services; Manufacturing
Services; (B) Section 4—Technology Transfer; (C) Section 9—Indemnification;
(D) Section 13 – Governing Law and Dispute Resolution; (E) Annex C (Development
and Regulatory Work-Puricase); (F) Annex D (Term Sheet Manufacturing Services);
and (G) Annex E (Term Sheet for Technology Transfer). In resolving any such
conflicts, these documents shall be read as a whole and in a manner most likely
to accomplish their purposes. Any amendments to these documents on which the
Parties may agree to in accordance with the terms of each document shall take
precedence over any conflicting terms in the prior release of each document.
Each Party shall promptly report to the other in writing any inconsistencies in
these documents, even if the inconsistency is resolvable using the above order
of precedence.

14.07 Covenant of Further Assurances. The Parties covenant and agree that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, each of the Parties shall execute and deliver any
further legal instruments and perform such acts which are or may become
reasonably necessary to effectuate the purposes of this Agreement.

14.08 Waivers; Amendments. The failure of either Party to insist, in any one or
more instances, upon the performance of any of the terms, covenants or
conditions of this Agreement or to exercise any right hereunder, shall not be
construed as a waiver or relinquishment of the future performance of any such
term, covenant or conditions or the future exercise of such right, and the
obligation of the other Party with respect to such future performance shall
continue in full force and effect. Savient and BTG may (A) mutually amend or
waive any provision of this Agreement at any time and (B), from time to time
after the date hereof, modify and/or replace any of the exhibits hereto, which
modified or replaced exhibits shall automatically constitute part of this
Agreement; provided, however, that no amendment or waiver of any provision of
this Agreement and no modification and/or replacement of any exhibits hereto
shall be valid unless the same shall be in writing and duly signed by both of
the Parties.

14.09 Relationship. BTG is an independent contractor engaged by Savient for the
provision of the Bulk Product and certain services as set forth in this
Agreement. Nothing in this Agreement shall constitute BTG as an employee, agent
or general representative of Savient. This Agreement shall not constitute either
Party as the legal representative or agent of the other, nor shall either Party
have the right or authority to assume, create or incur any liability or any
obligation of any kind, express or implied, against, or in the name of or on
behalf of, the other Party. This Agreement shall not constitute, create or in
any way be interpreted as a joint venture, partnership or formal business
organization of any kind.

 

- 37 -



--------------------------------------------------------------------------------

14.10 Publicity. Except as otherwise required by Legal Requirements, neither
Party shall use the other’s name or refer to it directly or indirectly in an
advertisement, news release or release to any professional or trade publication
or issue any news release relating to this Agreement, without the prior written
approval from such Party for such use or release. The Parties agree that a news
release with respect to the consummation of this transaction and the details
thereof will be made, the content and form of which shall be reasonably agreed
between the Parties. In addition, the Parties agree that Savient shall be
permitted to disclose this Agreement and the transactions contemplated hereby in
filings made with the U.S. Securities and Exchange Commission or other
regulatory authorities in accordance with Section 14.01.

14.11 Severability. If any term of other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic and legal substance of the
underlying transaction in any country in the Territory is not affected in any
manner materially adverse to either Party. Upon such determination that (i) any
term of other provision is invalid, illegal or incapable of being enforced and
(ii) the economic or legal substance of the underlying transaction in any
country in the Territory is affected in a manner materially adverse to either
Party, the Parties shall modify this Agreement, with respect to such country in
the Territory, so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner to the fullest extent permitted by
Legal Requirements in such country in the Territory in order that the underlying
transaction be completed as originally contemplated to the fullest extent
possible.

14.12 No Assignment. Neither this Agreement nor any of the rights, interests, or
obligations hereunder may be assigned by either Party without the prior written
consent of the other Party hereto, except that Savient may assign its rights,
interests, or obligations hereunder to any Third Party acquiring rights to the
Product and either Party may assign its rights hereunder to any Affiliates or
any entity that acquires all or substantially all of such Party’s business or
assets (provided that no such assignment shall relieve the assigning Party of
its obligations hereunder, and the assigning Party shall remain primarily liable
for such obligations). Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.

14.13 Headings. The headings used in this Agreement are included for convenience
only and are not to be used in construing or interpreting this Agreement.

14.14 Force Majeure. If either of the Parties is impeded in fulfilling its
undertakings in accordance with this Agreement by circumstances beyond its
reasonable control, such as, but not limited to, labor conflict, lightening
striking, acts of God, fire, war, mobilization or unforeseen military call-up of
a large magnitude, requisition, confiscation, commandeering, public decrees,
riots, insurrections, general shortage of transport, goods or energy and faults
or delays in deliveries from subcontractor or suppliers caused by any
circumstances referred to in this Section 14.14, the impediment shall be
considered a Force Majeure condition and the Party shall be exempted from
liability for delays due to such reasons; provided, however, that it notifies
the other Party thereof without undue delay after such a circumstance has
occurred. Upon such notification, the Parties shall agree upon a reasonable
extension of the time for performance, not to exceed an extension equal to the
period the Force Majeure condition continues to exist.

 

- 38 -



--------------------------------------------------------------------------------

14.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and same instrument.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the Effective Date.

 

SAVIENT PHARMACEUTICALS, INC.     BIO-TECHNOLOGY GENERAL (ISRAEL) LTD. By:  

/s/ Philip K. Yachmetz

    By:  

/s/ Dov Kanner

 

Name: Philip K. Yachmetz

Title: EVP & CBO

     

Name: Dov Kanner

Title: Managing Director

 

- 39 -



--------------------------------------------------------------------------------

Exhibit A

Savient Patent Rights



--------------------------------------------------------------------------------

Puricase Patents And Application Licensed To And Owned By Savient
Pharmaceuticals, Inc.

TITLE

   COUNTRY    SERIAL NO    PATENT NO    STATUS URATE OXIDASE    WO   
PCT/US99/17678       PUBLISHED URATE OXIDASE    US    09/762,097    7,056,713   
ISSUED URATE OXIDASE    US    11/357,028       PENDING URATE OXIDASE    AU   
53365/99    766421    ISSUED URATE OXIDASE    BR    P19913360-1       PUBLISHED
URATE OXIDASE    CA    2,337,967       PENDING URATE OXIDASE    CN    99811738.2
      PENDING URATE OXIDASE    CZ    PV2001-466       PENDING URATE OXIDASE   
EP    99938996.8       PUBLISHED URATE OXIDASE    HK    01108032.2       PENDING
URATE OXIDASE    HU    P01032005       PENDING URATE OXIDASE    IL    141221   
   PENDING URATE OXIDASE    IN    IN/PCT/2001/00165/CH       PENDING URATE
OXIDASE    JP    2000-563819       PENDING URATE OXIDASE    KR    7001618-2001
      PENDING URATE OXIDASE    MX    PA/a/2001/00134       PENDING URATE OXIDASE
   NZ    509633    509633    ISSUED URATE OXIDASE    PL    P-346222      
PENDING URATE OXIDASE    RU    2001103131/13       PENDING URATE OXIDASE    SG
   200100782-2    78987    ISSUED URATE OXIDASE    ZA    2001/0974    2001/0974
   ISSUED URATE OXIDASE    US    60/095,489       EXPIRED PEG-URATE OXIDASE
CONJUGATES AND USE THEREOF    US    60/219,318       EXPIRED PEG-URATE OXIDASE
CONJUGATES AND USE THEREOF    WO    PCT/US99/17514       PUBLISHED PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF    US    09/370,084    6,576,235    ISSUED
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    US    09/839,946       PENDING
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    DE    99937745.0    69925917-7
   ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    DK    99937745.0   
1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    ES   
99937745.0    1100542    ISSUED

 

A-1



--------------------------------------------------------------------------------

Puricase Patents And Application Licensed To And Owned By Savient
Pharmaceuticals, Inc.

TITLE

   COUNTRY    SERIAL NO    PATENT NO    STATUS PEG-URATE OXIDASE CONJUGATES AND
USE THEREOF    FI    99937745.0    1100542    ISSUED PEG-URATE OXIDASE
CONJUGATES AND USE THEREOF    FR    99937745.0    1100542    ISSUED PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF    GB    99937745.0    1100542    ISSUED
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    GR    99937745.0    1100542   
ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    IE    99937745.0   
1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    IT   
99937745.0    1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF   
LU    99937745.0    1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE
THEREOF    MC    9993 7745.0    1100542    ISSUED PEG-URATE OXIDASE CONJUGATES
AND USE THEREOF    NL    99937745.0    1100542    ISSUED PEG-URATE OXIDASE
CONJUGATES AND USE THEREOF    PT    99937745.0    1100542    ISSUED PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF    SE    99937745.0    1100542    ISSUED
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    EP    99937745.0    1100542   
ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    AT    99937745.0   
1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    BE   
99937745.0..    1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF
   CH    99937745.0    1100542    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE
THEREOF    AU    52515/99    770014    ISSUED PEG-URATE OXIDASE CONJUGATES AND
USE THEREOF    BR    PI 9912974-4       PENDING PEG-URATE OXIDASE CONJUGATES AND
USE THEREOF    CA    2,338,665       PENDING PEG-URATE OXIDASE CONJUGATES AND
USE THEREOF    CN    99811845.1    ZL99811845.1    ISSUED PEG-URATE OXIDASE
CONJUGATES AND USE THEREOF    CY    99937745.0    1100542    ISSUED PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF    CZ    PV2001317       PENDING PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF    HK    01108240.0    HK1037330    ISSUED
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    HU    P0103003       PENDING
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    IL    141220       PENDING
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    IN    IN/PCT/01/00133      
PENDING PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    JP    2000-563311      
PENDING PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    KR    7001569/2001   
0488848    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    KR   
7014428/2004    TBA    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    MX
   PA/a/2001/001272    232518    ISSUED PEG-URATE OXIDASE CONJUGATES AND USE
THEREOF    NZ    509595    509595    ISSUED

 

A-2



--------------------------------------------------------------------------------

Puricase Patents And Application Licensed To And Owned By Savient
Pharmaceuticals, Inc.

TITLE

   COUNTRY    SERIAL NO    PATENT NO    STATUS PEG-URATE OXIDASE CONJUGATES AND
USE THEREOF    PL    P346224       PENDING PEG-URATE OXIDASE CONJUGATES AND USE
THEREOF    RU    2001103144       PENDING PEG-URATE OXIDASE CONJUGATES AND USE
THEREOF    RU    2004104953/15    2278680    ISSUED PEG-URATE OXIDASE CONJUGATES
AND USE THEREOF    SG    200100559-4    78843    ISSUED PEG-URATE OXIDASE
CONJUGATES AND USE THEREOF    TW    88113406    194583    ISSUED PEG-URATE
OXIDASE CONJUGATES AND USE THEREOF    ZA    2001/01814    2001/01814    ISSUED
PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    CN    200610084131.8      
PENDING PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    EP    05011069.1      
PENDING PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    HU    0114194      
PENDING PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    IN    1899/KOLMP/2006   
   PENDING PEG-URATE OXIDASE CONJUGATES AND USE THEREOF    RU    2006107111   
   PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC
POLYMER CONJUGATES    WO    PCT/US01/40069       NAT PHASE AGGREGATE-FREE URATE
OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    US   
09/501,730    6,783,965    ISSUED AGGREGATE-FREE URATE OXIDASE FOR PREPARATION
OF NON-IMMUNOGENIC POLYMER CONJUGATES    AU    2001249975       PENDING
AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER
CONJUGATES    BR    PI0108386-4       PENDING AGGREGATE-FREE URATE OXIDASE FOR
PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    CA    2,398,679      
PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER
CONJUGATES    CN    081807750.1       PUBLISHED AGGREGATE-FREE URATE OXIDASE FOR
PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    CZ    2002-2982      
PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER
CONJUGATES    EP    01923265.1       PENDING AGGREGATE-FREE URATE OXIDASE FOR
PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    HK    03109064.9      
PUBLISHED AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC
POLYMER CONJUGATES    HU    0204544       PENDING AGGREGATE-FREE URATE OXIDASE
FOR PREPARATION OF    IL    151065       PENDING

 

A-3



--------------------------------------------------------------------------------

Puricase Patents And Application Licensed To And Owned By Savient
Pharmaceuticals, Inc.

TITLE

   COUNTRY    SERIAL NO    PATENT NO    STATUS NON-IMMUNOGENIC POLYMER
CONJUGATES             AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF
NON-IMMUNOGENIC POLYMER CONJUGATES    IN    IN/PCT/2002/00983       PENDING
AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER
CONJUGATES    JP    2001-558218       PENDING AGGREGATE-FREE URATE OXIDASE FOR
PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    KR    7010189/2002      
PUBLISHED AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC
POLYMER CONJUGATES    MX    PA/a/2002/007545    233192    ISSUED AGGREGATE-FREE
URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    MX   
PA/a/2005/01389       PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF
NON-IMMUNOGENIC POLYMER CONJUGATES    NZ    520434    520434    ISSUED
AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER
CONJUGATES    PL    P-358539       PENDING AGGREGATE-FREE URATE OXIDASE FOR
PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    RU    2002120486(021249)   
   PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC
POLYMER CONJUGATES    SG    200204601-9    90846    ISSUED AGGREGATE-FREE URATE
OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    TW    90102540
      PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC
POLYMER CONJUGATES    ZA    2002/7206    2002/7206    ISSUED AGGREGATE-FREE
URATE OXIDASE FOR PREPARATION OF NON-IMMUNOGENIC POLYMER CONJUGATES    RU   
2006107110       PENDING AGGREGATE-FREE URATE OXIDASE FOR PREPARATION OF
NON-IMMUNOGENIC POLYMER CONJUGATES    AU    TBA       PENDING AGGREGATE-FREE
PROTEIN COMPOSITIONS AND METHODS OF PREPARING SAME    US    10/928,370      
PUBLISHED VARIANT FORMS OF URATE OXIDASE AND USE THEREOF    WO    TBA      
PENDING VARIANT FORMS OF URATE OXIDASE AND USE THEREOF    TW    TBA      
PENDING VARIANT FORMS OF URATE OXIDASE AND USE THEREOF    US    60/670,573      
EXPIRED

 

A-4



--------------------------------------------------------------------------------

Puricase Patents And Application Licensed To And Owned By Savient
Pharmaceuticals, Inc.

TITLE

   COUNTRY    SERIAL NO    PATENT NO    STATUS VARIANT FORM OF URATE OXIDASE AND
USE THEREOF    US    60/670,541       EXPIRED VARIANT FORM OF URATE OXIDASE AND
USE THEREOF    WO    TBA       PENDING VARIANT FORM OF URATE OXIDASE AND USE
THEREOF    TW    TBA       PENDING PURIFICATION OF PROTEINS WITH CATIONIC
SURFACTANT    US    60/670,520       EXPIRED PURIFICATION OF PROTEINS WITH
CATIONIC SURFACTANT    WO    PCT/US06/13751       PENDING PURIFICATION OF
PROTEINS WITH CATIONIC SURFACTANT    TW    TBA       PENDING

 

A-5



--------------------------------------------------------------------------------

Exhibit B

Compensation for Services and Reimbursement of Expenses

BTG shall submit invoices to Savient on a quarterly basis in arrears, which
invoices shall provide an account of (i) detailed descriptions of the services
performed, (ii) the number of hours such services were performed, (iii) the
levels of the individuals performing such services and (iv) detailed
descriptions of any Third Party expenses incurred (documentation of such
expenses shall be provided to Savient upon request).

Payment to BTG shall be due within forty-five (45) days of the date of the
invoice (provided that the invoice is received by Savient within three
(3) Business Days of the date thereof) or within forty-five (45) days of
Savient’s receipt of the invoice (if received by Savient four (4) or more
Business Days after the date thereof).

Compensation Rates:

 

Level

   Daily Rate
(eight (8) hour day)  

Vice President or Senior Director

   $ 1,657   

Department Head or Director

   $ 1,098   

Unit Head

   $ 757   

Exempt Non-Management Employee, Group Leader & others

   $ 577   

Beginning on January 1, 2008, and on each successive January 1st thereafter, the
above rates shall increase by an amount equal to the average increase in the
United States Consumer Pricing Index (CPI) over the immediately preceding twelve
(12) month period.

Third Party Expenses:

Savient shall reimburse BTG for documented expenses paid to a Third Party;
provided that, other than BTG’s travel expenses for travel at the request of
Savient, expenses for raw materials, expenses for subcontractors/consultants,
BTG shall be required to obtain Savient’s pre-approval in writing for any
expenses to be incurred in excess of Twenty thousand Dollars ($20,000).



--------------------------------------------------------------------------------

Exhibit C

Current Provisional Bulk Product Specifications



--------------------------------------------------------------------------------

SPECIFICATION PEG-URICASE API

 

Parameter

  

Test

  

Specification

Appearance    Physical inspection    Clear colorless solution, free of visible
particles General    pH    7.0-7.8    Osmolality    270-368 mOsm/kg Protein
Content    SE-HPLC    7.2 — 8.8 mg/ml No. of PEG Strands per Subunit    SE-HPLC
   9±1 Potency    Enzymatic activity    5.0 — 9.5 Units/mg Purity/Impurities   
Free PEG, SE-HPLC    < 1 mg/ml    Free Uricase; ELISA    To be established   
Xanthine; RP-HPLC    < 10 ppm (<10 µg/ml)    PNP; RP-HPLC    < 500 ppb (<0.5
µg/ml)    Endotoxin (LAL kinetic turbidimetric)    < 10 EU/mg    Microbial Limit
   < 10 CFU/100 ml

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Quality Agreement



--------------------------------------------------------------------------------

QUALITY ASSURANCE RESPONSIBILITY AGREEMENT

BETWEEN

SAVIENT PHARMACEUTICALS, INC.

AND

BIO-TECHNOLOGY GENERAL (ISRAEL) LTD.

(COMMERCIAL PHASE)



--------------------------------------------------------------------------------

Table of Contents

 

1

  Purpose & Scope:      1   

2

  Definitions:      1   

3

  Notification of Process Deviations and Documentation Changes:      3   

4

  Materials:      5   

5

  Manufacturing:      6   

6

  Release and Shipment of Products(s):      8   

7

  Deviations in Process or Product:      8   

8

  Storage of Products(s):      9   

9

  Traceability of Products(s):      9   

10

  Conflict of Terms:      9   

11

  Compliance with Laws:      9   

12

  Inspections:      10   

13

  Observations by SAVIENT:      11   

14

  Adverse Events:      11   

15

  Stability:      12   

16

  Regulatory Action:      12   

17

  Annual Report to FDA:      12   

18

  APPENDIX I:      14   

19

  APPENDIX II:      15   

20

  APPENDIX III:      18   



--------------------------------------------------------------------------------

ARTICLE 1

PURPOSE AND SCOPE:

1.01 Savient Pharmaceuticals, Inc. (“SAVIENT”) and Bio-Technology General
(Israel) Ltd. (“BTG”) have entered into a Supply Agreement of (event date)
herewith (the “Supply Agreement”).

This document (the “Quality Agreement”) defines the quality assurance
responsibilities between SAVIENT and BTG. This Quality Agreement applies only to
the manufacture and supply by BTG to SAVIENT of the Product (as defined in the
Supply Agreement).

ARTICLE 2

DEFINITIONS:

2.01 Capitalized terms used but not otherwise defined in this Quality Agreement
will have the meanings ascribed thereto in the Supply Agreement. For ease of
reference, the following definitions from the Supply Agreement which are used in
this Quality Agreement are copied in full below, amended where appropriate for
the purposes of this Quality Agreement:

 

  (i) “BLA” means a Biologics License Application filed with the FDA and/or any
other application required for the purpose of marketing or selling or using a
therapeutic or prophylactic product to be filed with a governmental agency in a
non-U.S. country or group of countries, including, without limitation, a Product
License Application or Marketing Authorization in the European Union.

 

  (ii) “Bulk Product” shall mean the bulk solution of polyethylene glycol (PEG)
conjugate of uricase ordered by Savient from BTG pursuant to the Supply
Agreement.

 

  (iii) “Bulk Product Specifications” shall mean the manufacturing and quality
specifications for the Bulk Product, including, without limitation, unit
descriptions established from time to time in accordance with section 3.01 of
the Supply Agreement.

 

  (iv) “Business Day” shall mean any day other than (i) Friday, Saturday or
Sunday or (ii) a day on which banking institutions located in New York, New
York, United States of America or in Israel are permitted or required by law,
executive order or governmental decree to remain closed.

 

  (v) “cGMP” shall mean current good manufacturing practices as set forth in
Title 21, Parts 210 and 211 of the C.F.R. and 21 C.F.R. Part 312 (IND) and Part
314 (NDA), and 21 C.F.R. Part 600 (Biological Products), as established and
amended by the FDA.

 

1



--------------------------------------------------------------------------------

  (vi) “FDA” shall mean the United States Food and Drug Administration or, where
applicable, its regulatory equivalent in a foreign jurisdiction.

 

  (vii) “Facility” shall mean, as applicable, the Be’er Tuvia manufacturing
facility located at Beer Tuvia Industrial Zone, POB 571, Kiryat Malachi 83104,
Israel

 

  (viii) “IND” shall mean an Investigational New Drug application, as defined in
21 C.F.R. 312.3, and filed with the FDA or any equivalent foreign Regulatory
Agency.

 

  (ix) “Legal Requirements” shall mean (i) any present and future national,
state, local or similar laws (whether under statute, rule, regulation or
otherwise), (ii) requirements under permits, orders, decrees, judgements or
directives, and requirements of applicable Regulatory Agencies (including,
without limitation, cGMP) and (iii) regulations pertaining to BLAs (with respect
to each of the foregoing, as amended or revised from time to time).

 

  (x) “Process” or “Processing” shall mean the act of purification, preparation,
filling, testing and any other pharmaceutical manufacturing procedures, or any
part thereof (including, but not limited to, product or process specifications,
testing or test methods, raw material specifications or suppliers, equipment,
etc.), relating to, as applicable, Bulk Product and Product.

 

  (xi) “Product” shall mean pharmaceutical products containing Bulk Product
ordered by Savient pursuant to the Supply Agreement.

 

  (xii) “Regulatory Agency” shall mean with respect to the United States, the
FDA, or, in the case of a country in the Territory other than the United States,
such other appropriate regulatory agency with similar responsibilities.

2.03 In addition, the following definitions apply to this Quality Agreement:

(i) “Bulk Product” shall mean bulk solution of polyethylene glycol (PEG)
conjugate of uricase in its final formulation which is in Process, and has been
produced for sterilization, filling or other finishing activities.

(ii) “Filled Product” shall mean sterile Product that is in Process and has been
filled into its final primary packaging for further labelling or packaging
activities.

(iii) “Final Product” shall mean finished Product in its final packaged and
labeled form which is ready for distribution to the marketplace or third party
distributors for sale or clinical use.

(iv) “Release” shall mean control, approval and authorization of shipment.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

NOTIFICATION OF PROCESS DEVIATIONS AND DOCUMENTATION OF CHANGES:

3.01 BTG shall provide to SAVIENT, within two Business Days of BTG’s discovery
of its occurrence, written notification of (i) any deviation from the Process as
set forth in the Bulk Product Specifications and the BLA and any deviation from
cGMP requirements, regulations and standards, and any event that represents an
unexpected or unforeseeable event that may affect safety, purity or potency of
Bulk Product; and (ii) any deviation in the quality (purity, physical and
chemical properties) of the Bulk Product from the Bulk Product Specifications.
Appendix I sets forth a list of examples of deviations from the Process, for
purposes of illustration only, and is not intended to be comprehensive or
definitive.

(i) BTG shall not conduct any retesting or reprocessing as the result of
deviations described above without prior written authorization from SAVIENT
Quality Assurance unless a delay of retesting or reprocessing would result in
increased risk to the safety, purity or potency of the Bulk Product or Product.

3.02 Any changes to be made to this Quality Agreement in accordance with the
provisions set out in this section 3 must be documented as an addendum to this
Quality Agreement, and must be signed by authorized representatives from each of
the BTG QA department and the SAVIENT QA department, in addition to authorized
representatives from any other departments as may be specified in relation to
the matters set forth in section 3.3 below. This Quality Agreement will be
reviewed by BTG and SAVIENT on a periodic basis (approximately once per year)
and revised as appropriate.

 

3.03 Change Control

(i) Specifications that control the Process for the manufacture, including
packaging, holding, and test of Bulk Product and Product, must be signed by
authorized representatives from BTG and SAVIENT Quality Assurance, SAVIENT
Regulatory Affairs, and SAVIENT Manufacturing. Such documents include, but are
not limited to Bulk Product Specifications (including specifications for
intermediate), Product Specifications (including specifications for product,
component and packaging). Changes to such documents must be signed by authorized
representatives from SAVIENT Quality Assurance, SAVIENT Manufacturing and
SAVIENT Regulatory Affairs.

(ii) Changes to additional documents that control the Process for the
manufacture of Bulk Product and Product (including test methods, manufacturing
procedures and batch records) must be assessed according to the BTG change
control process described in section 3.4. Any change that would have an impact
on the Process, Bulk Product or Product, or require submissions to or approvals
from any Regulatory Agency must receive prior written approval by authorized
representatives from SAVIENT Quality Assurance, SAVIENT Manufacturing and
SAVIENT Regulatory Affairs. If there is no such impact, BTG may proceed with the
change, but must notify SAVIENT Quality

 

3



--------------------------------------------------------------------------------

Assurance no later than 5 days from the initiation of the BTG change control
process. If SAVIENT does not agree with BTG’s assessment of impact, SAVIENT must
respond to BTG no later than within 5 days of receipt of notification.

(iii) The stability protocol as well as any changes to the stability protocol
must be approved by SAVIENT QA and SAVIENT Regulatory Affairs.

(iv) Critical Raw Materials. The current specifications for Critical Raw
Materials are attached as Appendix III. The Parties acknowledge and agree that
these specifications may be amended from time to time by the supplier of the
material. With respect to such amendments:

BTG shall notify SAVIENT as soon as reasonable practicable, but no later than
within 5 days of receipt of notification by BTG.

The Parties will meet and agree as to suitability of the material produced
according to the amended specification for manufacture of the Bulk Product.

3.04 BTG will utilize a documented system of written procedures for the control
of changes to documents relating to raw materials, packaging materials,
labeling, suppliers, equipment, manufacturing methods, batch size, product,
intermediates and raw materials specifications, sampling, analytical test
methods and Release requirements and any other Processing by BTG, relating to
the Bulk Product.

3.05 Any changes to any matter relating to the manufacture and supply of Bulk
Product by BTG shall be governed by the procedures set out in the Supply
Agreement at Article 3 in relation to changes to the Bulk Product
Specifications, and Article 6 in relation to changes to the Process.

3.06 SAVIENT Regulatory Affairs will have responsibility for determining the
regulatory impact of any proposed change. SAVIENT Regulatory Affairs will
determine the classification and requirements for notification to, or approval
by FDA. SAVIENT is responsible for communication of any changes to FDA. SAVIENT
Regulatory Affairs will have responsibility to advise BTG of any changes to the
BLA prior to submission.

BTG will ensure that changes are evaluated and qualified in accordance with all
applicable ICH (International Conference on Harmonization) requirements in
addition to all Legal Requirements, including but not limited to:

ICH Guideline Q5E Comparability of Biotechnological/Biological Products Subject
to Changes in Their Manufacturing Process.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

MATERIALS:

 

4.01 Procurement of Components

BTG will procure all the components described in the Bulk Product Specifications
in such quantities as may be necessary to meet Purchase Orders placed by SAVIENT
pursuant to the Supply Agreement, and store the components in appropriate
storage conditions under quarantine until tested.

 

4.02 Inspection and Testing of Materials

Upon receipt, BTG shall sample in accordance with acceptable statistical
methods, inspect and test containers of all materials to be used in the Process
or in connection with the supply and manufacture of Bulk Product on a
batch-by-batch basis, in accordance with the Bulk Product Specifications.

 

4.03 Bulk Product

BTG will be responsible for ensuring that Bulk Product is manufactured, tested
and stored in compliance with all applicable ICH guidance documents (including,
without limitation, the guidance contained therein for master and working cell
banks) in addition to all Legal Requirements. ICH Guidance includes, but is not
limited to:

Q5D Quality of Biotechnological Products: Derivation and Characterization of
Cell Substrates Used for Production of Biotechnological/Biological Products.

Q7A, Good Manufacturing Practices Guidance for Active Pharmaceutical Ingredients

 

4.04 Retention, Storage and Handling of Materials and Product Samples

BTG shall sample and retain such amounts of Bulk Product and of all materials to
be used in the Process or in connection with the supply and manufacture of Bulk
Product (“Retains”) except water, compressed gasses and any highly volatile
compounds as set forth in Appendix II or as otherwise required in accordance
with applicable Legal Requirements. BTG will store for five years, or such
longer period as may be required in accordance with Appendix II or by Legal
Requirement, sample Product and Retains for each batch or lot of intermediates
and raw materials. Reasonably prior to the expiry of such retention period, or
upon termination of this Quality Agreement, BTG shall offer all such materials
to SAVIENT. Any labor costs of BTG employees and/or Third Party expenses
incurred by BTG related to the transfer of such materials shall be reimbursed by
SAVIENT in the manner and at the rates set forth on Exhibit B to the Supply
Agreement.

A schedule of specific Retains, storage conditions and retention periods for
Puricase® is listed in Appendix II.

 

4.05 Transmissible Spongiform Encephalopathy (TSE)

BTG will provide a written TSE declaration that all materials (including
non-dedicated equipment) used in the manufacturing process are free from animal
derived material. In addition, BTG must have available, on site, written TSE
declarations from the supplier, where appropriate, of raw material used in the
manufacturing process verifying exclusion

 

5



--------------------------------------------------------------------------------

of animal derived material. If BTG is unable to provide the above declarations,
BTG will comply with applicable TSE laws and regulations and will obtain all
associated TSE documentation as requested by SAVIENT. This documentation may
include a TSE Certificate of Suitability in accordance with European directive
75/318/EEC as amended by directive 1999/82/EEC, the note for guidance
EMEA/410/01 rev2 as amended and AP-CSP(99)4, Appendix 2, as amended.

 

4.06 Supplier Audits

BTG and SAVIENT will provide each other with copies of supplier audit reports
for materials used in the Process or manufacture of the Product.

ARTICLE 5

MANUFACTURING, PACKAGING, INSPECTION AND TEST:

5.01 The Processing, packaging, and labeling of Bulk Product will be performed
and documented by BTG. BTG will not subcontract any of the Processing,
packaging, and labeling functions except as may be permitted in accordance with
the Bulk Product Specifications, and if so permitted, in accordance with the
provision set forth in Section 2.05 of the Supply Agreement.

5.02 BTG shall not Process or store Bulk Product in the same building in which
BTG manufactures, stores or processes potentially hazardous substances
(including, without limitation, certain antibiotics such as beta-lactam and
cephalosporins, cytotoxic compounds, toxins or poisons such as pesticides or
herbicides, (collectively, “Potential Contaminants”) unless the Potential
Contaminants are stored or manufactured in contained environments and in
compliance with all Legal Requirements and the Bulk Product is Processed and
stored in compliance with building, cleaning, validation and changeover
requirements of all cGMPs and all Legal Requirements. BTG shall promptly notify
SAVIENT if any of the Potential Contaminants are manufactured, processed or
stored in any portion of the Facility which may result in the introduction of
Potential Contaminants into the areas of such facilities where the Bulk Product
is Processed. Savient is aware that other products are processed in the
Facility, the nature of those other products existing today and that certain
equipment (multi-use equipment) is used in the processing of both the Bulk
Product and these other existing products. Savient has also had the opportunity
to assess the risk to the Processing of Bulk Product of the use of such certain
multi-use equipment with respect to the other existing products. However, in the
instance where BTG intends to introduce a new product or substance to its
Facility which is out of the matrix of existing products and use such multi-use
equipment in the processing or handling of such new product or substance,
Savient will need to reassess the risks to the Processing of Bulk Product with
this new product or substance utilizing the multi-use equipment. Therefore,
whenever BTG plans to introduce a new product or molecular entity which is out
of the matrix of existing products to equipment shared with Puricase production,
BTG will provide no less than 30 days prior notice of its intent, and will
contemporaneously make supporting cleaning validation data/rationale available
to Savient. Savient will make its assessment of the risk potential for
adulteration of its own product through examination of cleaning validation

 

6



--------------------------------------------------------------------------------

documentation prior to any further Puricase production and will respond to BTG
within 5 days of its receipt of cleaning validation data/rationale as to its
conclusion(s) about the introduction.

5.03 BTG will provide to SAVIENT: a copy of all master batch record documents
and production and control records, a Certificate of Analysis (PEG-uricase API
and uricase), executed batch records and associated batch documentation, which
shall include, without limitation: formulation records, label records,
manufacturing records, environmental monitoring data, microbiological data,
in-process and final analytical data, including lab control results, sterility
data, deviations/out-of-specification reports and cleaning records for any
critical product contact equipment (for example, fermentors or any other
non-dedicated product contact equipment).

 

  (i) Translation: BTG will provide an English translation of all such
documents, including, without limitation, all reports, notes or comments on
records that are not part of the master batch record but if any of the foregoing
documents are only available in a language other than English, the Parties shall
agree upon an English language template for such document(s), and BTG shall
provide to Savient an English language translation of any deviations from the
template(s). When required by SAVIENT, translations shall be performed by an
independent, translation firm. Translations by a third party firm must be
verified by BTG to ensure translation of company or process specific language.
Any labor costs of BTG employees and/or Third Party expenses incurred by BTG in
relation thereto shall be reimbursed by SAVIENT in the manner and at the rates
set forth on Exhibit B to the Supply Agreement.

5.04 Upon request by SAVIENT, BTG will provide access to additional records that
are not normally part of the batch record but which bear a reasonable relation
to the Bulk Product for SAVIENT to review, which may include, without
limitation, maintenance and use records, water testing data, training records,
raw material release records, log books, receiving and shipping records,
inventory records and vendor qualification records Any labor costs of BTG
employees and/or Third Party expenses incurred by BTG in relation thereto shall
be reimbursed by SAVIENT in the manner and at the rates set forth on Exhibit B
to the Supply Agreement.

5.05 BTG will retain copies of all completed batch records for a minimum of five
years, or such longer period as may be required by Legal Requirement. Reasonably
prior to the expiry of such retention period, or upon termination of this
Quality Agreement, BTG shall offer such completed batch records to SAVIENT. Any
labor costs of BTG employees and/or Third Party expenses incurred by BTG related
to the transfer of such materials shall be reimbursed by SAVIENT in the manner
and at the rates set forth on Exhibit B to the Supply Agreement.

5.06 Use of BTG Manufacturing Space for Bulk Product

BTG has allotted an amount of manufacturing floor space at the Facility for the
Processing of Bulk Product (Purification Area in the Agreement). This space may
be used for the production of other products subject to the following
limitations:

 

7



--------------------------------------------------------------------------------

  (i) BTG may use the Purification Area for alternate product manufacturing only
during periods when the Purification Area is not used for the Processing of Bulk
Product.

 

  (ii) BTG adheres to all relevant cGMPs including, without limitation,
procedures for prevention of mix-ups, prevention of contamination, labeling
requirements, cleaning requirements and changeover requirements

 

  (iii) BTG, shall not, under any circumstances utilize any equipment dedicated
to the Processing of Bulk Product for such alternate product manufacturing

 

  (iv) BTG adheres to limits and procedures described in section 5.2 for
Potential Contaminants.

ARTICLE 6

RELEASE AND SHIPMENT OF PRODUCT(S):

6.01 Bulk Product shall be Released in accordance with the procedures set forth
in the Supply Agreement, together with the additional obligations described in
this section 0 of the Quality Agreement. BTG QA will review the records
described in section 5.3 above. Following review and acceptance by BTG QA, BTG
will send copies of these documents to SAVIENT QA. SAVIENT QA and Manufacturing
will then review the documentation and notify BTG whether or not documentation
is acceptable. If such documentation is not reasonably acceptable to SAVIENT,
BTG will cooperate in taking such steps as SAVIENT may reasonably require to
ensure that the documentation, and any Processing described therein complies
with the Bulk Product Specifications and all Legal Requirements.

6.02 BTG QA will be responsible for the QC testing of Filled Product until such
time as a third party laboratory has been qualified to perform such testing. BTG
will provide a Certificate of Analysis and/or stability results for each batch
that BTG tests. Savient QA will be responsible for the review of the
manufacturing batch record for Filled Product, review of the Certificate of
Analysis and Release of the Filled Product.

 

6.03 SAVIENT QA will be responsible for the Release of the Final Product.

 

6.04 Product shall be delivered in accordance with the provisions of Article 7
of the Supply Agreement.

6.05 BTG will not ship any SAVIENT products to any destination, as identified by
SAVIENT, unless prior approval has been received from SAVIENT.

ARTICLE 7

DEVIATIONS IN PROCESS OR BULK PRODUCT:

In the event of a notification of a deviation by BTG in accordance with section
0 above, BTG shall investigate and fully document in English such deviation
within 30 days of its discovery. If BTG cannot resolve the deviation within the
30-day period, BTG will provide

 

8



--------------------------------------------------------------------------------

weekly updates of the investigation progress. At SAVIENT’s request, BTG shall
conduct such additional or more detailed investigation of the deviation as
SAVIENT may reasonably instruct. Investigation documentation will be retained by
BTG as part of the batch documentation for the batch affected. When a deviation
has occurred, SAVIENT will have the final review and decision making
responsibility as to the impact of the deviation on the Bulk Product or Product,
which will include the disposition of affected lots.

ARTICLE 8

STORAGE OF PRODUCT(S):

Bulk Product will be stored under appropriate storage conditions and in a secure
area to ensure that they comply with the Bulk Product Specifications, including
all the label requirements, quality specifications and attributes as well as
Legal Requirements.

ARTICLE 9

TRACEABILITY OF PRODUCT(S):

SAVIENT will be responsible for traceability of products to first consignee
within the US. BTG will be responsible for traceability from the finished
product lot number to raw material and component lots used in manufacture.

ARTICLE 10

CONFLICT OF TERMS:

To the extent that there exists any conflict between the terms of this Quality
Agreement and the Supply Agreement, the latter shall prevail. To the extent that
there exists any conflict between the terms of this Quality Agreement and any
Legal Requirements, the latter shall prevail.

ARTICLE 11

COMPLIANCE WITH LAWS:

BTG will ensure that all of its activities pursuant to this Agreement are
performed in accordance with all Legal Requirements (including cGMPs), the
respective Bulk Product Specifications, conditions of the BLA, and BTG’s
Standard Operating Procedures (SOPs). BTG will ensure that the Bulk Product
supplied by it to SAVIENT shall not itself cause the Final Product to be
adulterated or misbranded within the meaning of the Federal Food, Drug, and
Cosmetic Act and regulations.

 

9



--------------------------------------------------------------------------------

ARTICLE 12

INSPECTIONS:

Each party shall advise the other of any governmental communication, inspection
or report, including, without limitation, that of any appropriate regulatory
agency in any jurisdiction with responsibilities similar to those of the FDA in
respect of the United States, any environmental agency, health agency or other
governmental or administrative agency having jurisdiction over the Product or
the Processing. The notifying party shall promptly notify the other party by fax
and telephone, to the person and on the contact numbers set out below:

 

TO SAVIENT:   

•  Contact Name:

   Robert Lamm, Ph.D., Sr. VP of Quality and Regulatory Affairs

•  Telephone:

   732-418-9300

•  Fax:

   732-418-0766 TO BTG:   

•  Contact Name:

   Rivka Zaibel, VP, Quality Assurance

•  Telephone:

   972-8-861-2007

•  Fax:

   972-8-861-2166

 

10



--------------------------------------------------------------------------------

ARTICLE 13

OBSERVATION BY SAVIENT:

Observation by SAVIENT or its authorized representative shall be governed the
following. Observation will be limited to not more than one quality audit every
12 months. One additional quality audit may be conducted within the 12 month
period if BTG receives a communication from any regulatory authority threatening
license approval or supply of the Product due to compliance deficiencies at BTG
facilities or if BTG was found to be in material non-compliance of this
Agreement during or since the last quality audit. Person-in-Plant visits may be
conducted at the discretion of SAVIENT during the manufacture of Bulk Product at
BTG facilities. The frequency and duration of any additional visits must be
agreed to by SAVIENT and BTG.

ARTICLE 14

ADVERSE EVENTS:

14.1 BTG will provide to SAVIENT within 48 hours of becoming aware, any
information from any source that suggests an adverse event or serious adverse
event has occurred. This information will include any adverse drug experience or
reaction reports or any other information indicating that the product has any
toxicity, sensitivity reactions or is otherwise alleged to cause illness or
injury due to a possible product quality problem, adulteration or misbranding.

14.2 Quality Assurance Investigations. Upon notification to BTG that SAVIENT has
received an SAE, AE, product complaint or inquiry regarding a Product supplied
or incorporating a Bulk Product supplied, BTG shall conduct a quality assurance
investigation to determine if any process or testing deviations or events may
have contributed to the SAE, AE, product complaint or inquiry. BTG shall provide
a written report on the results of the investigation to SAVIENT in not more than
30 days from Savient’s notification. In cases where a more comprehensive
investigation might be required, the Parties will jointly develop an
investigation plan. BTG shall reasonably cooperate with SAVIENT and regulatory
agencies regarding an investigation or inquiry that may be initiated by a
regulatory agency or otherwise required in response to a consumer or healthcare
professional. BTG shall further provide SAVIENT with all data or other
information that SAVIENT may reasonably require in connection with any reports
or correspondence that SAVIENT provides to the regulatory agency, consumer or
healthcare professional relative to any such AE, SAE or product complaint. BTG
shall make records accessible to SAVIENT for purposes of FDA or other regulatory
agency inspection.

14.3 Exchange of Drug Safety Requests. The Parties shall immediately provide
each other with copies of all drug safety requests from all governmental and
other regulatory health authorities. Proposed answers affecting the Product will
be exchanged between the Parties before submission and the Parties shall
cooperate with respect to such answers. SAVIENT shall

 

11



--------------------------------------------------------------------------------

have the ultimate decision-making authority with respect to the answers relating
to the Product. The Parties shall exchange decisions from applicable health
authorities immediately.

ARTICLE 15

STABILITY:

BTG will perform the stability testing, data interpretation, reporting and
updating of stability information to regulatory documents for the Product and
Bulk Product and for Product until such time as a third party laboratory has
been qualified to perform such testing. Stability related activities for which
BTG is responsible shall be completed in accordance with the timing specified in
stability protocols and BTG procedures.

ARTICLE 16

REGULATORY AFFAIRS:

Each Party shall advise the other Party of any regulatory action of which it is
aware which would affect the Product in any country of the Territory.

ARTICLE 17

ANNUAL REPORT TO FDA:

BTG will prepare a summary of all changes to the product, production process,
quality controls, equipment or facilities that have a potential to affect the
identity, strength, quality, purity or potency of the Product. Such data will be
prepared and sent to SAVIENT within thirty days of the end of the review period.
BTG will also ensure that the results of all stability testing performed within
the review period are sent to Savient within thirty days of the end of the
review period.

 

12



--------------------------------------------------------------------------------

Approvals

 

    Print Name   Signature   Date SAVIENT QA   Robert B. Lamm   /s/ Robert B.
Lamm   20-Mar-07 BTG QA   Rivka Zaibel   /s/ Rivka Zaibel   20 March 2007

 

13



--------------------------------------------------------------------------------

APPENDIX I

Listing of Example Deviations

The following is a non-exclusive list of deviations requiring notification in
accordance with section 0:

 

  •   Deviation impacting any filed regulatory document.

 

  •   Use of manufacturing or testing site (finished products, intermediates,
API or excipients) other than that specified in Bulk Product and Product
Specifications and/or BLA.

 

  •   Change of manufacturing scale from that specified in Bulk Product
Specifications and/or BLA.

 

  •   Deviation from packaging or packaging specifications from that specified
in Bulk Product Specifications and/or BLA.

 

  •   Deviation from suppliers, sources or specifications of starting and
Critical Raw Materials or supplier of any filters for Products or intermediates
set forth in Bulk Product Specifications and/or BLA.

 

  •   Change in the layout, functioning or structure of the Facility, equipment
or utilities (HVAC, nitrogen, water or compressed gasses) that may affect the
quality of the Bulk Product.

 

  •   Use of solvents or reagents (including volatile reagents), other than
those specified in Bulk Product Specifications and/or BLA, or change of
specifications for such solvents, reagents, or intermediates, or change in
analytical methods of solvents, reagents, or intermediates.

 

  •   Deviation in amounts of solvents or reagents used from that specified in
the Process, Bulk Product Specifications and/or BLA.

 

  •   Change in Transmissible Spongiform Encephalopathy (TSE) status of any raw
material or product(s).

 

  •   Any reprocessing or rework of any step of the Process.

 

  •   A physical contamination, cross-contamination or other chemical
contamination.

 

  •   Any manufacturing, packaging, labeling, sampling or testing deviation that
affects the quality, safety or purity of the Product.

 

  •   Departures from the SOPs, IPC tests, stability SOPs, the Stability
Protocol or Batch Records outside the filed limits, excursions or any deviation
with potential registration impact.

 

  •   Any unexpected results from stability testing.

 

  •   Environmental monitoring results that are out-of-specification.

 

14



--------------------------------------------------------------------------------

APPENDIX II

Schedule of Retains, Storage Conditions and Retention Periods for Puricase®

The following is a list of the reserve/retention samples that are taken during
the manufacturing processes of bulk uricase and PEG-uricase as well as from the
final bulk uricase and the final bulk PEG-uricase (Bulk Product).

The document was prepared based on the following BTG QC SOPs:

 

  1. SOP 04-68-1288 (v2): QC Sampling Plan for Bulk Uricase

 

  2. SOP 04-68-1830 (v1): QC Sampling Plan for PEG-Uricase API

 

  3. SOP 04-68-1861 (v1): IPC Testing of Bulk Uricase Batches

 

  4. SOP 04-68-1862 (v1): IPC Testing of PEG-Uricase

Table 1 details the reserve/retention samples that are taken during the
manufacturing process of bulk uricase and from the final bulk uricase.

Table 2 details the reserve/retention samples that are taken during the
manufacturing process of PEG-uricase and from the final bulk PEG-uricase (Bulk
Product).

All IPC samples (including reserve/retention samples) are to be discarded after
the Final Product is released by Savient.

Uricase retention and reserve samples will be kept for one year after
manufacturing. PEG-Uricase retention and reserve samples will be kept for six
years after manufacturing

 

15



--------------------------------------------------------------------------------

Table 1. Reserve/Retention Samples for Bulk Uricase (IPC and Final)

 

Process Step

   Sample name    Number of
Samples    Storage
Temperature Fermentation -Beginning of Induction    0    1 x 0.1 ml    -20°C
Fermentation - After 3 hr of Induction    3    1 x 0.1 ml    Fermentation
Harvest (End of Induction)    6    1 x 0.1 ml          1 x 50 ml    Harvest
Supernatant    7    1 x 1 ml             Fermentation Bacterial Cake Diluted 10
Fold    9    1 x 0.1 ml    Crude Suspension    10    1 x 0.1 ml    Supernatant
After 1st Centrifugation    11    1 x 1 ml    Pellet After 1st Centrifugation   
12    1 x 0.1 ml    Supernatant After 2nd Centrifugation    13    1 x 1 ml   
Pellet After 2nd Centrifugation    14    1 x 0.1 ml    Dissolution of IBs    DS
   1 x 7 ml       End DS    1 x 7 ml    Centrifugation of Precipitate    CP    1
x 7 ml    Concentration / Diafiltration    30 ICD Filt.    1 x 7 nil       30 KD
Ret (only if
process is stopped)    1 x 7 ml    QS-1 Column    QS-1 Load    1 x 7 ml    2-8°C
   QS-1 MP    1 x 7 ml    PS Column    PS Load    1 x 7 ml       PS MP    1 x 7
mi    Xanthine-Agarose Column    Xa Load Prep.*    1 x 7 ml      
Xa Load (from each day)    1 x 7 ml       Each Xa MP    1 x 7 ml   
Concentration    Xa MP (AC)    1 x 7 ml          1 x 50 ml    Bulk Uricase
Reserve Samples       2 x 10 ml    Bulk Uricase Retention Samples       2 x 50
ml   

 

* The number of Xa Load Prep. samples depends on the concentration measured
after sample dilution.

 

16



--------------------------------------------------------------------------------

Table 2. Reserve/Retention Samples for PEG-Uricase API (IPC and Final)

 

Process Step

   Sample name    Number of
Samples    Storage
Temperature Concentration and dialysis    30K AD    3 x 5 ml    2-8°C QS 2   
QS2 MP    3 x 5 ml    PEGylation    PEG Solution    1 x 2 ml       End of
PEGylation    2 x 5 ml    QS 3    QS 3 MP    2 x 5 ml    100K Dialysis   
Dialysis Buffer    1 x 5 ml       Pellicon Final Rinse Water    1 x 5 ml      
100K Filtrate — After X
Volumes (~15, 20, 25
volumes; to be determined
based on Free PEG content)    1 x 5 ml after
each dialysis
volume                100K Retentate    2 x 5 ml                   1 x 30 ml   
PEG-Unease API Reserve Samples       1 x 7 ml    PEG-Unease API Retention
Samples       2 x 50 ml   

 

17



--------------------------------------------------------------------------------

APPENDIX III

Critical Raw Materials Used in the Production of Recombinant Uricase and
PEG-Uricase

 

Material

   Manufacturer    Cat. No.    Testing    Source    Origin N-Z-Amine AS    Kerry
Bio-
Science    5X59028/
5X59039    Chem/NIR    Milk
derivative    USA N-Z-Amine B    Kerry Bio-
Science    5X59032    Chem/NIR    Milk
derivative    USA Yeast Extract, microgranulated powder, without salt, type D   
BioSpringer    0251/ 0-MG-L    Chem/NIR    Yeast    France Q Sepharose™ Fast
Flow    Amersham
Pharmacia    17-4510-04    Chem    Chemical    Sweden Phenyl Sepharose™ 6 Fast
Flow low substitution    Amersham
Pharmacia    17-0965-04    Chem    Chemical    Sweden Xanthine-agarose    Sigma
   X3128    CoA    Plant /
Chemical    USA Methoxypoly (ethylene glycol)-nitrophenyl carbonate MW 10 000,
Sunbright MENP-10T    NOF
Corporation    —    Chem    Chemical    Japan Lysozyme, from egg white, 50,000
U/mg cryst. HCl salt, for biochemistry EC 3.2.1.17    Merck    1.05281    Chem
   Egg, chicken    Germany Lysozyme Chloride (pharmaceutical grade) (Mucopeptide
N- Acetylmuramyl hydrolase, HCL, E.C. 3.2.1.17)(from egg white)    Belovo   
PO-VEN-03
Appendix 13a       Egg chicken   

 

18



--------------------------------------------------------------------------------

SPECIFICATION N-Z-AMINE AS

 

Parameter

  

Test

   Specification   Total Nitrogen (TN)    Combustion      11.0% minimum    Amino
Nitrogen (AN)    HCHO Titration (%)      Record    Ratio AN/TN    Ratio      45
minimum    Ash Content    Oven      7.5% maximum    Loss on drying    Moisture
balance      5.0% maximum    pH    2% autoclaved solution      6.4 — 7.0   
Color    2% autoclaved solution, ABS @ 420 nm      0.180 AU maximum    Clarity
   2% autoclaved solution, 2100AN      0.76 NTU maximum    Standard Plate Count
   USP      10,000 CFU/g maximum    Enterobacteriaceae    ISO      10 CFU/g
maximum    Salmonella    USP      Absent in 25 g   

 

19



--------------------------------------------------------------------------------

SPECIFICATION N-Z-AMINE B

 

Parameter

  

Test

   Specification   Total Nitrogen (TN)    Combustion      11.0% minimum    Amino
Nitrogen (AN)    HCHO Titration (%)      Record    Ratio AN/TN    Ratio     
39.0 minimum    Ash Content    Oven      7.0% maximum    Loss on drying   
Moisture balance      5% maximum    pH    2% autoclaved solution      6.6 — 7.1
   Color    2% autoclaved solution, ABS @ 420 nm      0.160 AU maximum   
Clarity    2% autoclaved solution, 2100AN      1.36 NTU maximum    Standard
Plate Count    USP      10,000 CFU/g maximum    Enterobacteriaceae    ISO     
10 CFU/g maximum    Salmonella    USP      Absent in 25 g   

 

20



--------------------------------------------------------------------------------

SPECIFICATION YEAST EXTRACT

 

Parameter

   Specification   Dry matter      94.0 — 98.0 g per 100 g product    Total
nitrogen      10.0 — 11.8 g per 100 g product    Amino nitrogen     
4.5 — 5.8 g per 100 g product    PH      6.8 — 7.2    Sodium chloride      < 0.5
g per 100 g product    Total plate count      < 5,000 CFU per g product   
Coliforms      < 5 CFU per g product    Spores of Clostridium perfringens      <
10 CFU per g product    Yeast      < 50 CFU per g product    Mold      < 50 CFU
per g product    Salmonella      Negative (per 25 g)    E. coli      Negative   
Staphylococcus aureus      Negative   

 

21



--------------------------------------------------------------------------------

SPECIFICATION Q SEPHAROSE™

 

Parameter

   Specification  

Function - retention volume; ml

  

- GammaBind™

     40 — 50   

- ß-Lactoglobulin A

     59 — 79   

- ß-Lactoglobulin B

     72 — 92   

Total capacity

  

mmol C1-/mL packed gel

     0.18 — 0.25   

Flow rate at 0.1 MPa

  

cm/hour Bed height: 14 — 16 cm

     400 — 700   

Particle size distribution

  

Volume share within 45 — 165 µm; %

     95 minimum   

Microbial contamination

  

microorganisms / mL suspension

     100 maximum   

 

22



--------------------------------------------------------------------------------

SPECIFICATION PHENYL SEPHAROSE™

 

Parameter

   Specification  

Function — Separation of Cytochrome C, Myoglobin and Lysozyme

  

Retention Time; minutes

  

Myoglobin

     52 — 63   

Lysozyme

     80 — 90   

Microbial contamination

  

microorganisms / mL suspension

     100 maximum   

Degree of substitution

  

µmol phenyl per ml drained gel

     Record   

 

23



--------------------------------------------------------------------------------

SPECIFICATION XANTHINE AGAROSE

 

Parameter

   Specification  

Appearance

     White Suspension   

Binding capacity

     > 1.5 mg/ml binding capacity   

 

24



--------------------------------------------------------------------------------

SPECIFICATION METHOXYPOLY (ETHYLENE GLYCOL)-NITROPHENYL CARBONATE

 

Parameter

  

Test

  

Specification

Physical description    Visual observation   
White to off-white powder or granular solid Appearance of acidic solution   
Visual inspection of 1 mg/ml solution in 1mM HCL    Colorless and free of
turbidity or suspended matter Average molecular weight (Mn) (Daltons)    SEC
monitored by RI    9,000 — 11,000 Polydispersity (Mw/Mn) main peak    SEC
monitored by RI    NMT 1.1 PEG diol content (%)    SEC monitored by RI, 20 kD
Peak    NMT 2 Content of active m-PEG-npc (%)    Spectrophotometric
determination of pNP released by alkaline hydrolysis / H-NMR    NLT 90 Free
p-nitrophenol (%)    Spectrophotometric determination of pNP released by
alkaline hydrolysis / H-NMR    NMT 5 of total pNP measured after alkaline
hydrolysis Bacterial endotoxins (EU/g)    USP (gel clot)    NMT 20 Water content
(%)    Karl Fischer    LT 2 Bioburden (cfu/g)    Microbial limit test (JP)    LT
100 Organic volatile impurities (%)    GC (Head-space) acetonitrile pyridine,
toluene, hexane, ethyl acetate, triethanolamine    NMT 0.1

 

25



--------------------------------------------------------------------------------

SPECIFICATION LYSOZYME (MERCK)

 

Parameter

   Specification  

Activity (Micrococcus luteus, FIP- Standard; pH 7.0; 25° C)

     > 50,000 U/mg   

 

26



--------------------------------------------------------------------------------

SPECIFICATION LYSOZYME (BELOVO)

 

Parameter

  

Test

   Specification   Solubility in water (mg,/ml)         >100    Protein purity
(%)    HPLC on TSK-gel G2000SWXL detection 280 nm      >99.0    Identification
   Nihydrin test: blue-purple color, maximum absorbance between 279 nm and 281
nm      Conforms    Transmittance @ 650 nm (%)    Of a 1.5% solution in water   
  >99.5    Transmittance @ 400 nm (%)    Of a 10% solution in water      >90   
pH    Of a 1.5% solution in water      3.0 — 4.0    Activity * (FIP U/mg)    By
comparison to a lysozyme standard FIP from Center for Standards, Gent (Belgium).
According to FIP ref. Int. Pharm. J (1988) 2(5), 169-171      >36,000    Assay *
(mg/mg)    By comparison to a lysozyme reference standard according to the
Japanese Pharmaceutical Codex. (JPC 1997 Part I)      >0.9    Moisture (%)   
105 °C — 4 hours      <5    Ash (%)    800 °C — 3 hours      <0.3    Chloride
(%)    Potentiometric titration with ion selective electrode      <4   
Nitrogen* (%)    Kjeldhall method      16.8 — 17.8    Density (ml/g)    Bulk
density by sieving the powder on the top of a cylinder of 30 ml capacity (diam.
22 mm, height 79 mm)      2 - 3    Particle size (p.m)    Opening: 0.077 mm;
wire: 0.050mm; % opening 34      <77    Arsenic (ppm)    Test strips
semiquantitative Merckoquant 10 026 (Merck)      <1    Heavy metals (ppm)   
Atomic Absorption      <10    Total viable count (/g)    Culture medium: OXOID
CM1; on membrane filters; 0.45 µm pore size; 30°C 3 days      <10    Pyrogens
(IU/mg)    LAL: pyrogentR plus kit Bio Whittaker      <1    VVND    Viral safety
validation study according to Council Directive 92/66/EEC, Annexe III:
Diagnostic procedures for the confirmation and differential diagnosis of
Newcastle disease      Absent   

 

* on anhydrous basis

 

27



--------------------------------------------------------------------------------

Exhibit E

Product Price

During the first three (3) years from the date of the receipt by Savient of the
first commercial batch of the Product, the Price of the Product shall be as
follows:

(i) For each gram, Eight Thousand Two Hundred Ninety United States Dollars
(USD$8290) for any aggregated quantities of the Product up to and including Two
point Four kilograms (2.4 kg) ordered during any calendar year that commercial
batches of Product are shipped, i.e. after the first commercial batch of Product
has been shipped.

(ii) For each gram, Seven Thousand Eight Hundred Sixty Five United States
Dollars (USD$7865) for any aggregated quantities of the Product between Two
point Four kilograms (2.4 kg) and Four point Eight kilograms (4.8 kg) ordered
during any calendar year as above.; and

(iii) For each gram, Seven Thousand Four Hundred Forty United States Dollars
(USD$7440) for any aggregated quantities of the Product equal to or greater than
Four point Eight kilograms (4.8k g) ordered during any calendar year as above.

The Parties agree that Savient will enter into a supply agreement with NOF, the
supplier of m-PEG-NPC (mono-methoxy polyethylene glycol nitro-phenyl carbonate),
and will order and pay for PEG needed in Product manufacture on an ongoing
basis. In the event that BTG purchases PEG directly from NOF or any other
manufacturer, the cost of the PEG will be invoiced to Savient.

Beginning on the Third (3rd) anniversary of the date of receipt of the first
commercial batch of Product by Savient, and on each successive first
(1st) January thereafter, the Price of the Product shall increase by an amount
equal to the average increase in the United States Consumer Pricing Index (CPI)
over the immediately preceding twelve (12) month period; such percentage
increase shall be applied to each amount specified in (i) through (iii) above.



--------------------------------------------------------------------------------

Exhibit F

Residual Rights Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RESIDUAL RIGHTS AGREEMENT

This Amended and Restated Residual Rights Agreement (“Agreement”) is entered
into on the 17th day of July, 2005, by and between Savient Pharmaceuticals,
Inc., a public company duly organized under the laws of the State of Delaware
(“Savient”) and Bio-Technology General (Israel) Ltd., a private company duly
organized under the laws of the State of Israel (“BTG”), to replace and
supersede the Residual Rights Agreement previously signed and dated 20 June,
2005.

(Savient and BTG shall be referred to jointly as the “Parties” and individually
as a “Party”).

WHEREAS, BTG is a wholly owned subsidiary of Savient; and

WHEREAS, the Parties are parties to a Manufacturing Services Agreement effective
January 1, 1996 (the “Manufacturing Agreement”) and a Research and Development
Services Agreement dated January 1, 1996 (the “R & D Agreement”) (the
Manufacturing Agreement and the R & D Agreement being collectively referred to
hereunder as the “Inter-Company Agreements”); and

WHEREAS, pursuant to the Share Purchase Agreement (the “SPA”) and the Asset
Purchase Agreement (“APA”), each dated March 23, 2005 (the SPA and APA,
collectively, the “Divestiture Agreements”), Savient intends to sell to Ferring
B.V. all of the issued and outstanding share capital of BTG, and to Ferring
International Centre S.A. (together with Ferring B.V., the “Buyer”) all of
Savient’s right, title and interest in and to certain assets and rights of
Savient in the drug products and drug candidates developed and/or manufactured
at BTG pursuant to the Inter-Company Agreements (the “Divestiture” and the
“Divested Products”, respectively), but not in any case in the drug candidate
known as “Peguricase” (a/k/a “Puricase”); and

WHEREAS, the development of Puricase is ongoing and Savient shall require, and
BTG is willing to render, continued development, manufacturing and other
services of BTG in relation to Puricase, following the Closing (as defined in
the Divestiture Agreements); and

WHEREAS, the Parties wish to record certain specific understandings in relation
to certain protein purification technology (the “CPC Technology”) as to which
Savient has retained title, in furtherance of the understandings set out in the
SPA in relation thereto, which CPC Technology forms part of the Puricase
Technology, but which can also be used for the manufacture of other

 

- 1 -



--------------------------------------------------------------------------------

products (all products that may be manufactured using the CPC Technology, other
than Puricase, Divested Products and HA (as defined below), being referred to
herein as “CPC Products”); and

WHEREAS, the Parties wish to record certain specific understandings in relation
to the OCS-funded project, known as BTG-271 (“BTG-271”), in furtherance of the
understandings set out in the SPA in relation thereto; and

WHEREAS, certain of the Divested Products, Puricase, the CPC Technology and
BTG-271 were developed at BTG within the framework of research and development
programs carried out with the support of the Office of the Chief Scientist at
the Ministry of Industry, Trade and Labor (“Approved Programs” and the “OCS”
respectively) and Savient has ownerships rights thereto but BTG possesses other
rights as set forth in Savient’s letter to the OCS of July 15, 2003 (the “OCS
Letter”), a copy of which is attached as Annex “A”; and

WHEREAS, the Parties have agreed to terminate the Inter-Company Agreements and
wish to record their understandings in relation to the continued development
and/or manufacture of Puricase and/or other services that may be rendered by BTG
in relation thereto; and

WHEREAS, the Parties wish to record their understandings in relation to the
royalties that may be payable to the OCS (“Royalties”) in relation to the
Divested Products, Puricase, other products embodying Puricase Technology, CPC
Products and BTG-271, all subject to and effective as from the Closing.

Now therefore, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are recited herein, the Parties agree as follows:

 

1. Termination of the Inter-Company Agreements

 

  1.1. Prior to the Closing, Savient and BTG shall comply with the terms and
conditions of the Inter-Company Agreements, including any payment obligations by
Savient thereunder. Notwithstanding anything to the contrary contained in the
Inter-Company Agreements, all of the provisions of the Inter-Company Agreements
shall automatically terminate effective as of the Closing, including provisions
that were intended to survive termination. Savient shall not have any further
obligation to pay BTG in respect of Reimbursable Costs (as such term is defined
in the R & D Agreement) or Processing Fees (as such term is defined in the
Manufacturing Agreement) that may be outstanding as of such time in relation to
Divested Products, and BTG shall be considered as having waived such payments.

 

- 2 -



--------------------------------------------------------------------------------

  1.2. In connection with such terminations, and for the avoidance of doubt, the
Parties agree that:

 

  1.2.1. Notwithstanding the provisions of Section 1.1 and Section 3.2 of the
Manufacturing Agreement, title to all work in process relating to Divested
Products and inventory of Divested Products shall automatically vest in the
Buyer, as of the Closing;

 

  1.2.2. Notwithstanding the provisions of Section 1.1 above and Section 11.3 of
the Manufacturing Agreement, as of the Closing, BTG shall process and deliver
Divested Products ordered prior to the Closing to the Buyer or the Buyer’s
designee, and Savient shall have no responsibilities in relation thereto;

 

  1.2.3. As of the Closing, Savient and BTG agree that any liability of Savient
to pay BTG for development activities, regulatory or other services of any
nature that may have been carried out by BTG for Savient prior to the Closing
under the R & D Agreement or otherwise have been satisfied as of the Closing;
and

 

  1.2.4. The provisions of the Manufacturing Term Sheet attached hereto as Annex
“D” shall apply to work in process relating to Puricase existing as of the
Closing and the delivery of Puricase that may have been ordered prior to the
Closing.

 

2. Ownership in Technology; Patent Rights; Other Rights

 

  2.1. Savient has and shall have the exclusive right, title and interest in and
to Puricase and the Puricase Technology, subject to (i) BTG’s irrevocable and
perpetual right to conduct research and development with the Puricase Technology
developed in the course of Approved Programs, excluding clinical trials that BTG
is not in a position to monitor from Israel and (ii) BTG’s right to manufacture
Puricase in Israel. BTG shall have commercialization rights with respect thereto
only as provided in Section 6 herein or as provided in the Divestiture
Agreements. In the case of clauses (i) and (ii), BTG’s rights shall always
remain subject to the terms and conditions of any existing supply, manufacturing
or development agreement between the Parties. For the avoidance of doubt,
Savient and an additional manufacturer on its behalf approved by the OCS, will
have the right to use the CPC Technology in order to manufacture Puricase.

 

- 3 -



--------------------------------------------------------------------------------

  2.2. Savient has and shall have the exclusive right, title and interest in the
CPC Products and the CPC Technology subject to BTG’s exclusive, irrevocable,
perpetual and unconditional license for purposes of research and development and
production. BTG shall have commercialization rights with respect thereto only as
provided in Section 6 herein or as provided in the Divestiture Agreements.

 

  2.3. For the purposes of this Agreement, the term “Puricase Technology” means
the technology described in the patent applications listed on Annex “B” as 1.1
(the “Puricase Patents”), and any developments, discoveries, inventions,
improvements, designs, methods, processes, techniques, devices, formulae and
trade secrets which may be developed, acquired and conceived by BTG and are
derived from any Development Program in relation to Puricase which have been or
may be carried out at any time after the submission of the Puricase Patents and
all patents that may be issue from patent applications claiming or describing
such technology, information and know-how and filed in addition to the Puricase
Patents after their submission.

For the purposes of this Agreement, the term “CPC Technology” means the
technology described in the patent applications listed on Annex “B” as 1.2 (the
“CPC Patents”) and any developments, discoveries, inventions, improvements,
designs, methods, processes, techniques, devices, formulae and trade secrets
which have been or may be developed, acquired and conceived by BTG and are
derived from any Development Program which have been or may be carried out at
any time after the submission of the CPC Patents and all patents that may issue
from patent applications claiming or describing such technology, information and
know-how and filed in addition to the CPC Patents after their submission.

For the purposes of this Agreement, “Development Programs” shall mean research
and development work carried out by BTG for Savient.

 

  2.4.

The Puricase Patents, and the CPC Patents (collectively, the “Savient Patents”)
are owned by Savient. BTG shall have no rights with respect to the Savient
Patents, other than as provided herein or as provided in the Divestiture
Agreements. Savient has the sole control over filing and prosecuting
applications for United States and foreign patents covering the Puricase
Technology and the CPC Technology and may file and prosecute the same in
Savient’s name. The cost for all such filings and

 

- 4 -



--------------------------------------------------------------------------------

  prosecutions are and shall be borne by Savient. BTG and its employees and
consultants shall provide Savient, without compensation other than recovery of
out of pocket expenses, with the necessary authorizations, powers of attorney
and other documents and assistance reasonably requested by Savient from time to
time to file, secure and maintain Savient’s patent rights in connection with the
Savient Patents and BTG hereby grants to Savient powers of attorney to execute
and file on BTG’s behalf any documents reasonably necessary to secure and
maintain such patent rights.

For the purposes of this Agreement, the term “Savient Patents” means the patents
listed on Annex B and any disclosures, continuations, continuations-in-part,
divisionals, provisionals, PCT applications, reissuances, revisions,
substitutions, conversions, renewals, extensions, prolongations, and
reexaminations thereof, any technology and inventions covered thereby, and any
corresponding international, regional, and national applications and patents.

 

  2.5. BTG shall, from time to time and as soon as practicable following
Savient’s request, provide Savient with documentation describing the current
Puricase Technology and CPC Technology held by or under the control of BTG and
any other report reasonably requested by Savient. For the avoidance of doubt,
Puricase Technology and CPC Technology shall be described in sufficient detail
to allow Savient to manufacture Puricase, or use the CPC Technology (as the case
may be) it being understood and agreed, however, that Savient shall not commence
manufacture of Puricase or of a CPC Product (i) unless so permitted by the OCS,
if such permission is required; and (ii) unless in compliance with any agreement
between the Parties relating to such manufacture and supply; and (iii) provided
that such permission by the OCS does not trigger any additional obligations of
BTG vis-à-vis Savient or the OCS, above and beyond those provided in such
agreement of manufacture and supply or in this Agreement. In any event, BTG may
retain copies of such documentation for archival purposes.

 

  2.6. For the sake of clarity:

 

  2.6.1. Nothing herein is intended to derogate from BTG’s ownership of the real
property, tools, machinery and equipment which have been or may be acquired by
it in furtherance of, or incidental to, the Development Programs;

 

- 5 -



--------------------------------------------------------------------------------

  2.6.2. Neither “Puricase Technology” nor “CPC Technology” shall be deemed to
include general methods of production or analysis that are generally known in
the pharmaceutical industry but have been or will be applied to a Divested
Product, HA, Puricase or any CPC Product.

 

  2.7. Savient hereby grants BTG and its Affiliates a non-transferable,
royalty-bearing, perpetual, worldwide nonexclusive, unconditional (save for the
reasonable consideration to be paid for commercialization rights hereunder)
license, under the Puricase Patent to develop products which are not PEGylated
recombinant porcine uricase (urate oxidase), and to manufacture and
commercialize any such product, it being understood and agreed, however, that
the royalties that will be due and payable by BTG to Savient in respect of the
commercialization rights to any such product, and other terms and conditions of
such license, shall be subject to the negotiation, in good faith, of a mutually
acceptable license agreement containing normal and customary terms for
transactions of a similar nature (the “License Agreement”). Should the Parties
fail to execute the License Agreement within 90 (ninety) days of either Party
initiating such negotiations, then the matter may be referred for resolution by
either Party, in accordance with the provisions and the procedures attached
hereto as Annex F. Nothing in the Parties’ failing to execute the License
Agreement or the initiation or conduct of any such procedures shall bar BTG from
exercising the license granted to it pursuant to this Section 2.7 pending the
decision of the expert.

 

  2.8. The provisions of this Section 2 shall survive the termination or
expiration of this Agreement.

 

3. Research & Development; Regulatory Services; Manufacturing Services

 

  3.1.

BTG hereby agrees to the extent and on the terms set out in Annexes “C” and “D”
hereto (as such Annexes may be modified or superseded by a final definitive
agreement between the Parties) to (i) complete the ongoing research and
development currently being conducted in respect to Puricase; (ii) transfer the
process to BTG’s facility in Be’er Tuvia, Israel; (iii) produce a sufficient
quantity of Puricase as required for Phase 3 clinical trials and the initial
commercial launch of Puricase and perform all related stability and other
testing and activities required for worldwide regulatory filing; (iv) render
assistance to Savient in

 

- 6 -



--------------------------------------------------------------------------------

  relation to the worldwide regulatory filings related thereto; and (v) remain a
back-up supplier to the new manufacturer (if any) throughout the time period set
forth in Section E of Annex “D” attached hereto or any successive Manufacturing
Services Agreement between the Parties.

 

  3.2. In the event that BTG breaches any of its obligations to Savient under
this Section 3, in addition to any other remedies that may be available to
Savient in law or equity, BTG shall, promptly upon Savient’s request, cooperate
and collaborate with Savient in applying to the OCS for Savient to carry out the
work in question through a third party. Nothing in the foregoing should be
construed as relieving BTG from its contractual obligations pursuant to
Section 3.1, and Annexes “C” and “D” attached hereto.

 

4. Technology Transfer

Subject to the approval of the OCS, Savient shall be entitled to request BTG to
render to Savient and/or its third party manufacturer technical assistance
relating to the transfer of the Puricase Technology or the CPC Technology. The
terms and conditions upon which BTG shall be obligated to render such assistance
in relation to the Puricase Technology are set out in Annex “E” attached hereto.

 

5. Compliance with Law for the Encouragement of Research and Development in
Industry and the Regulations, Rules and, Procedures Promulgated Thereunder
(collectively, the “Law”)

 

  5.1.

BTG hereby confirms and acknowledges that as from the Closing BTG and/or the
Buyer (as the case may be) shall be fully responsible for the payment of
Royalties pursuant to the Law in relation to income derived from the Divested
Products and income derived by BTG from the commercial exploitation of a CPC
Product pursuant to the license granted to it by Savient pursuant to Section 6.2
below, and BTG hereby agrees to indemnify Savient for any liability that may be
imposed upon it by the OCS in relation thereto. BTG shall provide Savient with
copies of its semi-annual reports to the OCS in relation to the payment of such
Royalties, together with evidence of payment. Moreover, BTG shall notify Savient
of any audit conducted by the OCS in respect thereto and the result of such
audit, and provide Savient with copies of any written audit report. BTG has been
using the CPC Technology in the production of caroboxpeptidase as of February
2005, and Royalties pursuant to

 

- 7 -



--------------------------------------------------------------------------------

  the Law in relation to income derived from carboxypeptidase are thus payable
to the OCS. As there is uncertainty as to whether these Royalties should be
allocated to OCS file 27141 (Puricase) and/or OCS file 10281 (APA), it is hereby
agreed that BTG and Savient shall mutually refer the question of the allocation
of such Royalties and the relevant background information to Keren Tmurah at the
OCS (“Keren Tmurah”) within 30 days of this Agreement, and Keren Tmurah’s
directives shall be binding upon the Parties.

 

  5.2. Savient hereby confirms and acknowledges that as from the Closing Savient
shall be fully responsible for the payment of Royalties pursuant to the Law in
relation to income derived by Savient from Puricase, Puricase Technology, a CPC
Product and the CPC Technology and hereby agrees to indemnify BTG for any
liability that may be imposed upon it by the OCS in relation thereto.

 

  5.3. Due to the fact that BTG shall remain a conduit for the payment of
Royalties as set forth in Section 5.2, and in order to ensure Savient’s
compliance with the requirements of the Law, Savient irrevocably and
unconditionally undertakes to periodically provide BTG with the funds required
for making such payments of Royalties in a timely manner. In furtherance
thereof:

 

  5.3.1. Savient shall provide BTG with semi-annual reports on its development
and commercialization activities in respect of Puricase, Puricase Technology,
the CPC Products and the CPC Technology, and any other information related
thereto, that may be requested by the OCS from time to time, for conveyance to
the OCS, as required. Such reports shall be accompanied by a financial report
signed by Savient’s Chief Financial Officer showing the calculation of the
amounts due to the OCS pursuant to the Law in respect of the period covered by
the said report and the funds necessary to make the appropriate payments to the
OCS, it being understood and agreed, however, that the funds will be transferred
by Savient to BTG by no later than 15 (fifteen) days before timely payment has
to be made by BTG to the OCS. Such financial reports shall be certified by an
independent auditor, once a year, at Savient’s expense.

 

  5.3.2.

Savient shall keep complete, accurate and correct books of account and records
consistent with sound business and US generally accepted accounting

 

- 8 -



--------------------------------------------------------------------------------

  principles and practices, in such form and in such details as to enable the
verification and the determination of the amounts due to the OCS in respect of
Puricase, Puricase Technology, the CPC Products and the CPC Technology. Savient
shall retain such books of account for 7 (seven) years after the end of each
calendar year.

 

  5.4. BTG hereby undertakes to irrevocably and unconditionally remit the funds
received from Savient pursuant to Section 5.3.1 above to the OCS in a timely
manner, without any set-offs, deductions or withholdings of any nature.

 

  5.5. BTG and Savient shall comply with any request by the OCS to conduct,
inter alia, an audit at Savient. In such event, BTG and/or the OCS shall be
entitled to appoint a representative to inspect, during normal business hours,
and to take copies of Savient’s books of accounts, records and other
documentation to the extent relevant or necessary for the ascertainment or
verification of the amounts due to the OCS under the Law, at Savient’s expense.

 

6. CPC Patents

 

  6.1. In addition to BTG’s rights in relation to the CPC Technology, as set out
in Section 2.2 above, Savient hereby grants BTG and its Affiliates an
irrevocable, fully paid-up, transferable, non-royalty-bearing, perpetual,
worldwide, exclusive, unconditional license, under the CPC Patents, to offer for
sale, sell and import Divested Products and HA. Nothing in the foregoing shall
be construed as a representation on BTG’s part, that such license, or the rights
set out in Section 2.2, are required in order to develop, manufacture or
commercialize any or all of the Divested Products or HA.

 

  6.2.

Savient hereby grants BTG and its Affiliates a non-transferable,
royalty-bearing, perpetual, worldwide nonexclusive, unconditional (save for the
reasonable consideration to be paid for commercialization rights hereunder)
license, under the CPC Patents to offer for sale, sell and import CPC Products,
it being understood and agreed, however, that the royalties that will be due and
payable by BTG to Savient in respect of the commercialization rights and other
terms and conditions of such license, shall be subject to the negotiation, in
good faith, of a mutually acceptable license agreement containing normal and
customary terms for transactions of a similar nature (the “CPC License
Agreement”). Should the Parties fail to execute the CPC License Agreement within
90 (ninety) days of either Party

 

- 9 -



--------------------------------------------------------------------------------

  initiating such negotiations, then the matter may be referred for resolution
by either Party, in accordance with the provisions and the procedures attached
hereto as Annex F. Nothing in the Parties’ failing to execute the CPC License
Agreement or the initiation or conduct of any such procedures shall bar BTG from
exercising the license granted to it pursuant to this Section 6.2 pending the
decision of the expert. Nothing in the foregoing shall derogate from the terms
and conditions of any existing supply, manufacturing or development agreement
between the Parties.

 

  6.3. Should Savient decide to abandon a CPC Patent at any time during the
first 5 (five) years following the Closing; Savient undertakes to notify BTG in
writing at least 60 (sixty) days prior to the date on which such CPC Patent
would become finally abandoned in the absence of action on the part of the party
prosecuting or maintaining such patent. Savient shall afford BTG the right,
during such 60 (sixty) day period, to acquire such patent application or
patents. Should the Parties fail to reach a mutually acceptable agreement as to
the terms and conditions upon which BTG may acquire such patent applications or
patents, Savient shall be entitled to abandon the same.

 

7. BTG-271

 

  7.1. Prior to the Closing, Savient shall either (a) transfer the patent
applications listed in Annex “G” attached hereto (the “BTG-271 Patents”) to a
third party and arrange with the OCS for a full release of BTG’s obligation to
pay royalties to the OCS with respect to subsequent sales in relation thereto or
(b) transfer the BTG-271 Patents to BTG.

 

  7.2. Subject to OCS approval, BTG undertakes to relinquish its rights in the
BTG-271 project under the OCS Letter in the event that the BTG-271 Patents are
transferred to a third party prior to the Closing or as envisaged under
Section 7.3 below.

 

  7.3. Notwithstanding the foregoing, should negotiations between Savient and
Eager BioGroup Ltd., a corporation registered in Israel, or any affiliated
company registered in Israel and controlled by Prof. Max Herzberg, be ongoing at
the time of the Closing, Savient shall have an additional period of 90 (ninety)
days from the Closing in order to finalize such transaction (the “Eager
Transaction”), and Savient shall bear the cost of the BTG-271 Patents throughout
such time period. Should the Eager Transaction not be consummated with OCS
approval within such time period, for any reason whatsoever, then the BTG-271
Patents shall be transferred to BTG.

 

- 10 -



--------------------------------------------------------------------------------

  7.4. Should the BTG-271 Patents be transferred to BTG, then BTG-271 shall be
treated as a “Divested Product” for purposes hereof.

 

8. Promoter Patents

 

  8.1. BTG hereby grants Savient a fully paid-up, non-royalty-bearing,
perpetual, worldwide nonexclusive license, with the right to sub-license, under
the patents and patent applications listed in Annex “H” attached hereto (the
“Promoter Patents”), to use the Osm B promoter claimed therein to make, have
made, use, offer for sale, sell and import Puricase, it being understood and
agreed, however, that the manufacture “of Puricase outside of Israel is subject
to the approval of the OCS.

 

  8.2. BTG shall favorably consider any request by Savient to expand the scope
of the license granted to it under Section 8.1. In such circumstances, the
Parties shall negotiate in good faith with a view towards entering into a
mutually acceptable license agreement containing normal and customary terms for
transactions of a similar nature.

 

  8.3. Should BTG decide to abandon any of the Promoter Patents at any time
during the first 5 (five) years following the Closing, BTG undertakes to notify
Savient in writing, at least 60 (sixty) days prior to the date on which such
Promoter Patent would become finally abandoned in the absence of action on the
part of the party prosecuting or maintaining such patent. BTG shall afford
Savient the right, during such 60 (sixty) day period, to acquire such patent
application or patents. Should the Parties fail to reach a mutually acceptable
agreement as to the terms and conditions upon which Savient may acquire such
patent applications or patents, BTG shall be entitled to abandon the same.

 

9. Indemnification

Each Party shall indemnify, hold harmless and defend the other Party and its
officers, directors and employees against damages, costs and expenses (including
reasonable attorney’s fees) incurred as a result of such Party’s failure to
comply with its undertakings under this Agreement.

 

10. Term; Effect of Termination

 

  10.1. This Agreement shall enter into force and effect upon the Closing and
shall continue to be in force for as long as the Puricase Technology and the CPC
Technology is in use by either Party.

 

- 11 -



--------------------------------------------------------------------------------

  10.2. Should the Divestiture Agreements be terminated without the Closing
taking place, for any reason whatsoever, this Agreement shall be null and void.

 

  10.3. The termination of this Agreement for whatever cause shall not prejudice
or affect the accrued rights and obligations of either Party.

 

11. Disclosure of Information

 

  11.1. BTG and its Affiliates shall not furnish copies of documents, patents,
patent applications, copyrights, drawings, specifications, bills of materials,
devices, equipment, prototypes and other information relating to the Puricase
Technology other than as contemplated by this Agreement (and other than to any
of their respective Affiliates) and shall not, without the prior approval of
Savient, disclose such information to any third party, except to the extent that
such disclosure is necessary for BTG’s manufacture of Puricase for Savient, and
then only if (i) such disclosure is subject to the same limitations on the
recipient as on BTG, and (ii) such limitations are set forth in a written
agreement in form and substance satisfactory to Savient. “Affiliate”, as used
herein, means, any corporation which controls, is controlled by, or is under
common control with, BTG, following the Closing. A corporation shall be deemed
to control another corporation if it owns, directly or indirectly, more than 50%
(fifty percent) of the voting shares, or has the power to elect more than half
the directors, of such other corporation. For purposes of this Section 11.1,
“Puricase Technology” shall not include information which is in or becomes, part
of the public domains through no act or omission by BTG or any of its employees.

 

  11.2. No publication with respect to any activity undertaken pursuant to a
Development Program shall be made, nor any manuscript submitted for publication,
without the prior review and written approval of Savient such approval not to be
unreasonably withheld.

 

  11.3. The Parties agree that remedies at law may be inadequate to protect
against breach of this Section 11, and in case of such a breach BTG hereby
consents to the granting of injunctive relief, whether temporary, preliminary or
final, in favor of Savient without proof of actual damages.

 

  11.4. The provisions of this Section 11 shall survive the termination or
expiration of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

12. Non - Compete

From the Closing Date until the expiration of the later to expire (following
issuance) of the Puricase Patents; BTG agrees not to, and shall cause its
Affiliates not to, use the Puricase Technology to manufacture, promote, market
or sell any Competing Product in the Territory, or to license or sublicense the
Puricase Technology to any third party. As used in this Agreement, “Competing
Product” shall mean any prescription pharmaceutical product that (i) contains
uricase as an active ingredient or (ii) has a primary use in a particular
country, based on a majority of prescription use in such country, for the
treatment of gout (in any form). As used in this Agreement, “Territory” shall
mean, collectively, every country in the world.

 

13. Governing Law and Dispute Resolution

 

  13.1. This Agreement and any disputes hereunder shall be governed by and
construed in accordance with the laws of the State of New York, United States of
America, without giving effect to any choice or conflict of law provision or
rule that would cause the application of any other laws.

 

  13.2. Save as provided in Section 6.2 hereof, any disputes, claims or
controversies between the Savient and BTG in connection with this Agreement,
including any question regarding its formation, existence, validity,
enforceability, performance, interpretation, breach or termination (any such
dispute, claim or controversy, a “Dispute”), shall be finally resolved by
binding arbitration.

 

  13.3. Any arbitration hereunder shall be conducted under the Rules of
Arbitration of the London Court of International Arbitration. The arbitration
shall be conducted in the English language before three arbitrators chosen
according to the following procedure: within 20 (twenty) days after commencement
of the arbitration, each of Savient and BTG shall appoint one arbitrator, and
within 20 (twenty) days after the appointment of both such arbitrators, the two
arbitrators so chosen shall choose the third arbitrator. If the two arbitrators
chosen by Savient and BTG cannot agree on the choice of the third arbitrator
within a period of 20 (twenty) days after their appointment, then the third
arbitrator shall be appointed by the London Court of International Arbitration.

 

  13.4. Each of the arbitrators shall be a lawyer or former judge. The chairman
of the three arbitrators shall have experience arbitrating disputes in the
pharmaceutical industry.

 

  13.5.

Any arbitration that would otherwise be conducted pursuant to this Section 13
that relates to the subject matter of any arbitration

 

- 13 -



--------------------------------------------------------------------------------

  conducted pursuant to Section 10.15 of the SPA shall be combined into a single
arbitration before the same panel of three arbitrators, conducted in accordance
with Section 10.15 of the SPA.

 

  13.6. Each of the Asset Buyer and the Seller hereby irrevocably waives all
rights to trial by jury in any Dispute.

 

  13.7. The place of the arbitration shall be London, England.

 

14. Miscellaneous

 

  14.1. Unless the context explicitly dictates otherwise, all references herein
to “patents” and/or “patent applications” herein shall be deemed to include any
disclosures, continuations, continuations-in-part, divisionals, provisionals,
PCT applications, reissuances, revisions, substitutions, conversions, renewals,
extensions, prolongations, and re-examinations thereof, any technology and
inventions covered thereby, and any corresponding international, regional and
national applications.

 

  14.2. From time to time after the date hereof and prior to the Closing, the
Parties may modify and/or replace any of Annexes C, D or E hereto, which
modified or replaced Annexes shall automatically constitute part of this
Agreement.

 

  14.3. Nothing in this Agreement or in the Divestiture Agreements shall
derogate from BTG’s rights under the Technology Transfer Agreement effective
February 1, 1998, pursuant to which BTG acquired Savient’s process for the
manufacture of sodium hyaluronate (“HA”), as described and claimed in U.S.
Patent No. 4,780,414, and the related patent applications, patents, trademarks
and domain names listed in Annex “I”. Savient and its employees shall provide
BTG, without compensation, with the necessary authorizations, powers of attorney
and other documents and assistance reasonably requested by BTG from time to time
to record the assignment of said intellectual property rights from Savient to
BTG.

 

  14.4. This Agreement constitutes the entire agreement between Savient and BTG
with respect to the subject matter hereof, and supersedes any prior agreements
or understandings between Savient and BTG with respect to such matters.

 

  14.5. Each Party agrees to execute, acknowledge and deliver such further
documents and instruments and do any other acts, from time to time, as may be
reasonably necessary, to effectuate the purposes of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

  14.6. Neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party hereto, except that either Party may assign its rights hereunder
to any entity that acquires all or substantially all of such Party’s business or
assets (provided that no such assignment shall relieve the assigning Party of
its obligations hereunder, and the assigning Party shall remain primarily liable
for such obligations). Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

  14.7. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one Business Day after it is sent by overnight delivery via a
reputable national courier service, in each case to the intended recipient as
set forth below:

If to Savient:

Savient Pharmaceuticals Inc.

One Tower Center, l4th Floor

East Brunswick, New Jersey 08816, USA

Telecopy: +1-732-418-9065

Attention: Philip K. Yachmetz, Esq.

If to BTG:

Bio-Technology General (Israel) Ltd.

Kiryat Weizmann

Building 17

Rehovot 76326, Israel

Telecopy: +972-8-9409041

Attention: Dr. Dov Kanner

A “Business Day” shall be any day other than (i) a Saturday or Sunday or (ii) a
day on which banking institutions located in New York, New York, United States
of America or in Israel are permitted or required by law, executive order or
governmental decree to remain closed.

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy,

 

- 15 -



--------------------------------------------------------------------------------

telex, ordinary mail, or electronic mail), but no such notice, request, demand,
claim or other communication shall be deemed to have been duly given unless and
until it actually is received by the Party for whom it is intended. Any Party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.

 

  14.8. Savient and BTG may mutually amend or waive any provision of this
Agreement at any time. No amendment or waiver of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both of the
Parties.

 

  14.9. Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the body making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified.

 

  14.10. Except as otherwise specifically provided to the contrary in this
Agreement, each of the Parties shall bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.

 

  14.11. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original; but such counterparts shall together
constitute but one and the same instrument.

[Intentionally Left Blank]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have set their signatures as of the date
first mentioned above.

 

/s/ Christopher Clement

SAVIENT PHARMACEUTICLAS, INC. By: Christopher Clement Title: President and Chief
Executive Officer

 

/s/ Philip K. Yachmetz

BIO-TECHNOLOGY GENERAL (ISRAEL) LTD. By: Philip K. Yachmetz Title: Director

List of Annexes:

 

Annex “A”    OCS letter Annex “B”    Puricase Patents Annex “C”    Development
and Regulatory Work—Puricase Annex “D”    Term Sheet for Manufacture of Puricase
Annex “E”    Term Sheet for Technology Transfer Annex “F”    Expert Procedures
Annex “G”    BTG-271 Patents Annex “H”    List of osmB promoter patents/patent
applications Annex “I”    List of HA Patents, Trademarks and Domain Names



--------------------------------------------------------------------------------

Annex A

OCS letter



--------------------------------------------------------------------------------

LOGO [g205641dsp123.jpg]   One Tower Center  

Fourteenth Floor

 

East Brunswick, NJ 08816

 

Telephone: 732-418-9300

 

Facsimile: 732-418-9065

www.savientpharma.com

July 15, 2003

Mr. Avi Feldman, Esq.

General Counsel to the

Office of the Chief Scientist

Ministry of Industry, Trade and Labor

4 Mevo Hamatmid Street

Jerusalem 91021

Dear Mr. Feldman,

 

Re: Bio-Technology General (Israel) Ltd. (“BTG Israel”)

We have been informed of the meeting that took place in Jerusalem on June 15,
2003 with the participation of representatives of the Chief Scientist (the “CS”)
and BTG Israel.

We understand that during the course of the meeting, the parties resolved
certain issues that arose in relation to CS-approved R & D programs at BTG
Israel (the “Approved Programs”) as follows:

 

1. BTG Israel will have title to all future Approved Programs, relating to new
projects.

 

2. BTG Israel will have an exclusive irrevocable and perpetual right from us to
conduct R&D with technology developed in the course of Approved Programs which
are completed or ongoing, excluding clinical trials that BTG Israel is not in a
position to monitor from Israel; and

 

3. Except as otherwise approved by the CS, BTG Israel will have an exclusive
right from us to manufacture in Israel products developed through Approved
Programs.

We understand that the CS will not unreasonably withhold its consent to the
conduct of such R&D activities outside of Israel if BTG Israel is finable to
carry out such activities, or the manufacture of such products outside of
Israel, if commercially unfeasible or if BTG Israel is unable to carry out such
activities.

We also understand it was agreed that upon receipt of our agreement to the
foregoing, funds withheld by the CSO upon the 2002 audit as well as funds that
would otherwise have been payable in 2002 (if properly spent and reported) will
be immediately released to BTG Israel.



--------------------------------------------------------------------------------

On the basis of such understandings, and without waiving any rights that we may
have from time to time under the Law for the Encouragement of Research and
Development in Industry, we hereby confirm our agreement to the understandings
set out above.

Respectfully yours,

/s/ Sim Fass

Savient Pharmaceuticals, Inc.

By: Sim Fass

Title: Chairman & CEO

 

cc: Mr. Amos Efrati

   Mr. Shaul Freilich

   Deputies to the Chief Scientist

Y. Baratz

D. Kanner

R. Shaw



--------------------------------------------------------------------------------

Annex B

Puricase Patents

 

1. New Applications

1.1. Puricase

 

File Reference    Country    Status    Appln No    Appln Date    Title
557-PRO-US    USA    Pending    60/670573    11 April, 2005    Variant Forms of
Urate Oxidase and Use Thereof 650-PRO-US    USA    Pending    60/670541   
11 April, 2005    A Variant Form of Urate Oxidase

 

  1.2. Protein Purification

 

File Reference    Country    Status    Appln No    Appln Date    Title
541-PRO-US    USA    Pending    60/670520    11 April, 2005    Purification of
Proteins with Cationic Surfacant



--------------------------------------------------------------------------------

Annex C

Development and Regulatory Work

Puricase

The following outline summarizes the key elements of ongoing development work
and regulatory services relating to Puricase which will be required from BTG as
from the Closing, certain elements of which are required under agreement with
the OCS. This outline will form the basis of a detailed work plan covering these
activities, which will be concluded prior to the Closing. It is anticipated that
the detailed work plan when completed, will include a specific list of
deliverables and a timetable for performance and delivery.

While every effort has been utilized to make this outline as comprehensive as
possible, certain activities shown here may need to be expanded to include
normal and customary related activities.

 

1. Project Timeline

Puricase is currently completing Phase 2 clinical testing and Savient expects to
initiate Phase .3 testing in late 2005. Assuming FDA agreement with the proposed
clinical plan and a successful clinical trial, the Puricase Biologics License
Application (“BLA”) filing is expected to take place in Q1 2007. Services to be
provided by BTG (with the exception of certain ongoing stability studies) are to
be planned for completion by 1 Jan 07.

 

2. Scope of Work

 

  2.1. R& D Services

The R & D services to be provided involve completion of needed elements in the
Chemistry/Manufacturing/Controls (CMC) section of the Puricase BLA. These
elements are listed in Table 1, along with an indication of which tasks will be
performed for Phase 3 and which tasks will be completed by BLA filing.

 

  2.2. Regulatory Services

The Regulatory services involve elements needed to complete the relevant
sections of the BLA as well as other documentation, and appropriate support for
the various filings. This includes, but is not limited to:

 

  2.2.1. preparation of the CMC update for the Phase 3 FDA package including a
Rehovot-Beer Tuvia bridging document;

 

  2.2.2. development and preparation of the requisite assays;

 

  2.2.3. analytical method validation;



--------------------------------------------------------------------------------

  2.2.4. preparation of process validation documents;

 

  2.2.5. annual report preparation (CMC, stability, process updates);

 

  2.2.6. preparation of the CMC chapter of the BLA (process, methods,
validations, specifications);

 

  2.2.7. participation in meetings and calls with Savient (e.g. preparation for
the end of Phase 2 [EOP21 meeting);

 

  2.2.8. participation in meetings with regulatory authorities (e.g. the EOP2
meeting); and

 

  2.2.9. support for any and all regulatory activities required for worldwide
registrations.

 

  2.3. Reporting - BTG shall provide Savient with the necessary development
reports to support the methods, specifications and in-process controls that are
chosen, in a form acceptable o FDA inspectors and reviewers.

 

3. Financial provisions

 

  3.1. Services will be provided at (i) 115% of BTG-’s fully loaded cost
including only the proportional share of overhead related to this project, as
compared to maximum facility utilization, and not including raw Materials or
equipment and (ii) 103% of the out-of-pocket cost to BTG of purchasing raw
materials for manufacturing Product and equipment used primarily or exclusively
to provide the ongoing development work and regulatory services contemplated by
this Annex C.

 

  3.2. Reporting and audit rights

 

  3.3. Payment terms

 

4. Miscellaneous Terms

 

  4.1. Services will be carried out in a professional and workmanlike manner.

 

  4.2. Ownership of results and in any inventions to vest in Savient

 

  4.3. Patents to be filed and maintained by Savient

 

  4.4. Indemnification of BTG from and against any claims in relation to
Savient’s use of the results/inventions

 

  4.5. Confidentiality

 

  4.6. No assignment of rights or obligations other than to a party acquiring
rights in the Product.



--------------------------------------------------------------------------------

Annex D

Term Sheet

Manufacturing Services

The following outline summarizes the key elements of manufacturing services that
will be required from BTG as contract manufacturer with respect to the
manufacturing Puricase (the “Product”), as required from BTG as from the
Closing. This outline will form the basis of a detailed work plan covering these
activities, which will be concluded prior to the Closing. It is anticipated that
the detailed work plan when completed, will include a specific list of
deliverables and a timetable for performance and delivery.

While every effort has been utilized to make this outline as comprehensive as
possible, certain activities shown here may need to be expanded to include
normal and customary related activities.

BTG has to date performed all Product manufacture at its Kiryat Weizmann
facility. For Phase 3 material, the new Biologics GMP-compliant Beer Tuvia
facility will be used. BTG will transfer the production process to Beer Tuvia
and validate the process by producing three Product batches which will serve as
clinical supply and, if Product stability and timing of BLA approval permit, as
initial commercial launch material. Filling (vialling) of finished Product will
take place at Dr. Madaus, EITG’s contract filling facility.

These terms and conditions shall be binding upon the Parties, unless and until
superseded by a definitive Manufacturing Services Agreement and/or a detailed
work plan:

General Obligations of BTG

 

A. Transfer of production to Beer Tuvia and manufacture of one batch of Product
in Beer Tuvia (by Sep 05), to be finished into a Phase 3 clinical lot of Product
at Madaus (Sep 05);

 

B. Completion of process validation by production of two additional batches (H1
06);

 

C. Filling of two additional lots in order to complete production validation (H2
06).

 

D. BTG and Savient will work together in good faith to prepare prior to Closing
a definitive Manufacturing Services Agreement memorializing the terms and
conditions of this Annex D with respect to the Phase 3 and initial commercial
supply of the Product and related activities. In addition, BTG and Savient will
negotiate in good faith prior to the Closing with the goal of reaching a
long-term exclusive supply agreement for Product on commercially competitive
terms, provided that any such agreement would permit the technology transfer, as
outlined in Annex E, and qualification of an alternative supplier chosen by
Savient.



--------------------------------------------------------------------------------

E. In the event that no such long-term exclusive supply agreement is reached
between-BTG and Savient prior to the Closing, (i) BTG shall remain available as
commercial scale manufacturer of Product until successor manufacturer is
selected, technology transfer, as outlined in Annex E, has been successfully
completed and successor manufacturer has been qualified and validated; and
thereafter BTG shall remain available as a “back-up” supplier of Product upon
reasonable notice and other terms and conditions and (ii) BTG and Savient will
use commercially reasonable efforts to complete the technology transfer as
outlined on Annex E within 36 months of its commencement, upon which completion
of such technology transfer BTG’s obligation to supply Product will termination;
provided, however, that if such technology transfer will not or cannot
reasonably be successfully completed within such 36-month period, BTG and
Savient will enter into good faith discussions to determine an alternative
arrangement for continued supply of Product on reasonable terms to be mutually
agreed.

 

1. Clinical Grade Peguricase for Phase 3 clinical trials

 

  1.1. BTG to set up capabilities for manufacturing in Be’er Tuvia

 

  1.1.1. Product specifications

 

  1.1.2. production capacity and quantities to be produced

 

  1.1.3. cost of setting up production facilities

 

  1.1.4. timetable for setting up production facilities

 

  1.1.5. cost of FDA inspections

 

  1.2. Savient to acquire all Product so manufactured.

 

  1.2.1. Placement of orders

 

  1.2.2. Delivery terms - The risk of loss will pass to Savient upon delivery of
Product and confirmation that it meets the specifications.

 

  1.2.3. Price – (1) 115% of BTG’s fully loaded cost including only the
proportional share of overhead related to this project, as compared to maximum
facility utilization, and not including raw materials or equipment and (ii) 103%
of the out-of-pocket cost to BTG of purchasing raw materials for manufacturing
Product and equipment used primarily or exclusively to manufacture Product.

 

  1.2.4. Reporting and audit rights

 

  1.2.5. Payment terms

 

2. Supply of Commercial Quantities

 

  2.1.

Lead time - Savient will advise BTG if and when it requires



--------------------------------------------------------------------------------

  commercial quantities of the Product, at least 12 months in advance.

 

  2.2. BTG to set up capabilities for manufacturing in Be’er Tuvia

 

  2.2.1. Product specifications

 

  2.2.2. capacity and quantities to be produced

 

  2.2.3. cost of setting up production facilities

 

  2.2.4. timetable for setting up production facilities and validation:

 

  2.2.5. cost of FDA inspections

 

  2.3. Purchase of Product

 

  2.3.1. Minimum orders over ..X years

 

  2.3.2. Placement of orders

 

  2.3.3. Price — (i) 115% of BTG’s fully loaded cost including only the
proportional share of overhead related to this project, as compared to maximum
facility utilization, and not including raw materials or equipment and (ii) 103%
of the out-of-pocket cost to BTG of purchasing raw materials for manufacturing
Product and equipment used primarily or exclusively to manufacture Product.

 

  2.3.4. Reporting and audit rights

 

  2.3.5. Delivery terms

 

  2.3.6. Payment terms

 

3. General Provisions

 

  3.1. Grant of license by Savient to BTG to utilize the Technology required to
manufacture the Product, solely for such purpose.

 

  3.2. BTG to set up the production line and manufacture Product in compliance
with Good Manufacturing Practices (“GMPs”) and other applicable regulatory
requirements. The production line and facility requirements will be subject to a
technical annex to the agreement that will detail the requirements for the
establishment of the production line and operational and performance criteria,
without limitation.

 

  3.3. If BTG terminates on or prior to December 31, 2005 the employment of any
of the 12 employees of BTG who were employed by BIG on a temporary basis as of
March 21, 2005 for the purposes of assisting with activities related to the
product transfer to BTG’s Be’er Tuvia facility including the transfer and
manufacture of Product, and any such employee is entitled to any severance
payment pursuant to Israel law as a result of such termination, then Savient
shall reimburse BTG for the actual amount of such severance payment (without,
for the avoidance of doubt, increasing such payment by 15% pursuant to
Section 1.2.3 above).



--------------------------------------------------------------------------------

  3.4. In the event of failed batches manufactured strictly in adherence with
the specifications of the manufacturing process, the cost of batch failures will
be borne equally between Savient and BTG based on the actual labor and raw
materials cost with no mark-up or increase in such costs pursuant to
Section 1.2.3; provided however that any batch failure that results from
negligence or misconduct by BTG will be borne solely by BTG.

 

  3.5. BTG to obtain and maintain all permits, approvals and licenses required
to manufacture the Product

 

  3.6. The definitive Manufacturing Agreement or work plan shall include agreed
upon success criteria for all manufacturing lots, including those for
consistency and stability testing and validation criteria for aseptic filling
processes which shall be designed to meet all required worldwide regulatory
requirements.

 

  3.7. Savient shall be entitled, but not obliged, to receive and to test
samples of the Product.

 

  3.8. BTG shall keep true and complete records on all production and shipment
of Product in sufficient detail to enable Savient to determine the quantity of
Product produced and the disposition of such Product, and shall grant Savient
access during normal business hours following prior written notice.

 

  3.9. BTG shall prepare a batch file for each batch of Product demonstrating
compliance with the Specifications and provide same to Savient. BTG will retain
copies for its records.

 

  3.10. BIG shall perform all analytical activities required by the Technology
or as may be requested by Savient from time to time.

 

  3.11. BTG shall store representative samples of Product for the minimum legal
period provided by applicable laws or as reasonably requested by Savient.

 

  3.12. BTG shall inform Savient in writing of any significant modification in
the manufacturing process.

 

  3.13. BTG shall permit Savient to inspect the production line and to verify
the method and quality of production and the relative documentation.

 

  3.14. Risk of loss will pass to Savient upon delivery of Product and
confirmation that it meets the Specifications. Savient shall analyze or have
Product analyzed within 30 days of delivery. Any Product not meeting the
Specifications shall be destroyed and replaced by BTG at its sole cost and
expense. In the event that BTG disputes Savient’s evaluation of non-compliance,
the disputed Products will be analyzed by an independent laboratory chosen by
mutual consent. If the laboratory confirms non-compliance with the
Specifications, BTG shall reimburse Savient for the expense of the analysis and
associated expenses.



--------------------------------------------------------------------------------

  3.15. Packaging and labeling of commercial Product shall be carried out in
accordance with Savient’s instructions and applicable laws.

 

  3.16. BTG shall be responsible for obtaining any export license required under
applicable laws.

 

  3.17. Insurance requirements in respect of both parties.

 

  3.18. Term

 

  3.19. Termination for breach and effect of termination

 

  3.20. Breach by BTG failure to meet the timetable during various
phases/failure to produce Product meeting the Specifications/ any other material
breach—Savient shall have the right to direct BTG to (i) stop production of
Product; (ii) discontinue the use of the Technology.

 

  3.21. No Assignment—None of the rights, duties or obligations hereunder shall
be assignable, except that Savient may assign the same to any party acquiring
rights to the Product.

 

  3.22. Governing law

 

  3.23. Arbitration

 

  3.24. Should BTG be unwilling or unable to supply at any time:

 

  3.24.1. BTG shall collaborate with Savient in requesting the OCS for
permission to manufacture through a third party;

 

  3.24.2. BTG shall assist Savient in transferring the technology as per the
provisions of Exhibit E of the Residual Rights Agreement.



--------------------------------------------------------------------------------

Annex E

Term Sheet

Technology Transfer

The following outline summarizes the key elements of the technology transfer
relating to Puricase which may be required from BTG, after the Closing. This
outline will form the basis of a detailed work plan covering these activities,
which will be concluded prior to the Closing. It is anticipated that the
detailed work plan when completed, will include a specific list of deliverables
and a timetable for performance and delivery.

While every effort has been utilized to make this outline as comprehensive as
possible, certain activities shown here may need to be expanded to include
normal and customary related activities.

These terms and conditions shall be binding upon the Parties, unless and until
superseded by a definitive Technology Transfer Agreement and/or a detailed work
plan:

 

1. Scope of Work

 

  1.1. Detailed Description

 

  1.2. List of deliverables

 

  1.3. Timetable for performance and delivery

 

2. Financial Provisions

Services will be rendered at the rate of $ 400 per 8 hours man day, pro rata per
partial day. payment terms

 

3. General Provisions

 

  3.1. Services shall be carried out by BTG in a professional and workmanlike
manner.

 

  3.2. Technical assistance to be provided in an advisory capacity.

 

  3.3. Indemnification of BTG from and against any claims in relation to
Savient’s use of the Technology.



--------------------------------------------------------------------------------

ANNEX F

Expert Procedures

Pursuant to Sections 2.5 and 6.2 of the Residual Rights Agreement:

 

1. Either Party may serve on the other Party notice (a “Referral Notice”) that
it wishes to refer to a single expert (the “Expert”) any dispute relating to the
royalties due and payable by BTG to Savient and any other terms and conditions
of the License Agreement or the CPC License Agreement.

 

2. The Expert shall be an independent and impartial person residing in the US or
Israel, having significant experience in the pharmaceutical industry, who shall
be agreed upon by the Parties or, and in the absence of such agreement between
the Parties, within 30 (thirty) days of the service of a Referral Notice, be
appointed by the London Court of International Arbitration.

 

3. Thirty (30) days after the appointment of the Expert pursuant to Paragraph 2,
both Parties shall provide the Expert with any information that the Expert may
request in relation to the subject matter, with a copy to the other Party.

 

4. There shall be no hearing except that the Expert may call for a one day
hearing if such Expert considers the same to be desirable and appropriate. The
Expert shall issue his/her reasoned decision in writing to the Parties within 30
days alter review of all evidence deemed necessary by him/her has been
completed.

 

5. The seat of the dispute resolution shall be the normal place of business or
residence of the Expert.

 

6. The language of the dispute resolution shall be English.

 

7. The Expert shall not have power to alter, amend or add to the provisions of
the Agreement.

 

8. The Expert shall have the power to request copies of any documents in the
possession and/or control of the Parties which may be relevant to the dispute.
The Parties shall forthwith provide to the Expert and the other Parties copies
of any documents so requested by the Expert.

 

9. The Expert shall decide the dispute as an expert and not as an arbitrator.
The Expert shall decide which party or parties shall bear the costs involved for
the Expert procedure and in what proportion.

 

10. The decision of the Expert shall be final and binding upon all of the
Parties except in the case of manifest error. The Parties hereby exclude any
rights of application or appeal to any court, and in particular in connection
with any question of law arising in the course of these procedures.



--------------------------------------------------------------------------------

Annex G

BTG-271 Patents



--------------------------------------------------------------------------------

CONFIDENTIAL

BTG 271 Patent Applications

 

Docket ID

   File Ref.    Country   Status    Substatus    Appl. No    Appl. Date   
Expiry    Applicant/
Patentees

368/CA

   368-A-WO-CA    Canada   Pending       2283474    4 March 1998    4 March 2018
   Savient

368/EP

   368-A-WO-EP    EPO   Pending       98908909.9    4 March 1998    4 March 2018
   Savient

368/11K

   368-A/HK    Hong Kong   Pending       00104775.3    4 March 1998    4 March
2018    BTG Corp.

368/IL

   368-A-WO-IL    Israel   Pending    Published    131655    4 March 1998    4
March 2018    Savient

368/US/4

   368-A-WO-US    USA   Pending       09/390225    3 September 1999    4 March
2018    Savient

456/AU

   456-1-PCT-AU    Australia   Pending       2002246737    31 December 2001   
31 December 2021    Savient

456/AU/2

   456-ABC-PCT-AU    Australia   Pending       2002246738    31 December 2001   
31 December 2021    Savient

456/BR

   456-1-PCT-BR    Brazil   Pending    Published    P10116763-4    31 December
2001    31 December 2021    Savient

456/BR/2

   456-ABC-PCT-BR    Brazil   Pending          31 December 2001    31 December
2021    Savient

456/CA

   456-1-PCT-CA    Canada   Pending       2433227    31 December 2001    31
December 2021    Savient

456/CA/2

   456-ABC-PCT-CA    Canada   Pending       2433225    31 December 2001    31
December 2021    Savient

456/CN

   456-1-PCT-CN    China   Pending       011322885.2    31 December 2001    31
December 2021    Savient

456/CN/2

   456-ABC-PCT-CN    China   Pending       01822884.4    31 December 2001    31
December 2021    Savient

456/CZ

   456-1-PCT-CZ    Czech Republic   Pending       PV2003-1983    31 December
2001    31 December 2021    Savient

456/CZ/2

   456-ABC-PCT-CZ    Czech Republic   Pending       PV2003-1982    31 December
2001    31 December 21321    Savient

456/EP

   456-1-PCT-EPO    EPO   Pending    Published    01994329.9    31 December 2001
   31 December 2021    BTG Corp.

456/EP/2

   456-ABC-PCT-EPO    EPO   Pending    Published    01994330.7    31 December
2001    31 December 2021    BIG Corp.

456/HK

   456-1-PCT-HK    Hong Kong   Pending    Published    04102871.6    31 December
2001    31 December 2021    Savient

456/HK/2

   456-ABC-PCT-HK    Hong Kong   Pending          31 December 2001    31
December 2021    Savient

456/HU

   456-1-PCT-HU    Hungary   Pending       P 04 0775    31 December 2001    31
December 2021    Savient

455/HU/2

   456-ABC-PCT-HU    Hungary   Pending          31 December 2001    31 December
2021    Savient

456/IL

   456-1-PCT-IL    Israel   Pending       156690    31 December 2001    31
December 2021    Savient

456/IL/2

   456-ABC-PGT-IL    Israel   Pending       156689    31 December 2001    31
December 2021    Savient

456/IN

   456-1-PCT-IN    India   Pending       01172/DELNP/2003    31 December 2001   
31 December 2015    Savient

455/IN/2

   456-ABC-PCT-IN    India   Pending       01171/DELNP12003    31 December 2001
   31 December 2015    Savient

456/JP

   456-1-PCT-JP    Japan   Pending       2002-559551    31 December 2001    31
December 2021    Savient

456/JP/2

   456-ABC-PCT-JP    Japan   Pending       2002-555211    31 December 2001    31
December 2021    Savient

456/KR

   456-1-PCT-KR    Korea (South)   Pending       10-2003-7008885    31 December
2001    31 December 2021    Savient

456/KR/2

   456-ABC-PCT-KR    Korea (South)   Pending       10-20037008890    31 December
2001    31 December 2021    Savient

456/MX

   456-1-PCT-MX    Mexico   Pending       PA/A/2003005944    31 December 2001   
31 December 2021    Savient

456/MX/2

   456-ABC-PCT-MX    Mexico   Pending       PA/A/2003/005945    31 December 2001
   31 December 2021    Savient

456/NZ

   456-1-PCT-NZ    New Zealand   Pending       527173    31 December 2001    31
December 2021    Savient

456/NZ/2

   456-ABC-PCT-NZ    New Zealand   Pending       527150    31 December 2001   
31 December 2021    Savient

456/PL

   456-1-PCT-PL    Poland   Pending       P-365758    31 December 2001    31
December 2021    Savient

 

647/IP/BTG 271 Patent Applications    1    8 March, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Docket ID

   File Ref.    Country   Status    Substatus    Appl. No    Appl. Date   
Expiry    Applicant/
Patentees

456/PL/2

   456-ABC-PCT-PL    Poland   Pending       P-366223    31 December 2001   
31 December 2021    Savient

456/RU

   456-1-PCT-RU    Russian Federation   Pending       2003123100    31 December
2001    31 December 2021    Savient

456/RU/2

   456-ABC-PCT-RU    Russian Federation   Pending       2003123101    31
December 2001    31 December 2021    Savient

456/SG

   456-1-PCT-SG    Singapore   Pending       200303552-4    31 December 2001   
31 December 2021    Savient

456/SG/2

   456-ABC-PCT-SG    Singapore   Pending       200303539-1    31 December 2001
   31 December 2021    Savient

456/US/3

   456-A-US    USA   Pending    Published    10/032037    31 December 2001    31
December 2021    BTG Corp.

456/US/4

   456-1-US    USA   Pending    Published    10/029926    31 December 2001    31
December 2021    Savient

456/US/5

   456-S-US    USA   Pending    Published    10/029988    31 December 2001    31
December 2021    Savient

456/US/6

   456-C-US    USA   Pending    Published    10/032423    31 December 2001    31
December 2021    BTG Corp.

456/US17

   456-0-US    USA   Pending       10/189258    1 July 2002    31 December 2021
   Savient

456/ZA

   456-1-PCT-Z4    South Africa   Pending       2003/5337    31 December 2001   
31 December 2021    Savient

456/ZA/2

   456-ABC—PCT-7A    South Africa   Pending       2003/5336    31 December 2001
   31 December 2021    Savient

524/AU

   524-PCT-AU    Australia   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/BR

   524-PCT-BR    Brazil   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/CA

   524-PCT-CA    Canada   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/CN

   524-PCT-CN    China   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/EP

   524-PCT-EP    EPO   Pending    Nat. Phase       30 June 2003    30 June 2023
   Savient

524/IL

   524-PCT-IL    Israel   Pending    Nat. Phase    156063    30 June 2003    30
June 2023    Savient

524/IN

   524-PCT-IN    India   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/JP

   524-PCT-JP    Japan   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/KR

   524-PCT-KR    Korea (South)   Pending    Nat. Phase       30 June 2003    30
June 2023    Savient

524/MX

   524-PCT-MX    Mexico   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/NZ

   524-PCT-NZ    New Zealand   Pending    Nat. Phase       30 June 2003    30
June 2023    Savient

524/PL

   524-PCT-PL    Poland   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/RU

   524-PCT-RU    Russian Federation   Pending    Nat. Phase       30 June 2003
   30 June 2023    Savient

524/SG

   524-PCT-SG    Singapore   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

524/US/3

   524-A-US    USA   Pending    Published    10/611588    30 June 2003    30
June 2023    Savient

524/ZA

   524-PCT-ZA    South Africa   Pending    Nat. Phase       30 June 2003    30
June 2023    Savient

573/AU

   573-PCT-AU    Australia   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/BR

   573-PCT-BR    Brazil   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/CA

   573-PCT-CA    Canada   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/CN

   573-PCT-CN    China   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/EP

   573-PCT-EP    EPO   Pending    Nat. Phase       30 June 2003    30 June 2023
   Savient

573/IL

   573-PCT-IL    Israel   Pending    Nat. Phase    166062    30 June 2003    30
June 2023    Savient

 

647/IP/BTG 271 Patent Applications    2    8 March, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Docket ID

   File Ref.    Country   Status    Substatus    Appl. No    Appl. Date   
Expiry    Applicant/
Patentees

573/IN

   573-PCT-IN    India   Pending    Nat. Phase       30 June 2003   
30 June 2023    Savient

573/JP

   573-PCT-JP    Japan   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/KR

   573-PCT-KR    Korea (South)   Pending    Nat. Phase       30 June 2003    30
June 2023    Savient

573/MX

   573-PCT-MX    Mexico   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/NZ

   573-PCT-NZ    New Zealand   Pending    Nat. Phase       30 June 2003    30
June 2023    Savient

573/PL

   573-PCT-PL    Poland   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/RU

   573-PCT-RU    Russian Federation   Pending    Nat. Phase       30 June 2003
   3D June 2023    Savient

573/SG

   573-PCT-SG    Singapore   Pending    Nat. Phase       30 June 2003    30 June
2023    Savient

573/US/3

   573-A-US    USA:   Pending    Published    10/610843    30 June 2003    30
June 2023    Savient

573/ZA

   573-PCT-21A    South Africa   Pending    Nat. Phase       30 June 2003    30
June 2023    Savient

604/PCT

   604-PCT    PCT   Pending    Published    PCT/US04/021002    30 June 2004   
30 June 2008    Savient

604/US/3

   604-A-US    USA   Pending       10/880922    30 June 2004    30 June 2024   
Savient

606/PCT

   606-PCT    PCT   Pending    Published    PCT/US041021099    30 June 2004   
   Savient

606/US/3

   606-A-US    USA   Pending       10/881405    30 June 2004    30 June 2024   
Savient

604/US/4

   604-B-US    USA   Pending          27 June,2005       Savient

 

647/IP/BTG 271 Patent Applications    3    8 March, 2005



--------------------------------------------------------------------------------

Annex H

osmB promoter patents/patent application

 

Docket ID

  File Ref   Country   Annuity
Due   Status   Applic. No   Appl. Date   Grant
No.   Grant Date   Expiry   Application/
Patentees

191/EP

  191-WO-EP   EPO   22-2006- March   Pending   95914162.3   22-1995-


March

      22-2015-March   Savient

191/IL

  191-IL   Israel     Pending   113031   19-1995-


March

        Savient

191/IN/2

  191-Z/IN   India     Pending   960/Del/99   12-1999-


July

        Savient

191/JP

  191-WO-JP   Japan     Pending   7-524813   22-1995-


March

        Savient

191/US/2

  191-A-US   USA   28-2007-Febrauary   Granted   08/897043   18-1997-


July

  5945304   31-1999-August   22-2014-March   Savient

191-ZA

  191-/ZA   South Africa   13-2006-


March

  Granted   95/2056   13-1995-March   95-2056   28-1996-February   13-2015-March
  Savient



--------------------------------------------------------------------------------

Annex I

List of HA Patents, Trademarks and Domain Names

 

1. Patents

Refer to attached list

 

2. Design Right Registrations

 

  2.1. US: Des. 403064 - Filed June 28, 1995, Granted December 22, 1998,
Expiration date December 22, 2012.

 

  2.2. Israel: Design 23832 - Filed January 22, 1995, Granted June 20, 1995;
Expiration date January 22, 2010.

 

3. Trademarks

Refer to attached list

 

4. Domain Names

 

Name

   Domain

biolon

   .info

biolon

   .co.il

biolon

   .us

biolon

   .com

euflexxa

   .com

nuflexa

   .com

nuflexxa

   .com



--------------------------------------------------------------------------------

CONFIDENTIAL

HA PATENTS

 

File Ref.

  Country   Status   Appl. No   Appl. Date   Grant No   Grant Date   Expiry  
Applicant/
Patentees

015-A/WO

  Australia   Granted   53599/86   16-Jan-1986   600888   17-Dec-1990  
16-Jan-2006   BTG Corp.

015-A-Z-WO-AU

  Australia   Granted   62319/90   16-Jan-1986   624023   28-Nov-1994  
16-Jan-2006   BTG Corp.

015-A/CA

  Canada   Granted   499795   17-Jan-1986   1336177   04-Jul-1995   04-Jul-2012
  BTG Corp.

015-A-WO-EP

  EPO   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992   16-Jan-2006
  BTG Corp.

015-A-WO-EP-AT

  Austria   Granted   86900929.0   16-Jan-1985   E72B35B   12-Oct-1992  
16-Jan-2006   BTG Corp.

015-A/WO-EP-BE

  Belgium   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A-WO-EP-CH

  Switzerland   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A-WO-EP-DE

  Germany   Granted   86900929.0   16-Jan-1985   3683969.8   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A/WO-EP-FR

  France   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A-WO-EP-IT

  Italy   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-AWO-EP-LU

  Luxembourg   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A/WO-EP-NL

  Netherlands   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A-WO-EP-SE

  Sweden   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015-A-WO-EP-GB

  United Kingdom   Granted   86900929.0   16-Jan-1985   211037   26-Feb-1992  
16-Jan-2006   BTG Corp.

015A/HK

  Hong Kong   Granted   86900929.0   16-Jan-1985   1174/1996   04-Jul-1996  
16-Jan-2006   BTG Corp.

015-A-IL

  Israel   Granted   77625   16-Jan-1985   77625   18-Jul-1991   16-Jan-2006  
BTGIL

015-A-Z/IL

  Israel   Granted   94791   16-Jan-1985   94791   11-Jun-1992   16-Jan-2006  
BTGIL

015-A-WO-JP

  Japan   Granted   61-500791   16-Jan-1985   2677553   25-Jul-1997  
16-Jan-2006   BTG Corp.

015-A-Y-WO-JP

  Japan   Granted   6-273821   16-Jan-1985   3081544   23-Jun-2000   16-Jan-2006
  BTG Corp.

015-A-Z-WO-JP

  Japan   Granted   6-141201   16-Jan-1985   2571908   24-Oct-1995   16-Jan-2006
  BTG Corp.

015-A/SG

  Singapore   Granted   9590363-9   16-Jan-1985   9590363-9   30-Sep-1995  
16-Jan-2006   BTG Corp.

015-/US

  USA   Granted   692692   16-Jan-1985   4784990   15-Nov-1988   15-Nov-2005  
BTG Corp.

015-A/US

  USA   Granted   815957   09-Jan-1986   4780414   25-Oct-1988   25-Oct-2005  
BTG Corp.

015-A/ZA

  South Africa   Granted   86/0366   17-Jan-1986   86/0366   24-Sep-1986  
17-Jan-2006   BTG Corp.

319-/IL

  Israel   Granted   23832   22-Jan-1995   23832   20-Jun-1995   22-Jan-2010  
BTG Corp.

319-/US

  USA   Granted   29/040830   28-Jan-1995   Des. 403064   22-Dec-1998  
22-Dec-2012   Savient

 

lpgp1/647/Intellectual Property/HA Patent Applications TM    28 February, 2005



--------------------------------------------------------------------------------

CONFIDENTIAL

HA TRADEMARKS

 

File Ref.

  Country   Trademark   Class   Reg. Owner   Appl. No.   Appl. Date   Reg. No.  
Reg. Date   Status

T2057-Israel

  Israel   ARTHREASE   5   BTGIL   144847   14-Dec-2000   144847   14-Dec-2000  
Registered

T2057-A-Israel

  Israel   ARTHREASE-
English and
Hebrew   10   BT   150544   05-Jul-2001   150544   03-Sep-2002   Registered

T2069-Israel

  Israel   Arthrease Logo   10   BT   159394   19-Sep-2002   159394  
14-Apr-2004   Registered

T2009-IL

  Israel   BIOHY   5   BT   77923   18-Oct-1990   77923   10-Mar-1994  
Registered

T2009-US

  USA   BIOHY   5   Savient   78532936   15-Dec-2004       Pending

T2010-/OAPI

  African Union
(AIPO)   BIOLON   5   BTG Corp.   85707   12-Apr-1996   36215   25-Feb-1997  
Registered

T2010-/DZ

  Algeria   BIOLON   5   BTG Corp.   960540   06-Apr-1996   50597   06-Apr-1996
  Registered

T2010-/AR

  Argentina   BIOLON   5   BTG Corp.   1923104   06-Jun-1994   1594955  
27-Mar-1998   Registered

T2010-EM

  Austria   BIOLON   5,
10   BTG Corp.   2432169   22-Oct-2001   2432169   21-May-2003   Registered

T2010-Benelux

  Benelux   BIOLON   5   BTG Corp.   777702   23-Mar-1992   509296   23-Mar-1992
  Registered

T2010-EM

  Benelux   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-/BO

  Bolivia   BIOLON   5   BTG Corp.   SM-93-2434   01-Oct-1993   58548-C  
24-May-1995   Registered

T2010-A-BO

  Bolivia   BIOLON   5   BTG Corp.   SM-1162-95   17-Mar-1995   69448-C  
13-Mar-2003   Registered

T2010-/BR

  Brazil   BIOLON     Savient   820926656   24-Jul-1998       Pending

T2010-/BG

  Bulgaria   BIOLON   5   BTG Corp.   31590   24-Jul-1995   28084   24-Jul-1995
  Registered

T2010-/KH

  Cambodia   BIOLON   5   BTG Corp.   7235   03-May-1996   7235   12-Jun-1996  
Registered

T2010-/CA

  Canada   BIOLON   5   BTG Corp.   726489   13-Apr-1993   TMA433098  
09-Sep-1994   Registered

T2010-/CL

  Child   BIOLON   5   BTG Corp.   251.326   31-Aug-1993   462254   06-Oct-1996
  Registered

T2010-/CO

  Colombia   BIOLON   5   BTG Corp.   94050424   03-Nov-1994   196624  
31-Jan-1987   Registered

T2010-/CR

  Costa Rica   BIOLON   5   BTG Corp.   91.98   16-Dec-1994   91.680  
13-Jun-1995   Registered

T2010-/CY

  Cyprus   BIOLON   5   BTG Corp.   46837   25-Nov-1998   46637   25-Nov-1996  
Registered

T2010-EM

  Cyprus   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-/CZ

  Czech Republic   BIOLON   5   BTG Corp.   101381   20-Jun-1995   212355  
28-Sep-1998   Registered

T2010-EM

  Czech Republic   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-/DK

  Denmark   BIOLON   5   BTG Corp.   02238/1992   24-Mar-1992   00171/94  
14-Jan-1994   Registered

T2010-EM

  Denmark   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-/DO

  Dominican Republic   BIOLON   11   BTG Corp.     01-Nov-1994   75847  
15-Jan-1995   Registered

T2010-/EC

  Ecuador   BIOLON   5   BTG Corp.   56.835   06-Jul-1995   268/97   12-Mar-1997
  Registered

T2010-/EG

  Egypt   BIOLON   5   BTG Corp.   96258   25-Jun-1995   96258   13-Oct-1998  
Registered

T2010-/SV

  El Salvador   BIOLON   5   BTG Corp.   4123-94   04-Nov-1994   2208.37  
22-Oct-1998   Registered

T2010-EM

  Estonia   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-EM

  European Union   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-/FI

  Finland   BIOLON   5   BTG Corp.   1541/92   27-Mar-1992   130038  
20-Jan-1994   Registered

T2010-EM

  Finland   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-France

  France   BIOLON   5   BTG Corp.   92411786   24-Mar-1992   92411768  
04-Sep-1992   Registered

T2010-EM

  France   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

 

lpgp1/647/Intellectual Property/HA Patent Applications TM    1    28 February,
2005



--------------------------------------------------------------------------------

CONFIDENTIAL

HA TRADEMARKS

 

File Ref.

  Country   Trademark   Class   Reg. Owner   Appl. No.   Appl. Date   Reg. No.  
Reg. Date   Status

T2010-Gaza

  Gaza   BIOLON   5   BTG Corp.   2962   18-May-1995   2962   19-Jun-1995  
Registered

T2010-DE

  Germany   BIOLON   5   BTG Corp.   B98 358/5 WZ   21-Apr-1993   2 105 144  
22-Oct-1998   Registered

T2010-EM

  Germany   BIOLON   5,10   BTG Corp.   2432159   22-Oct-2001   2432169  
21-May-2003   Registered   Germany   BIOLON   5   Pharma Stutn   P434855WZ  
25-Sep-1992   2025182   24-Nov-1992   Registered

T2010-EM

  Greece   BIOLON   5, 10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-A-Greece

  Greece   BIOLON   5, 10   BTG Corp.   747553   08-Mar-2002   147553  
17-Aug-2004   Registered

T2010-/GT

  Guatemala   BIOLON   5   BTG Corp.   95000215   22-May-1985   083194  
30-Oct-1996   Registered

T2010-/HT

  Haiti   BIOLON   5   BTG Corp.   280/101   07-Sep-1995   280/101   07-Sep-1995
  Registered

T2010-/HN

  Honduras   BIOLON   5   BTG Corp.   7625/94   18-Oct-1994   82.502  
07-Aug-1995   Registered

T2010-/HK

  Hong Kong   BIOLON   5   BTG Corp.   95 03898   01-Apr-1996   4516/1997  
18-Apr-1997   Registered

T2010-EM

  Hungary   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-ICELAND

  Iceland   BIOLON   5   BTG Corp.   761/1992   27-Mar-1992   761/1992  
29-Jul-1992   Registered

T2010-India

  India   BIOLON   5   BTG Corp.   615152   30-Dec-1993   615152   30-Dec-1993  
Registered

T2010-Indonesia

  Indonesia   BIOLON   5   BTGIL   D00 2004
01647 01660   23-Jan-2004       Pending

T2010-/IR

  Iran   BIOLON   5   BTG Corp.   7508196   07-Sep-1996   80448   07-Sep-1996  
Registered

T2010-/IE

  Ireland   BIOLON   5   BTG Corp.   95/0800   25-Jan-1995   186885  
25-Jan-1995   Registered

T2010-EM

  Ireland   BIOLON   5, 10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered   Ireland   BIOLON   10   Kestrel
(formerly
Inpharmed)   205725   07-Jan-1998   206725   07-Jan-1998   Registered

T2010-IL

  Israel   BIOLON   5   BTGIL   77924   08-Oct-1990   77924   10-Mar-1994  
Registered

T2010-A-IL

  Israel   BIOLON   10   BTGIL   139336   26-Jun-2000   139338   05-Feb-2002  
Registered

T2010-EM

  Italy   BIOLON   5, 10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered   Italy   BIOLON   5   S.I.F.I.SPA   1679 2002 RM  
25-Mar-2002       Pending

T2010-A-Italy

  Italy   BIOLON   5   BTG Corp.   2424 2002 MI   11-Mar-2002       Pending

T2010-/JM

  Jamaica   BIOLON   5   BTG Corp.   5/6031   14-Oct-1994   27657   14-Oct-1994
  Registered

T2010-/JP

  Japan   BIOLON   5   BTG Corp.   179472/1997   21-Nov-1997   4359587  
02-Apr-2000   Registered

T2010-EM

  Jersey   BIOLON   5,10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-JO

  Jordan   BIOLON   5   BTG Corp.   40967   04-Apr-1996   40967   04-Apr-1996  
Registered

T2010-/KR

  Korea (South)   BIOLON   5   BTG Corp.   13533/1998   28-May-1998   446232  
14-Apr-1999   Registered

T2010-/LA

  Laos   BIOLON   5   BTG Corp.   4584   05-Feb-1996   4278   15-May-1995  
Registered

T2010-EM

  Latvia   BIOLON   5, 10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-/LB

  Lebanon   BIOLON   5   BTG Corp.   16217   26-Jun-1995   69274   26-Jun-1998  
Registered

T2010-Liechtenstein

  Liechtenstein   BIOLON   5, 10   BTGIL   12811   20-Jan-2003   12811  
20-Jan-2003   Registered

T2010-EM

  Lithuania   BIOLON   5, 10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

T2010-EM

  Malta   BIOLON   5, 10   BTG Corp.   2432169   22-Oct-2001   2432169  
21-May-2003   Registered

 

lpgp1/647/Intellectual Property/HA Patent Applications TM    2    28 February,
2005



--------------------------------------------------------------------------------

CONFIDENTIAL

HA TRADEMARKS

 

File Ref.

   Country    Trademark    Class    Reg. Owner    Appl. No.    Appl. Date   
Reg. No.    Reg. Date    Status

T2010-/MX

   Mexico    BIOLON    5    BTG Corp.    192582    02-Mar-1994    497534   
19-Jul-1995    Registered

T2010-/MA

   Morocco    BIOLON    5    BTG Corp.    59409    12-Apr-1996    59409   
12-Apr-1996    Registered

T2010-BU

   Myanmar    BIOLON    5    BTG Corp.    2616    20-Jun-1995    2616 or 1996   
11-Jul-1996    Registered

T2010-/NI

   Nicaragua    BIOLON    5    BTG Corp.    96-00741    02-Mar-1995    28938   
04-Aug-1995    Registered

T2010-NO

   Norway    BIOLON    5    BTG Corp.    234176    24-Mar-1992    161914   
24-Mar-1994    Registered

T2010-/PA

   Panama    BIOLON    5    BTG Corp.    75147    07-Apr-1995    075147   
02-Aug-1996    Registered

T2010-/PE

   Peru    BIOLON    5    BTG Corp.    232107       005544    25-Feb-1994   
Registered

T2010-EM

   Poland    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432169
   21-May-2003    Registered

T2010-Portugal

   Portugal    BIOLON    5    BTG Corp.    281783    31-Mar-1992    281783   
16-Nov-1993    Registered

T2010-EM

   Portugal    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432169
   21-May-2003    Registered

T2010-Romania

   Romania    BIOLON    5    BTG Corp.    36419    15-Sep-1995    31132   
15-Sep-1995    Registered

T2010-Russia

   Russian
Federation    BIOLON    5, 10    BTGIL    2002720948    02-Oct-2002         
Pending

T2010-/SG

   Singapore    BIOLON    5    Savient    1144/95    10-Feb-1995    1144/95   
10-Feb-1995    Registered

T2010-/SK

   Slovakia    BIOLON    5    BTG Corp.    PO21720-95    20-Jun-1995    182122
   17-Sep-1998    Registered

T2010-EM

   Slovakia    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432169
   21-May-2003    Registered

T2010-EM

   Slovenia    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432169
   21-May-2003    Registered

T2010-/ZA

   South
Africa    BIOLON    5    BTG Corp.    95/00039    04-Jan-1995    95/00039   
12-Jan-1997    Registered

T2010-Spain

   Spain    BIOLON    5    BTG Corp.    1694642    06-Apr-1992    1694642   
06-Apr-1992    Registered

T2010-EM

   Spain    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432169   
21-May-2003    Registered

T2010-Sweden

   Sweden    BIOLON    5    BTG Corp.    92-2884    24-Mar-1992    248654   
30-Apr-1993    Registered

T2010-EM

   Sweden    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432189
   21-May-2003    Registered

T2010-/CH

   Switzerland    BIOLON    5    BTG Corp.    2608/1992.5    25-Mar-1992   
397.284    14-Dec-1992    Registered

T2010-/TH

   Thailand    BIOLON    5    BTG Corp.    306655    23-Apr-1996    Khor92629   
23-Apr-1996    Registered

T2010-/TT

   Trinidad &
Tobago    BIOLON    3    BTG Corp.    23125    13-Oct-1994    23125   
13-Oct-1997    Registered

T2010-/TN

   Tunisia    BIOLON    5    BTG Corp.    EE96.0509    25-Apr-1996    EE96.0509
   25-Apr-1996    Registered

T2010-Turkey

   Turkey    BIOLON    5    BTG Corp.    86 1666    06-Feb-1996    171989   
06-Feb-1998    Registered

T2010-/GB

   United
Kingdom    BIOLON    5    BTG Corp.    1532336    14-Apr-1993    1532336   
15-Jul-1994    Registered

T2010-EM

   United
Kingdom    BIOLON    5, 10    BTG Corp.    2432169    22-Oct-2001    2432169   
21-May-2003    Registered

T2010A/GB

   United
Kingdom    BIOLON    10    BTG Corp.    2152700    04-Dec-1997    2152700   
28-Aug-1998    Registered

T2010-/US

   USA    BIOLON    5    Savient    74/630840    08-Feb-1995    2235976   
30-Mar-1999    Registered

T2010-/VE

   Venezuela    BIOLON    5    BTG Corp.    15882-94    28-Nov-1994    P204815
   08-May-1998    Registered

T2010-/VN

   Vietnam    BIOLON    5    BTG Corp.    28087    09-Apr-1996    23650   
15-Jan-1997    Registered

T2010-West Bank

   West Bank    BIOLON    5    BTG Corp.    3443    20-May-1996    3443   
20-May-1995    Registered

T2065-IL

   Israel    BIOLON PRIME    10    BTGIL    153026    30-Oct-2001    153026   
04-Mar-2003    Registered

T2065-A-IL

   Israel    BIOLON PRIME    5    BTGIL    158014    01-Jul-2002    158014   
03-Feb-2004    Registered

T2030-/ZA

   South
Africa    BIOLONE    5    BTG Corp.    95/0706    22-Jan-1998    96/0708   
22-Jan-1996    Registered

 

lpgp1/647/Intellectual Property/HA Patent Applications TM    3    28 February,
2005



--------------------------------------------------------------------------------

CONFIDENTIAL

HA TRADEMARKS

 

File Ref.

  Country   Trademark   Class   Reg. Owner   Appl. No.   Appl. Date   Reg. No.  
Reg. Date   Status

T2124-EM

  Austria   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Benchor   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Cyprus   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Czech Republic   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004      
Pending

T2124-EM

  Denmark   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Estonia   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  European Union   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004      
Pending

T2124-EM

  Finland   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  France   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Germany   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Greece   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Hungary   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Ireland   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-IL

  Israel   EUFLEXXA   5, 10   BTGIL   174937   28-Sep-2004       Pending

T2124-EM

  Italy   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Jersey   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Latvia   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Lithuania   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Malta   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Poland   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Portugal   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Slovakia   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Slovakia   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Spain   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-EM

  Sweden   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004       Pending

T2124-TR

  Turkey   EUFLEXXA   5, 10   BTGIL   2004/44860   29-Dec-2004       Pending

T2124-EM

  United Kingdom   EUFLEXXA   5, 10   BTGIL   3919768   13-Jul-2004      
Pending

T2122-US

  USA   NUFLEXXA   5, 10   Savient   78416687   11-May-2004       Pending

T2123-Canada

  Canada   NUFLEXXA   5, 10   Savient   1224738   28-Jul-2004       Pending

T2123-US

  USA   NUFLEXXA   5, 10   Savient   78416699   11-May-2004       Pending

T2008-IL

  Israel   OPHTHA   5, 10   BTGIL   76640   08-Jun-1990   76640   10-Mar-1994  
Registered

T2071-IL

  Israel   PRIME   5, 10   BTGIL   163725   14-Apr-2003       Pending

T2070-Israel

  Israel   PURE RELIEF   5, 10   BTGIL   161041   09-Dec-2002   161041  
03-Feb-2004   Registered

T2017-IL

  Israel   WING YOUR WAY
TO THE FUTURE   5, 10   BTGIL   96646   23-Jan-1995   96646   05-Aug-1996  
Registered

 

lpgp1/647/Intellectual Property/HA Patent Applications TM    4    28 February,
2005



--------------------------------------------------------------------------------

Exhibit G

Product Specifications

 

- 1 -



--------------------------------------------------------------------------------

CONFIDENTIAL

Summary of Release Testing of Bulk Uricase Intermediate

 

Parameter

  

Test

  

Provisional Acceptance Criteria

  

Revision

Appearance    Visual inspection    Clear colorless solution,
free of visible particles    None General    pH    10.1-10.4    None Protein
Content    Bradford    1.0-3.0 mg/mL    None Potency    Enzymatic activity   
6.0-10.8 Units/mg    Addition of Upper Limit Identification    N-terminal amino
acid sequence    10 amino acids matching
the sequence    None   

 

SDS-PAGE

   Electrophoretogram similar
to reference standard    None    Peptide Mapping    Profile of the chromatogram
of test solution corresponds
to that of reference solution    None    Mass Spectrometry    34,193 ± 6 Da   
Revision to indicate specific
molecular weight Purity/Impurities    HMW Forms by
SEC-HPLC    < 2%    None   

 

HMW Forms by
SDS-PAGE

   < 10%    None   

 

LMW Forms by
SDS-PAGE

   < 5%    None   

 

E. coli Proteins by Slot Blot

   <. 25 ppm (< 25 ng/mg)    None    Endotoxin (LAL kinetic
turbidimetric)    < 10 EU/mg    None   

 

CPC by RP-HPLC

   < 1 ppm (< 1 µg/mL)    None   

 

DNA by Slot Blot

   < 25 pg/mg    None   

 

Tetracycline by
RP-HPLC

   < 5 ppb (< 5 ng/mL)    None   

 

Lysozyme by
ELISA

   < 3.9 ng/mL    Addition of Acceptance
Criteria   

 

Microbial Limit

   < 10 CFU/mL    None



--------------------------------------------------------------------------------

CONFIDENTIAL

Summary of Release Testing of PEG-uricase API

 

Parameter

  

Test

  

Provisional Acceptance Criteria

  

Revision

Appearance    Physical
inspection    Clear colorless solution,
free of visible particles    None General    pH    7.0-7.8    None   

 

Osmolality

   270-368 mOsm/kg    None Protein Content    SEC-HPLC    7.2-8.8 mg/mL   
Addition of Lower Limit;
Revision to Upper Limit No. of PEG
Strands per Monomer    SEC-I4PLC    9 ± 1    None Potency    Enzymatic
activity    5.0-9.5 Units/mg    Addition of Upper Limit Purity/Impurities   
Free PEG by SEC-HPLC    < 1 mg/mL    None    Free Uricase by ELISA    Not yet
established (ng/mL)    None    Xanthine by
RP-HPLC    < 10 ppm (<10 µg/mL)    None    pNP by RP-HPLC    < 500 ppb (<0.5
µg/mL)    None    Endotoxin (LAL kinetic turbidimetric)    < 10 EU/mg    None   
Microbial Limit    < 10 CFU/100 mL    None